Exhibit 10.1

 

 

 

KEMET ELECTRONICS CORPORATION and

 

KEMET ELECTRONICS MARKETING (S) PTE LTD.,

 

as Borrowers

 

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of September 30, 2010

 

$50,000,000

 

 

 

CERTAIN FINANCIAL INSTITUTIONS,

 

as Lenders,

 

BANK OF AMERICA, N.A.,

 

as Agent,

 

and

 

BANC OF AMERICA SECURITIES LLC,

 

as Lead Arranger and Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Section 1.

 

DEFINITIONS; RULES OF CONSTRUCTION

1

1.1.

 

Definitions

1

1.2.

 

Accounting Terms

29

1.3.

 

Uniform Commercial Code

29

1.4.

 

Certain Matters of Construction

29

Section 2.

 

CREDIT FACILITIES

30

2.1.

 

Revolver Commitment

30

2.2.

 

Letter of Credit Facility

32

Section 3.

 

INTEREST, FEES AND CHARGES

35

3.1.

 

Interest

35

3.2.

 

Fees

36

3.3.

 

Computation of Interest, Fees, Yield Protection

37

3.4.

 

Reimbursement Obligations

37

3.5.

 

Illegality

37

3.6.

 

Inability to Determine Rates

38

3.7.

 

Increased Costs; Capital Adequacy

38

3.8.

 

Mitigation

39

3.9.

 

Funding Losses

39

3.10.

 

Maximum Interest

39

3.11.

 

Market Disruption Event

39

Section 4.

 

LOAN ADMINISTRATION

40

4.1.

 

Manner of Borrowing and Funding Revolver Loans

40

4.2.

 

Defaulting Lender

42

4.3.

 

Number and Amount of LIBOR Revolver Loans; Determination of Rate

42

4.4.

 

Borrower Agent

42

4.5.

 

One Obligation

42

4.6.

 

Effect of Termination

42

Section 5.

 

PAYMENTS

43

5.1.

 

General Payment Provisions

43

5.2.

 

Repayment of Revolver Loans

43

5.3.

 

Reserved

43

5.4.

 

Payment of Other Obligations

43

5.5.

 

Marshaling; Payments Set Aside

43

5.6.

 

Post-Default Allocation of Payments

44

5.7.

 

Application of Payments

44

5.8.

 

Loan Account; Account Stated

45

5.9.

 

Taxes

45

5.10.

 

Lender Tax Information

46

5.11.

 

Nature and Extent of Certain Liabilities

47

Section 6.

 

CONDITIONS PRECEDENT

48

6.1.

 

Conditions Precedent to Initial Revolver Loans

48

6.2.

 

Conditions Precedent to All Credit Extensions

50

Section 7.

 

COLLATERAL

51

7.1.

 

Grant of Security Interest

51

7.2.

 

Lien on Deposit Accounts; Cash Collateral

52

7.3.

 

Reserved

53

7.4.

 

Other Collateral

53

 

--------------------------------------------------------------------------------


 

7.5.

 

No Assumption of Liability

53

7.6.

 

Further Assurances

53

Section 8.

 

COLLATERAL ADMINISTRATION

53

8.1.

 

Borrowing Base Certificates

53

8.2.

 

Administration of Accounts

54

8.3.

 

Administration of Inventory

55

8.4.

 

Administration of Equipment

55

8.5.

 

Administration of Deposit Accounts

56

8.6.

 

General Provisions

56

8.7.

 

Power of Attorney

58

8.8.

 

Conflict with Singapore Debenture

58

Section 9.

 

REPRESENTATIONS AND WARRANTIES

58

9.1.

 

General Representations and Warranties

58

9.2.

 

Complete Disclosure

64

9.3.

 

Amendment of Schedules

64

Section 10.

 

COVENANTS AND CONTINUING AGREEMENTS

64

10.1.

 

Affirmative Covenants

64

10.2.

 

Negative Covenants

67

10.3.

 

Financial Covenant

73

Section 11.

 

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

73

11.1.

 

Events of Default

73

11.2.

 

Remedies upon Default

74

11.3.

 

License

75

11.4.

 

Setoff

75

11.5.

 

Remedies Cumulative; No Waiver

76

Section 12.

 

AGENT

76

12.1.

 

Appointment, Authority and Duties of Agent

76

12.2.

 

Agreements Regarding Collateral and Field Examination Reports

77

12.3.

 

Reliance By Agent

78

12.4.

 

Action Upon Default

78

12.5.

 

Ratable Sharing

78

12.6.

 

Indemnification of Agent Indemnitees

78

12.7.

 

Limitation on Responsibilities of Agent

79

12.8.

 

Successor Agent and Co-Agents

79

12.9.

 

Due Diligence and Non-Reliance

80

12.10.

 

Replacement of Certain Lenders

80

12.11.

 

Remittance of Payments and Collections

80

12.12.

 

Agent in its Individual Capacity

81

12.13.

 

Agent Titles

81

12.14.

 

No Third Party Beneficiaries

81

Section 13.

 

BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

81

13.1.

 

Successors and Assigns

81

13.2.

 

Participations

81

13.3.

 

Assignments

82

Section 14.

 

MISCELLANEOUS

82

14.1.

 

Consents, Amendments and Waivers

82

14.2.

 

Indemnity

83

14.3.

 

Notices and Communications

83

14.4.

 

Performance of Borrowers’ Obligations

84

14.5.

 

Credit Inquiries

84

14.6.

 

Severability

84

 

ii

--------------------------------------------------------------------------------


 

14.7.

 

Cumulative Effect; Conflict of Terms

84

14.8.

 

Counterparts

85

14.9.

 

Entire Agreement

85

14.10.

 

Relationship with Lenders

85

14.11.

 

No Advisory or Fiduciary Responsibility

85

14.12.

 

Confidentiality

85

14.13.

 

Certifications Regarding Senior Notes Documents

86

14.14.

 

GOVERNING LAW

86

14.15.

 

CONSENT TO FORUM

86

14.16.

 

Waivers by Borrowers

86

14.17.

 

Patriot Act Notice

87

14.18.

 

Judgment Currency

87

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

Revolver Note

 

Exhibit B

Assignment and Acceptance

 

Exhibit C

Assignment Notice

 

Exhibit D

Certain Account Debtors

 

Exhibit E-1

Notice of Borrowing for U.S. Revolver Loans

 

Exhibit E-2

Notice of Borrowing for Singapore Base Rate Revolver Loans

 

Exhibit E-3

Notice of Borrowing for Singapore LIBOR Revolver Loans

 

 

Schedule 1.1

Revolver Commitments of Lenders

Schedule 8.5

Deposit Accounts

Schedule 8.6.1

Business Locations

Schedule 9.1.4

Names and Capital Structure

Schedule 9.1.11

Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.14

Environmental Matters

Schedule 9.1.15

Restrictive Agreements

Schedule 9.1.16

Litigation

Schedule 9.1.18

Pension Plan Disclosures

Schedule 9.1.20

Labor Contracts

Schedule 10.2.2

Existing Liens

Schedule 10.2.6

Scheduled Asset Dispositions

Schedule 10.2.8

Certain Borrowed Money

Schedule 10.2.9

Permitted Restructuring Transactions

Schedule 10.2.17

Existing Affiliate Transactions

 

iii

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is dated as of September 30, 2010, among KEMET
ELECTRONICS CORPORATION, a Delaware corporation (“U.S. Borrower”), KEMET
ELECTRONICS MARKETING (S) PTE LTD., a Singapore corporation (“Singapore
Borrower” and, together with U.S. Borrower, collectively, “Borrowers”), the
financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”), and BANC OF AMERICA SECURITIES
LLC, a Delaware limited liability company, as lead arranger (in such capacity,
“Lead Arranger”) and bookrunner (in such capacity, “Bookrunner”).

 

R E C I T A L S:

 

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise.  Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

SECTION 1.         DEFINITIONS; RULES OF CONSTRUCTION

 

1.1.         Definitions.  As used herein, the following terms have the meanings
set forth below:

 

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

 

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

 

Accounts Formula Amount: as to each Borrower, 85% of the Value of Eligible
Accounts of such Borrower.

 

Acquisition: any acquisition of all or substantially all assets of a Person or
more than 50% of the Equity Interests in a Person.

 

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.

 

Agent Indemnitees: Agent, Lead Arranger, Bookrunner and their respective
officers, directors, employees, Affiliates, agents and attorneys.

 

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

 

Aggregate Availability: the Aggregate Borrowing Base minus the principal balance
of all Revolver Loans and LC Obligations.

 

--------------------------------------------------------------------------------


 

Aggregate Borrowing Base: the sum of the U.S. Borrowing Base plus the Singapore
Borrowing Base.

 

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

 

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

 

Applicable Margin: with respect to any Type of Revolver Loan, the margin set
forth below, as determined by the Fixed Charge Coverage Ratio for the last
Fiscal Quarter:

 

Level

 

Fixed Charge
Coverage Ratio

 

U.S. Base Rate
Revolver
Loans

 

U.S. LIBOR
Revolver
Loans

 

Singapore Base
Rate Revolver
Loans

 

Singapore
LIBOR
Revolver Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

< 1.10

 

2.50

%

3.50

%

2.75

%

3.75

%

II

 

> 1.10 < 1.50

 

2.25

%

3.25

%

2.50

%

3.50

%

III

 

> 1.50

 

2.00

%

3.00

%

2.25

%

3.25

%

 

Until the later of (a) March 30, 2011 and (b) receipt by Agent pursuant to
Section 10.1.2 of the financial statements and corresponding Compliance
Certificate for the Fiscal Quarter ending December 31, 2010, margins shall be
determined as if Level II were applicable.  Thereafter, the margins shall be
subject to increase or decrease upon receipt by Agent pursuant to Section 10.1.2
of the financial statements and corresponding Compliance Certificate for the
last Fiscal Quarter, which change shall be effective on the first day of the
calendar month following receipt.  If, by the first day of a month, any
financial statements and Compliance Certificate due in the preceding month have
not been received, then, at the option of Agent or Required Lenders, the margins
shall be determined as if Level I were applicable, from such day until the first
day of the calendar month following actual receipt.

 

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

 

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

 

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.

 

Assignment Notice: an assignment notice delivered by a Lender and Eligible
Assignee, in the form of Exhibit C.

 

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the VAT Reserve; (f) the Dilution Reserve; (g) the
aggregate amount of liabilities secured by Liens upon Collateral that are senior
to Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising

 

2

--------------------------------------------------------------------------------


 

therefrom); (h) preferential claims having priority over a floating charge
pursuant to Section 328 of the Companies Act, Chapter 50 of Singapore; (i) debit
memos aged less than sixty (60) days past due, unprocessed credits and Accounts
that have been subject to revaluation as a result of being denominated in a
foreign currency; and (j) such additional reserves, in such amounts and with
respect to such matters, as Agent in its Credit Judgment may elect to impose
from time to time.

 

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

 

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

 

Bank of America-Singapore Branch: Bank of America, N.A., acting through its
Singapore Branch.

 

Bank Product: any of the following products, services or facilities extended to
any Obligor or Subsidiary by Bank of America or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Obligor or Subsidiary, other
than Letters of Credit.

 

Bank Product Debt: Debt and other obligations of an Obligor or Subsidiary
relating to Bank Products.

 

Bank Product Reserve: the aggregate amount of reserves reasonably established by
Agent from time to time in respect of Bank Product Debt.

 

Bankruptcy Code: Title 11 of the United States Code.

 

BAS: Banc of America Securities LLC, a Delaware limited liability company, and
its successors and assigns.

 

Base Amount: as defined in Section 10.2.3.

 

Base Rate: for any day, a per annum rate equal to the greatest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a thirty (30) day interest period as determined on such day, plus
1.0%.

 

Base Rate Revolver Loan: collectively and individually, the U.S. Base Rate
Revolver Loans and Singapore Base Rate Revolver Loans.

 

Board of Governors: the Board of Governors of the Federal Reserve System.

 

Borrowed Money: with respect to any Obligor, without duplication, its (a) debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, including, without limitation, the Senior Notes and Convertible
Notes, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

 

3

--------------------------------------------------------------------------------


 

Borrower Agent: as defined in Section 4.4.

 

Borrowing: a group of Revolver Loans of one Type that are made on the same day
or are converted into Revolver Loans of one Type on the same day.

 

Borrowing Base: (a) the U.S. Borrowing Base, in the case of U.S. Borrower,
(b) the Singapore Borrowing Base, in the case of Singapore Borrower, and (c) the
U.S. Borrowing Base and the Singapore Borrowing Base, collectively, in each case
as the context may require.

 

Borrowing Base Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrower Agent certifies its calculation of the
Borrowing Base of each Borrower.

 

Business Day: (a) any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, (b) if such day relates to a LIBOR
Revolver Loan, any such day on which dealings in Dollar deposits are conducted
between banks in the London interbank Eurodollar market, and (c) if such day
relates to any Borrowing, payment or rate selection by Singapore Borrower, any
such day on which commercial banks are not authorized to close under the laws
of, or are in fact closed in, Singapore.

 

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year, other than to the extent made with casualty or condemnation proceeds.

 

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

 

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.

 

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all reasonable fees and other amounts relating to such Obligations. 
“Cash Collateralization” has a correlative meaning.

 

Cash Dominion Trigger Period: the period (a) commencing on the earliest day that
(i) an Event of Default occurs, (ii) for five (5) consecutive Business Days,
Aggregate Availability has been less than the greater of (A) 15% of the
aggregate Revolver Commitments at such time and (B) $7,500,000, or (iii) for
five (5) consecutive Business Days, U.S. Availability has been less than
$3,750,000; and (b) continuing until, during the preceding forty-five (45)
consecutive days, (i) no Event of Default has existed, (ii) Aggregate
Availability has been greater than the greater of (A) 15% of the aggregate
Revolver Commitments and (B) $7,500,000 at all times, and (iii) U.S.
Availability has been greater than $3,750,000 at all times.

 

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing not more than 12 months after the

 

4

--------------------------------------------------------------------------------


 

date of acquisition; (b) certificates of deposit, time deposits, Eurodollar time
deposits and bankers’ acceptances of and overnight bank deposits with any
commercial bank having, or which is the principal banking subsidiary of a bank
holding company that is a member of the Federal Reserve System or a bank or
trust company organized in any member state of the European Union having,
capital and surplus aggregating in excess of $500,000,000 (or its Eurodollar
equivalent) and a rating of “A” (or such other similar equivalent rating) or
higher by at least one nationally recognized statistical rating organization (as
defined in Rule 436 under the Securities Act) with maturities of not more than
12 months from the date of acquisition; (c) repurchase obligations with a term
of not more than thirty (30) days for underlying investments of the types
described in clauses (a) and (b) entered into with any bank meeting the
qualifications specified in clause (b); (d) commercial paper rated at least A-1
(or the equivalent) by S&P or at least P-1 (or the equivalent) by Moody’s, and
maturing not more than one year after the date of acquisition; and (e) shares of
any money market fund that has at least 95% of its assets invested continuously
in the types of investments referred to above.

 

Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Obligor or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

 

Change of Control: (a) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all Borrowers; (b) any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Permitted Holders,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of 35% or
more of the outstanding voting power of the Equity Interests of the Borrowers or
their direct or indirect parents; (c) a change in the majority of directors of
Parent, unless approved by the then majority of directors; or (d) all or
substantially all of a Borrower’s assets are sold or transferred, other than
sale or transfer to another Borrower.

 

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, actual documented reasonable out-of-pocket attorneys’ fees of
one legal counsel per relevant jurisdiction and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Revolver Loans, Letters of
Credit, Loan Documents, or the use thereof or transactions relating thereto,
(b) any action taken or omitted to be taken by any Indemnitee in connection with
any Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all reasonable costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

 

5

--------------------------------------------------------------------------------


 

Closing Date: as defined in Section 6.1.

 

Code: the Internal Revenue Code of 1986.

 

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

 

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2; or (d) the Put Early
Termination Date if, as of the Put Early Termination Date, (i) all of the then
outstanding Convertible Notes have not been converted into shares of common
stock of Parent in accordance with the terms of the Convertible Notes Documents
and Applicable Law, (ii) subject to the Refinancing Conditions, all of the then
outstanding Convertible Notes have not been refinanced with unsecured notes that
have a maturity date of at least ninety (90) days after the Revolver Termination
Date, (iii) Agent has not established a reserve hereunder in respect of the then
outstanding Convertible Notes, with Aggregate Availability after giving effect
to such reserve at all times not less than $5,000,000, or (iv) Parent has not
provided for the repayment of the Convertible Note by depositing into an
investment account at Bank of America cash in an aggregate amount equal to the
then outstanding amount of such Convertible Notes.

 

Compliance Certificate: a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrowers certify compliance with Sections
10.2.3 and 10.3 and calculate the applicable Level for the Applicable Margin.

 

Consolidated Interest Expense: as defined in the Senior Notes Indenture.

 

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof.  The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

Convertible Notes: the 2.25% Convertible Senior Notes due 2026 issued by Parent
pursuant to the Convertible Notes Indenture.

 

Convertible Notes Documents: collectively, the Convertible Notes Indenture, the
Convertible Notes and all agreements (including any security agreement),
documents and instruments executed or delivered in connection with any of the
foregoing, in each case as in effect on the Closing Date (or as amended
thereafter with the consent of Agent).

 

Convertible Notes Indenture: the Indenture dated as of November 1, 2006 among
Parent, as

 

6

--------------------------------------------------------------------------------


 

issuer, and Indenture Trustee, as trustee, as in effect on the Closing Date (or
as amended thereafter with the consent of Agent).

 

Copyright Security Agreement: each copyright security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in copyrights, as security for the Obligations.

 

Covenant Testing Trigger Period: the period (a) commencing on the earliest day
that (i) an Event of Default occurs, (ii) Aggregate Availability is less than
the greater of (A) 15% of the aggregate Revolver Commitments at such time and
(B) $7,500,000, or (iii) U.S. Availability is less than $3,750,000; and (b)
continuing until, during the preceding forty-five (45) consecutive days, (i) no
Event of Default has existed, (ii) Aggregate Availability has been greater than
the greater of (A) 15% of the aggregate Revolver Commitments and (B) $7,500,000
at all times, and (iii) U.S. Availability has been greater than $3,750,000 at
all times.

 

Credit Judgment: Agent’s commercially reasonable judgment exercised in good
faith, based upon its consideration of any factor that it believes (a) could
adversely affect the quantity, quality, mix or value of Collateral (including
any Applicable Law that may inhibit collection of an Account), the
enforceability or priority of Agent’s Liens, or the amount that Agent and
Lenders could receive in liquidation of any Collateral; (b) suggests that any
collateral report or financial information delivered by any Obligor is
incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any Insolvency Proceeding involving an Obligor; or
(d) creates or could reasonably be expected to result in a Default or Event of
Default.  In exercising such judgment, Agent may consider any factors that could
increase the credit risk of lending to Borrowers on the security of the
Collateral.

 

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

Debt: as applied to any Person, without duplication, (a) Borrowed Money; (b) all
Contingent Obligations; (c) all reimbursement obligations in connection with
letters of credit issued for the account of such Person; and (d) in the case of
a Borrower, the Obligations.  The Debt of a Person shall include any recourse
Debt of any partnership in which such Person is a general partner or joint
venturer.

 

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

 

Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one (1) Business Day, or (b) is the subject of any Insolvency Proceeding.

 

Deposit Account Control Agreements: (a) in the case of U.S. Borrower or any
Domestic Subsidiary, the Deposit Account control agreements to be executed by
each institution maintaining a Deposit Account (other than an Excluded Deposit
Account) for each such Person, in favor of Agent for the benefit of Secured
Parties, as security for the Obligations, each which Deposit Account Control
Agreement shall be reasonably satisfactory to Agent; and (b) in the case of each
Foreign Subsidiary that is an Obligor, the Deposit Account Control Agreements to
be executed by each institution maintaining a Deposit Account (other than an
Excluded Deposit Account) for each such Person, in favor of Agent for the
benefit of the Secured Parties, as security for the Singapore Obligations, each
which Deposit Account

 

7

--------------------------------------------------------------------------------


 

Control Agreement shall be reasonably satisfactory to Agent.

 

Dilution Percent: for each Borrower, the percent, determined for Borrowers’ most
recent Fiscal Quarter, equal to (a) bad debt write-downs or write-offs,
discounts, returns, promotions, credits, credit memos and other dilutive items
with respect to Accounts of such Borrower, divided by (b) gross sales of such
Borrower.

 

Dilution Reserve: a reserve in amounts established by Agent from time to time in
its Credit Judgment to reflect that the Dilution Percent is or is reasonably
anticipated to be greater than five percent (5%) and is not, in its Credit
Judgment, adequately reserved for on Borrowers’ books.

 

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

 

Dollars: lawful money of the United States.

 

Domestic Subsidiary: a Subsidiary that is not a Foreign Subsidiary.

 

Dominion Account: (a) a special account of U.S. Borrower established at Bank of
America, over which Agent has exclusive control for withdrawal purposes during a
Cash Dominion Trigger Period; (b) a special account of Singapore Borrower
established at Bank of America-Singapore Branch, over which Agent has exclusive
control for withdrawal purposes (subject to Singapore Borrower’s right to
reborrow in accordance with the terms of this Agreement).

 

Dormant Australian Subsidiary: each of KEMET Electronics Pty Ltd., an Australian
corporation, and KEMET Tantalum Pty Ltd., an Australian corporation.

 

EBITDA: for any period, for Parent and its Subsidiaries on a consolidated basis,
an amount equal to net income for such period plus (a) the following to the
extent deducted in calculating such net income, without duplication: (i)
Consolidated Interest Expense for such period; (ii) the provision for federal,
state, local and foreign income taxes payable by Parent and its Subsidiaries for
such period; (iii) the amount of depreciation and amortization expense for such
period; (iv) all non-cash impairment charges (to the extent not captured in
amortization) for such period; (v) non-cash expenses resulting from the grant of
stock and stock options and other compensation to management personnel of Parent
and its Subsidiaries; (vi) all non-cash expenses attributable to minority
interests in Subsidiaries; (vii) all other non-cash charges (which, for the
avoidance of doubt, shall not include write downs of Inventory); (viii) non-cash
losses from foreign currency translations; (ix) fees, expenses or charges
relating to the preparation, negotiation and delivery of, and the closing of the
financing transactions contemplated by, the Loan Documents and the Senior Notes;
(x) Net Restructuring Charges (if the result of the calculation of Net
Restructuring Charges is positive); (xi) losses in respect of any Asset
Disposition by Parent and its Subsidiaries (net of fees and expenses relating to
the transaction giving rise thereto), on an after-tax basis; (xii) any net
losses attributable to the early extinguishment of Debt; and (xiii) any expenses
or charges related to any equity offering, any Investment permitted hereunder,
any recapitalization or Debt permitted hereunder (whether or not successful),
the offering of the Senior Notes or the entering into of this Agreement and the
issuance of Revolver Loans; and minus (b) the following to the extent included
in calculating such net income, without duplication: (i) non-cash gains from
foreign currency translations to the extent included in calculating such net
income for such period; (ii) all non-cash items increasing net income for such
period; (iii) Net Restructuring Charges (if the result of the calculation of Net
Restructuring Charges is negative); (iv) gains in respect of any Asset
Disposition by Parent and its Subsidiaries (net of fees and expenses relating to
the transaction giving rise thereto), on an after-tax basis; and (v) any net
gains attributable to

 

8

--------------------------------------------------------------------------------


 

the early extinguishment of Debt.

 

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars, Euros, Great
Britain Pounds, Swedish Krona, Swiss Francs or Singapore Dollars, and is deemed
by Agent, in its Credit Judgment, to be an Eligible Account.  Without limiting
the foregoing, no Account shall be an Eligible Account if:

 

(a)           it is unpaid for more than sixty (60) days after the original due
date, or more than one hundred twenty (120) days after the original invoice
date;

 

(b)           25% or more of the Accounts owing by the Account Debtor are not
Eligible Accounts under the foregoing clause;

 

(c)           when aggregated with other Accounts owing by the Account Debtor
and its Affiliates, it exceeds, (i) in the case of U.S. Borrower, 20% of the
aggregate Eligible Accounts (or such higher percentage as Agent may establish
for the Account Debtor from time to time) of U.S. Borrower, and (ii) in the case
of Singapore Borrower, 20% of the aggregate Eligible Accounts (or such higher
percentage as Agent may establish for the Account Debtor from time to time) of
Singapore Borrower;

 

(d)           it does not conform with a covenant or representation herein;

 

(e)           it is owing by a creditor or supplier, or is otherwise subject to
a potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit, rebate, price adjustment, price protection
or allowance (but ineligibility shall be limited to the amount thereof);

 

(f)            an Insolvency Proceeding has been commenced by or against the
Account Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or is not
Solvent; or the Borrower is not able to bring suit or enforce remedies against
the Account Debtor through judicial process; provided, that Agent in its sole
discretion may determine that such Account shall not be ineligible to the extent
payment thereof has been authorized pursuant to a final, nonappealable judicial
order or decree;

 

(g)           it is owing from any of the Account Debtors listed on Exhibit D,
as updated by Borrowers from time to time with the consent of Agent (which
consent may be granted or withheld in Agent’s sole discretion), or it is owing
from any Account Debtor which is organized or has its principal office or assets
in The People’s Republic of China (other than Hong Kong);

 

(h)           it is owing by a Government Authority, unless the Account Debtor
is the United States or any department, agency or instrumentality thereof and
the Account has been assigned to Agent in compliance with the Assignment of
Claims Act; provided, that Accounts not to exceed $250,000 in the aggregate
which are owing by any Governmental Authority shall not be excluded by virtue of
this clause (h);

 

(i)            it is not subject to a duly perfected, first priority Lien in
favor of Agent (including, with respect to Accounts owing by an Account Debtor
which is organized or has its principal office or assets in Sweden or the
Netherlands, as a result of such Account Debtor being notified of the grant of
such Lien by appropriate letter or legended invoice, in customary form and
otherwise in form and content satisfactory to Agent), or is subject to any other
Lien (other than Permitted Liens of the types described in Sections 10.2.2(c)
and (g));

 

9

--------------------------------------------------------------------------------


 

(j)            the goods giving rise to it have not been delivered to and
accepted by the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;

 

(k)           it is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment;

 

(l)            its payment has been extended, the Account Debtor has made a
partial payment, or it arises from a sale on a cash-on-delivery basis;

 

(m)          it arises from a sale to an Affiliate, from a sale on a
bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, consignment,
or other repurchase or return basis, from a ship from stock and debit sale, or
from a sale to a Person for personal, family or household purposes;

 

(n)           it represents a progress billing or retainage;

 

(o)           it arises from a sale of scrap materials; or

 

(p)           it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof.

 

In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than sixty (60) days old will be excluded.

 

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
three (3) Business Days after notice of the proposed assignment), that is
organized under the laws of the United States or any state or district thereof,
has total assets in excess of $5 billion, extends asset-based lending facilities
in its ordinary course of business and whose becoming an assignee would not
constitute a prohibited transaction under Section 4975 of the Code or any other
Applicable Law; and (c) during any Event of Default, any Person acceptable to
Agent in its discretion; provided, that, in each case, such Person shall be (i)
a resident of Singapore for Singapore tax purposes or (ii) acting through a
Lending Office which has been granted a waiver by the Inland Revenue Authority
of Singapore in respect of payments under Section 12(6) of the Income Tax Act
Chapter 134 of Singapore to be made to such Lending Office free of Singapore
withholding tax.

 

Eligible Equipment:  Equipment owned by U.S. Borrower that Agent, in its Credit
Judgment, deems to be Eligible Equipment.  Without limiting the foregoing, no
Equipment shall be Eligible Equipment unless:

 

(a)           it is the subject of an Equipment Appraisal;

 

(b)           it is located in the United States;

 

(c)           it was purchased by U.S. Borrower in the Ordinary Course of
Business and is necessary or useful to the operations of U.S. Borrower’s
business;

 

(d)           it has been delivered to and accepted by U.S. Borrower and
installed at premises owned or leased by U.S. Borrower;

 

10

--------------------------------------------------------------------------------


 

(e)           it is subject to Agent’s Liens, which are perfected as to such
Equipment, and is not subject to any other Lien whatsoever (other than Permitted
Liens of the types described in Sections 10.2.2(c) and (g));

 

(f)            it does not constitute a fixture under Applicable Law unless each
landlord and mortgagee in respect of such premises have executed in favor of
Agent a Lien Waiver;

 

(g)           it does not constitute an accession to other Equipment that is
subject to any Lien (whether or not a Permitted Lien) in favor of any Person
other than Agent unless the holder of any such Lien agrees to disclaim any
interest in such Eligible Equipment; and

 

(h)           it does not constitute furniture, computer hardware or software
(other than computer hardware or software that is part of manufacturing
equipment).

 

Eligible Inventory: Inventory owned by U.S. Borrower that Agent, in its Credit
Judgment, deems to be Eligible Inventory.  Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it:

 

(a)           is finished goods or raw materials, and not work-in-process,
packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies;

 

(b)           is not held on consignment, nor subject to any deposit or down
payment;

 

(c)           is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; provided, that any such defective
Inventory for which Agent has received a written appraisal, in form, scope and
methodology, and by an appraiser, reasonably acceptable to Agent, addressed to
Agent and upon which Agent and Lenders are expressly permitted to rely, shall be
deemed eligible to the extent of the appraised Value thereof;

 

(d)           is not slow-moving, obsolete or unmerchantable, and does not
constitute returned or repossessed goods (unless such returned or repossessed
goods are otherwise saleable);

 

(e)           meets all standards imposed by any Governmental Authority, and
does not constitute hazardous materials under any Environmental Law;

 

(f)            conforms with the covenants and representations herein;

 

(g)           is subject to Agent’s duly perfected, first priority Lien, and no
other Lien (other than Permitted Liens of the types described in Sections
10.2.2(c), (g) and (m));

 

(h)           is within the continental United States, is not in transit except
between locations of U.S. Borrower, and is not consigned to any Person;

 

(i)            is not subject to any warehouse receipt or negotiable Document;

 

(j)            is not subject to any License or other arrangement that restricts
U.S. Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Lien Waiver;

 

(k)           is not located on leased premises or in the possession of a
warehouseman,

 

11

--------------------------------------------------------------------------------


 

processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver or an appropriate
Rent and Charges Reserve has been established; and

 

(l)            is reflected in the details of a current perpetual inventory
report.

 

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

 

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

 

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

 

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

 

Equipment: as defined in the UCC, including all machinery, apparatus, equipment,
fittings, furniture, fixtures, motor vehicles and other tangible personal
Property (other than Inventory), and all parts, accessories and special tools
therefor, and accessions thereto.

 

Equipment Appraisal: with respect to (a) Equipment owned by U.S. Borrower as of
the Closing Date, a written appraisal of such Equipment delivered to Agent, in
form, scope and methodology, and by an appraiser, reasonably acceptable to
Agent, addressed to Agent and upon which Agent and Lenders are expressly
permitted to rely, and (b) Equipment purchased by U.S. Borrower in each Loan
Year after the Closing Date, a written appraisal of such Equipment purchased in
such Loan Year delivered to Agent, in form, scope and methodology, and by an
appraiser, reasonably acceptable to Agent, addressed to Agent and upon which
Agent and Lenders are expressly permitted to rely; provided, that there shall be
no more than one (1) Equipment Appraisal in any Loan Year and each Equipment
Appraisal shall be at Borrowers’ sole cost and expense.  For the avoidance of
doubt, U.S. Borrower shall not be required to (but may) provide an Equipment
Appraisal in any Loan Year after the Closing Date and, in the event that U.S.
Borrower does not in any Loan Year after the Closing Date provide an Equipment
Appraisal, no Equipment purchased in such Loan Year shall be Eligible Equipment
at any time.

 

Equipment Formula Amount: the lesser of (a) $3,000,000 and (b) 70% of the NOLV
Percentage of the Value of Eligible Equipment.

 

Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

 

ERISA: the Employee Retirement Income Security Act of 1974.

 

12

--------------------------------------------------------------------------------


 

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a U.S. Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
any Obligor or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.

 

Event of Default: as defined in Section 11.

 

Excluded Deposit Account:  (a) a Deposit Account that is (i) exclusively used
for payroll, payroll taxes or employee benefits, (ii) an escrow account, (iii) a
trust account, or (iv) a zero balance account, (b) a Deposit Account of an
Obligor other than FELCO containing not more than $150,000 at any time;
provided, that the aggregate balance of all Excluded Deposit Accounts described
in this clause (b) shall not at any time exceed $1,000,000, and (c) a Deposit
Account of FELCO containing not more than $1,000,000 at any time.

 

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; and (d) in the case of a
Foreign Lender, any United States withholding tax that is (i) required pursuant
to laws in force at the time such Lender becomes a Lender (or designates a new
Lending Office) hereunder, or (ii) attributable to such Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
5.10, except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrowers with respect to such
withholding tax.

 

Extraordinary Expenses: all actual and documented reasonable out-of-pocket
costs, expenses or advances that Agent may incur during a Default or Event of
Default, or during the pendency of an Insolvency Proceeding of an Obligor,
including those relating to (a) any audit, inspection, repossession, storage,
repair, appraisal, insurance, manufacture, preparation or advertising for sale,
sale, collection, or other preservation of or realization upon any Collateral;
(b) any action, arbitration or other proceeding (whether instituted by or
against Agent, any Lender, any Obligor, any representative of creditors of an
Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Agent’s Liens with respect
to any Collateral), Loan Documents, Letters of Credit or Obligations, including
any lender liability or other Claims; (c) the exercise, protection or

 

13

--------------------------------------------------------------------------------


 

enforcement of any rights or remedies of Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances.  Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, reasonable legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses.

 

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

 

Fee Letter: the fee letter agreement between Bank of America, BAS and Parent.

 

FELCO: The Forest Electric Company, an Illinois corporation.

 

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

 

Fiscal Year: the fiscal year of Parent for accounting and tax purposes, ending
on March 31 of each year.

 

Fixed Charge Coverage Ratio: at any time, the ratio, determined on a
consolidated basis for Parent and its Subsidiaries for the most recently ended
period of four Fiscal Quarters, of (a) EBITDA for such period minus Capital
Expenditures made and cash taxes paid, in each case during such period, to (b)
Fixed Charges for such period.

 

Fixed Charges: for any period, the sum of (a) Consolidated Interest Expense to
the extent paid in cash during such period (net of cash interest income), plus
(b) principal payments made in cash on Borrowed Money during such period (other
than principal payments (i) made in connection with the closing of the offering
of the Senior Notes and (ii) reducing the outstanding amounts of Borrowed Money
associated with revolving, overdraft or factoring facilities unless such
principal payments are accompanied by a permanent reduction in the amount
available for borrowing under such facility), plus (c) Distributions, dividends
and stock buybacks made in cash during such period.

 

FLSA: the Fair Labor Standards Act of 1938.

 

Foreign Lender: (a) with respect to U.S. Borrower, any Lender that is organized
under the laws of a jurisdiction other than the laws of the United States, or
any state or district thereof; and (b) with respect to Singapore Borrower, any
Lender that is (i) not a resident in Singapore for Singapore tax purposes and
(ii) whose Lending Office has not been granted a waiver by the Inland Revenue
Authority of Singapore in respect of payments under Section 12(6) of the Income
Tax Act, Chapter 134 of Singapore (“ITA”) to be made to such Lending Office free
of Singapore withholding tax.

 

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

 

14

--------------------------------------------------------------------------------


 

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.

 

Full Payment: with respect to any Obligations, (a) the full cash payment
thereof, including any interest, fees and other charges accruing during an
Insolvency Proceeding (whether or not allowed in the proceeding); (b) if such
Obligations are LC Obligations or inchoate or contingent in nature, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Agent in its discretion, in the amount of required Cash Collateral);
provided, that no Cash Collateralization shall be required for “Full Payment” to
have occurred with respect to unasserted indemnification obligations which by
their terms survive termination of this Agreement or any other Loan Document;
and (c) a release of any Claims of Obligors against Agent, Lenders and Issuing
Bank arising on or before the payment date.  No Revolver Loans shall be deemed
to have been paid in full until all Revolver Commitments related to such
Revolver Loans have expired or been terminated.

 

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

 

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

 

Guarantors: Parent, KEMET Services Corporation, a Delaware corporation, KRC
Trade Corporation, a Delaware corporation, FELCO, and each other Person who
guarantees payment or performance of any Obligations.

 

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.

 

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

 

Indemnified Taxes: Taxes other than Excluded Taxes.

 

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

 

Indenture Trustee: Wilmington Trust Company, as the trustee under the
Convertible Notes Indenture or the Senior Notes Indenture, as applicable.

 

Information: as defined in Section 14.12.

 

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, provincial, federal or foreign law for or in relation, or any
agreement of such Person to, (a) the entry of an order for relief or the filing
of a proposal or intent to file a proposal under the Bankruptcy Code or any
other insolvency, debtor relief or debt adjustment law; (b) the winding-up,
judicial management, dissolution, administration or reorganization (by way of
voluntary arrangement, scheme of arrangement or otherwise) of such Person; (c)
the appointment of a receiver, trustee, liquidator, administrator, judicial

 

15

--------------------------------------------------------------------------------


 

manager, conservator or other custodian for such Person or any part of its
Property; (d) the enforcement of any security over the Collateral or any
material part thereof; (e) the enforcement of any security over any asset or
assets (other than the Collateral) of such Person which the Required Lenders
reasonably determine has or is likely to have a Material Adverse Effect; (f) an
assignment or trust mortgage for the benefit of creditors; or (g) any analogous
procedure or step is taken in any jurisdiction which would have an analogous or
equivalent effect to any of the foregoing clauses (a) to (f) of this definition.

 

Insurance Assignment: each collateral assignment of insurance pursuant to which
an Obligor assigns to Agent, for the benefit of Secured Parties, such Obligor’s
rights under business interruption or other insurance policies as Agent deems
appropriate, as security for the Obligations; provided, that any such assignment
by Singapore Borrower or any other Foreign Subsidiary that is an Obligor shall
only provide security for the Singapore Obligations.

 

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing and all goodwill relating
thereto; and all books and records relating to the foregoing.

 

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

 

Interest Period: as defined in Section 3.1.3.

 

Interest Rate Fixing Day: in relation to any Interest Period, two (2) Business
Days before the first day of such Interest Period.

 

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

 

Inventory Formula Amount: the lesser of (a) $4,000,000 and (b) 40% of the Value
of Eligible Inventory.

 

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

 

Investment: any Acquisition; any acquisition of record or beneficial ownership
of any Equity Interests of a Person; or any advance or capital contribution to
or other investment in a Person.

 

IRS: the United States Internal Revenue Service.

 

Issuing Bank: U.S. Issuing Bank, in the case of U.S. Letters of Credit issued in
favor of U.S. Borrower, and Singapore Issuing Bank, in the case of Singapore
Letters of Credit issued in favor of Singapore Borrower.

 

16

--------------------------------------------------------------------------------


 

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

 

KEMET Asia Pacific: KEMET Electronics Asia Pacific Pte Ltd., a Singapore
corporation.

 

LC Application: an application by a Borrower (or Borrower Agent on behalf of any
Borrower) to Issuing Bank for issuance of a Letter of Credit, in form and
substance reasonably satisfactory to Issuing Bank.

 

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the
U.S. LC Obligations do not exceed the U.S. Borrowing Base (without giving effect
to the LC Reserve for purposes of this calculation) and the Singapore LC
Obligations do not exceed the Singapore Borrowing Base (without giving effect to
the LC Reserve for purposes of this calculation); (c) the expiration date of
such Letter of Credit is (i) no more than three hundred sixty-five (365) days
from issuance, in the case of standby Letters of Credit (subject to automatic
renewals), (ii) no more than one hundred twenty (120) days from issuance, in the
case of documentary Letters of Credit, and (iii) at least twenty (20) Business
Days prior to the Revolver Termination Date; (d) the Letter of Credit and
payments thereunder are denominated in Dollars; and (e) the purpose and form of
the proposed Letter of Credit is reasonably satisfactory to Agent and Issuing
Bank.

 

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.

 

LC Obligations: (a) the U.S. LC Obligations, in the case of U.S. Borrower,
(b) the Singapore LC Obligations, in the case of Singapore Borrower, and (c) the
U.S. LC Obligations and the Singapore LC Obligations, collectively, in each case
as the context may require.

 

LC Request: a request for issuance of a Letter of Credit, to be provided by a
Borrower (or Borrower Agent on behalf of such Borrower) to Issuing Bank, in form
reasonably satisfactory to Agent and Issuing Bank.

 

LC Reserve: with respect to the U.S. Letters of Credit, the aggregate of all
U.S. LC Obligations, and with respect to the Singapore Letters of Credit, the
aggregate of all Singapore LC Obligations, in each case, other than (a) those
that have been Cash Collateralized; and (b) if no Default or Event of Default
exists, those constituting charges owing to the Issuing Bank.

 

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

 

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

 

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

 

Letter of Credit: (a) the U.S. Letters of Credit, in the case of U.S. Borrower,
(b) the Singapore Letters of Credit, in the case of Singapore Borrower, and
(c) the U.S. Letters of Credit and the Singapore

 

17

--------------------------------------------------------------------------------


 

Letters of Credit, collectively, in each case as the context may require.

 

Letter of Credit Subline: $10,000,000.

 

LIBOR: for any Interest Period with respect to a LIBOR Revolver Loan, the per
annum rate of interest (rounded up, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to commencement of such Interest Period, for a term comparable to
such Interest Period, equal to (a) the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Revolver Loan would be offered by Bank of America’s London branch to major banks
in the London interbank Eurodollar market.  If the Board of Governors imposes a
Reserve Percentage with respect to LIBOR deposits, then LIBOR shall be the
foregoing rate, divided by 1 minus the Reserve Percentage.

 

LIBOR Revolver Loan: collectively and individually, the U.S. LIBOR Revolver
Loans and Singapore LIBOR Revolver Loans.

 

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

 

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

 

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations, fixed
charges, floating charges, statutory trusts, reservations, exceptions,
encroachments, easements, rights-of-way, leases, and other title exceptions and
encumbrances affecting Property.

 

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License.

 

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

 

Loan Documents: this Agreement, Other Agreements and Security Documents.

 

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

 

18

--------------------------------------------------------------------------------


 

Local Time: (a) local time in Singapore with respect to the receipt and sending
of notices, and the disbursements and payments made with respect to, the
Singapore Facility, and (b) local time in New York in all circumstances other
than those referred to in the preceding clause (a).

 

Margin Stock: as defined in Regulation U of the Board of Governors.

 

Market Disruption Event: before close of business on any Interest Rate Fixing
Day for any Interest Period, Agent receives notification from a Lender that the
cost to it of obtaining matching deposits in the London interbank Eurodollar
market would be in excess of LIBOR.

 

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on (i) the business,
operations, Properties or financial condition of the Obligors, taken as a whole,
(ii) the value of any material Collateral, (iii) the enforceability of any
material Loan Document, or (iv) the validity or priority of Agent’s Liens on any
material Collateral; (b) impairs the ability of any Obligor to perform any
material obligation under the Loan Documents, including repayment of any
Obligations; or (c) otherwise impairs the ability of Agent or any Lender to
enforce or collect any Obligations or to realize upon any material Collateral.

 

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (b) that relates to Subordinated Debt, or
Debt in an aggregate amount of $5,000,000 or more.

 

Mexico Pledge Agreement: the Pledge Agreement of even date herewith, among U.S.
Borrower, Agent and a Person reasonably acceptable to Agent, as depositary,
pursuant to which U.S. Borrower has granted to Agent a Lien on U.S. Borrower’s
Inventory located in Mexico.

 

Mexico Pledge Documents:  the Mexico Pledge Agreement and all other documents,
instruments and agreements now or hereafter executed and/or delivered which are
required to perfect Agent’s Lien on U.S. Borrower’s Inventory located in Mexico.

 

Moneylenders Act: means the Singapore Moneylenders Act 2008, Act 31 of 2008.

 

Moneylenders Act Reservation: means, if a Lender is an unlicensed moneylender
(as defined in the Moneylenders Act) and is not an excluded moneylender (as
defined in the Moneylenders Act), then the obligations of the Singapore Borrower
to that Lender under the Loan Documents may be unenforceable against the
Singapore Borrower and any money paid by or on behalf of that Lender under the
Loan Documents may not be recoverable.

 

Moody’s: Moody’s Investors Service, Inc., and its successors.

 

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

Net Restructuring Charges: for any period, the amount of (a) costs charged to
expense in respect of personnel reductions and manufacturing relocations in such
period, less (b) costs paid or settled in respect of personnel reductions and
manufacturing relocations in such period.

 

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any

 

19

--------------------------------------------------------------------------------


 

deferred or escrowed payments) received by a Borrower or Subsidiary in cash from
such disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including legal fees and sales
commissions; (b) amounts applied to repayment of Debt secured by a Permitted
Lien senior to Agent’s Liens on Collateral sold; (c) transfer or similar taxes;
and (d) reserves for indemnities, until such reserves are no longer needed.

 

NOLV Percentage: the net orderly liquidation value of Equipment, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent Equipment Appraisal of U.S. Borrowers’ Equipment.

 

Notice of Borrowing: a Notice of Borrowing to be provided by (a) a Senior
Officer of U.S. Borrower to request the funding of a Borrowing of U.S. Revolver
Loans or (b) a Senior Officer of Singapore Borrower to request the funding of a
Borrowing of Singapore Revolver Loans, in each case in the form of Exhibit E-1,
Exhibit E-2 or Exhibit E-3, as applicable.

 

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by (a) U.S. Borrower to request a conversion or continuation of any
U.S. Revolver Loans as U.S. LIBOR Revolver Loans or (b) Singapore Borrower (or
Borrower Agent on behalf of Singapore Borrower) to request a conversion or
continuation of any Singapore Revolver Loans as Singapore LIBOR Revolver Loans,
in each case in form satisfactory to Agent.

 

Obligations: collectively, the Singapore Obligations and the U.S. Obligations.
Agent may exercise its discretion in determining whether an Obligation is a U.S.
Obligation or a Singapore Obligation.

 

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

 

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

 

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, memorandum and articles of organization,
memorandum and articles of association, limited liability agreement, operating
agreement, members agreement, shareholders agreement, partnership agreement,
certificate of partnership, certificate of formation, voting trust agreement, or
similar agreement or instrument governing the formation or operation of such
Person.

 

Original Currency: as defined in Section 14.18.

 

OSHA: the Occupational Safety and Health Act of 1970.

 

Other Agreement: each Revolver Note; LC Document; Fee Letter; Lien Waiver;
Borrowing Base Certificate, Compliance Certificate, financial statement or
report delivered hereunder; or other document, instrument or agreement (other
than this Agreement or a Security Document) now or hereafter delivered by an
Obligor or other Person (at the request or direction of an Obligor) to Agent or
a Lender in connection with any transactions relating hereto.

 

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

 

20

--------------------------------------------------------------------------------


 

Overadvance: as defined in Section 2.1.5.

 

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

 

Parent: KEMET Corporation, a Delaware corporation.

 

Parent Default: the declaration or making by Parent of any Distribution, or the
making by Parent of any Restricted Investment or any payment (whether voluntary
or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Borrowed Money evidenced by the Senior Notes or
Convertible Notes prior to its due date under the Senior Notes Documents or the
Convertible Notes Documents, as applicable, which, in each case, would result in
an Event of Default if such Distribution was declared or made, or such
Restricted Investment or payment of Borrowed Money was to be made, by any
Borrower; provided, however, that the purchase by Parent of any Convertible Note
which Parent is required to purchase pursuant to Section 5.2 of the Convertible
Notes Indenture shall not constitute a Parent Default if such Convertible Note
is purchased in accordance with the terms of the Convertible Notes Documents and
Applicable Law.

 

Participant: as defined in Section 13.2.

 

Patent Security Agreement: each patent security agreement pursuant to which an
Obligor grants to Agent, for the benefit of Secured Parties, a security interest
in such Obligor’s patents, as security for the Obligations.

 

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

 

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

 

PBGC: the Pension Benefit Guaranty Corporation.

 

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

 

Permitted Asset Disposition: an Asset Disposition that is (a) a sale of
Inventory in the Ordinary Course of Business; (b) a disposition of Property
that, in the aggregate during any 12 month period, has a fair market or book
value (whichever is more) of $1,000,000 or less; (c) a disposition of Property
that is obsolete or surplus or, with respect to Inventory, unmerchantable or
otherwise unsalable in the Ordinary Course of Business; (d) termination of a
lease of real or personal Property that is not necessary for the Ordinary Course
of Business, could not reasonably be expected to have a Material Adverse Effect
and does not result from an Obligor’s default; (e) a replacement of Equipment
that is worn, damaged or obsolete with Equipment of like function and value, if
the replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens; (f) a transfer of Property by a Subsidiary or
Obligor to an Obligor or by any Subsidiary that is not an Obligor to any other
Subsidiary; (g) a transfer of Property that, in the aggregate during the term of
this Agreement, has a fair market value of $5,000,000 or less by an Obligor to
any Subsidiary that is not an Obligor; (h) a lease, sublease, license and
sublicense of Property in the Ordinary Course of Business; (i) set forth on
Schedule 10.2.6; (j) a

 

21

--------------------------------------------------------------------------------


 

disposition in the Ordinary Course of Business in connection with the collection
or compromise of an Account reasonably determined by a Borrower to be
uncollectible; (k) a disposition of Property subject to casualty or condemnation
proceedings; (l) an abandonment or expiration of rights to Intellectual Property
in the Ordinary Course of Business; (m) a liquidation of Cash Equivalents; or
(n) approved in writing by Agent and Required Lenders; provided, that,
notwithstanding anything herein to the contrary, in no event shall transfers of
Property by Obligors to Singapore Borrower or any of its Affiliates organized or
having  its principal offices or assets in Singapore exceed $500,000 in any
Fiscal Year.

 

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) of any Obligor of the Debt of another Obligor or of any
Subsidiary that is not an Obligor of the Debt of Parent or any Subsidiary, in
each case as long as the Debt is permitted hereunder; or (h) in an aggregate
amount of $5,000,000 or less at any time.

 

Permitted Holders: Platinum Equity Capital Partners, L.P., a Delaware limited
partnership, and Platinum Equity Capital Partners II, L.P., a Delaware limited
partnership, and their Affiliates.

 

Permitted Lien: as defined in Section 10.2.2.

 

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $15,000,000 at any time and its incurrence does
not violate Section 10.2.3.

 

Permitted Restructuring Transaction: any of the restructuring transactions set
forth on Schedule 10.2.9.

 

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

 

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate announced
by Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Revolver Loans and LC Obligations by the aggregate amount of
all outstanding Revolver Loans and LC Obligations.

 

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c) 

 

22

--------------------------------------------------------------------------------


 

appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not reasonably be expected to have a Material Adverse
Effect, nor result in forfeiture or sale of any assets of the Obligor; (e) no
Lien is imposed on assets of the Obligor, unless bonded and stayed to the
reasonable satisfaction of Agent; and (f) if the obligation results from entry
of a judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.

 

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 

Protective Advances: as defined in Section 2.1.6.

 

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within ninety (90) days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price thereof; and
(c) any renewals, extensions or refinancings (but not increases) thereof.

 

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

 

Put Early Termination Date: August 15, 2011.

 

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

 

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

 

Refinancing Conditions: the following conditions for Refinancing Debt:  (a) it
is in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, and a weighted average life no less than, the Debt being extended,
renewed or refinanced; (c) it is subordinated to the Obligations at least to the
same extent as the Debt being extended, renewed or refinanced; (d) the
representations, covenants and defaults applicable to it, taken as a whole, are
not materially less favorable to Borrowers than those applicable to the Debt
being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.

 

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

 

Reimbursement Date: as defined in Section 2.2.2.

 

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.

 

Report: as defined in Section 12.2.3.

 

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for

 

23

--------------------------------------------------------------------------------


 

which the thirty (30) day notice period has been waived.

 

Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Revolver Loans in excess of 50% of all
outstanding Revolver Loans.

 

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
from time to time by the Board of Governors for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).

 

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that, to the extent owned by any Obligor and required
hereunder, are subject to Agent’s Lien and control, pursuant to documentation in
form and substance reasonably satisfactory to Agent; (c) loans and advances
permitted under Section 10.2.7; (d) Investments in Obligors; (e) Investments in
Subsidiaries by Subsidiaries that are not Obligors; (f) Investments in
Subsidiaries that are not Obligors by Obligors, in order to maintain required
statutory minimum capitalizations of such Subsidiaries, in an aggregate
outstanding amount not to exceed $10,000,000 at any time; (g) Investments
received in connection with the bankruptcy or reorganization of suppliers and
customers or the settlement of delinquent Accounts; (h) Investments in the
nature of pledges or deposits with respect to leases or utilities or to secure
goods and services in the Ordinary Course of Business; (i) Bank Products
permitted hereunder; (j) accounts receivable in the Ordinary Course of Business;
and (k) other Investments in an aggregate outstanding amount not to exceed
$2,000,000 at any time.

 

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any of its assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party.  “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.

 

Revolver Loan: collectively, each U.S. Revolver Loan and Singapore Revolver
Loan.

 

Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.

 

Revolver Termination Date: September 30, 2014.

 

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

 

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

SEC: the United States Securities and Exchange Commission and any successor
thereto.

 

24

--------------------------------------------------------------------------------


 

Second Currency: as defined in Section 14.18.

 

Secured Parties: Agent (including as Security Agent under the Singapore
Debenture and the Singapore Share Charge), Issuing Bank, Lenders and providers
of Bank Products.

 

Securities Account: as defined in the UCC.

 

Securities Intermediary: as defined in the UCC.

 

Security Documents: the Guaranties, Patent Security Agreements, Trademark
Security Agreements, Copyright Security Agreements, Insurance Assignments,
Deposit Account Control Agreements, Singapore Debenture, Singapore Share Charge,
Mexico Pledge Documents and all other documents, instruments and agreements now
or hereafter securing (or given with the intent to secure) any Obligations.

 

Senior Notes: the 10½% Senior Notes due 2018 issued by Parent pursuant to the
Senior Notes Indenture.

 

Senior Notes Collateral: the “Collateral” as defined in the Senior Notes
Indenture.

 

Senior Notes Documents: collectively, the Senior Notes Indenture, the Senior
Notes and all agreements (including any pledge or other security agreement),
documents and instruments executed or delivered in connection with any of the
foregoing.

 

Senior Notes Indenture: the Indenture dated as of May 5, 2010 among Parent, as
issuer, the guarantors party thereto and Indenture Trustee, as trustee.

 

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor,
the treasurer of U.S. Borrower, or a director of Singapore Borrower .

 

Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

 

Singapore Availability: the Singapore Borrowing Base minus the aggregate
principal amount of all Singapore Revolver Loans and all Singapore LC
Obligations.

 

Singapore Base Rate Revolver Loan: any Singapore Revolver Loan that bears
interest based on the Base Rate.

 

Singapore Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Singapore Portion of the Revolver Commitments, minus the LC
Reserve attributable to Singapore Borrower; and (b) the Accounts Formula Amount
attributable to Singapore Borrower, minus the Availability Reserve to the extent
attributable to Singapore Borrower in Agent’s reasonable discretion.

 

Singapore Debenture: the Debenture of Singapore Borrower, in form and substance
satisfactory to Agent, executed and delivered by Singapore Borrower to Agent on
the Closing Date.

 

Singapore Facility: the credit facility described in Section 2.1.1(b) hereof to
be provided to Singapore Borrower on the terms and conditions set forth in this
Agreement.

 

25

--------------------------------------------------------------------------------


 

Singapore Issuing Bank: Bank of America- Singapore Branch.

 

Singapore LC Obligations: the sum (without duplication) of (a) all amounts owing
by Singapore Borrower for any drawings under Singapore Letters of Credit;
(b) the stated amount of all outstanding Singapore Letters of Credit; and
(c) all fees and other amounts owing with respect to Singapore Letters of
Credit.

 

Singapore Letter of Credit: any standby or documentary letter of credit issued
by Singapore Issuing Bank for the account of Singapore Borrower, or any
indemnity, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Agent or Singapore Issuing Bank for the benefit of Singapore
Borrower.

 

Singapore LIBOR Revolver Loan: a Singapore Revolver Loan that bears interest
based on LIBOR.

 

Singapore Obligations: (a)(i) the principal of and premium, if any, and interest
on, the Singapore Revolver Loans made hereunder to, or for the benefit of,
Singapore Borrower, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise (including any interest that
accrues after the commencement of any Insolvency Proceeding or any other case or
proceeding by or against Singapore Borrower under any debtor relief law, whether
or not allowed in such case or proceeding), and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise, of Singapore Borrower to a
Lender or Singapore Issuing Bank under this Agreement and the other Loan
Documents (including the Singapore LC Obligations), (b) the due and punctual
payment and performance of all covenants, agreements, obligations and
liabilities of Singapore Borrower under or pursuant to this Agreement or the
other Loan Documents, (c) obligations of Singapore Borrower under any indemnity
for Claims, (d) Extraordinary Expenses of Singapore Borrower, (e) Bank Product
Debt, and (f) other Debts, obligations and liabilities of any kind owing by
Singapore Borrower pursuant to the Loan Documents, whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether allowed
in any Insolvency Proceeding, whether arising from an extension of credit,
issuance of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several.

 

Singapore Portion: at any time, the aggregate amount of the Revolver Commitments
minus the U.S. Portion; provided, that in no event shall the Singapore Portion
exceed $30,000,000.

 

Singapore Revolver Loan: a loan made to Singapore Borrower pursuant to
Section 2.1.1(b), and any Singapore Swingline Loan, Overadvance Loan or
Protective Advance attributable to Singapore Borrower.

 

Singapore Share Charge: the Share Charge of KEMET Asia Pacific in respect of its
Equity Interests in Singapore Borrower, in form and substance satisfactory to
Agent, executed and delivered by KEMET Asia Pacific on the Closing Date.

 

Singapore Swingline Loan: any Borrowing of Singapore Base Rate Revolver Loans
funded with Agent’s funds, until such Borrowing is settled among Lenders or
repaid by Singapore Borrower.

 

Solvent: as to any Person, (I) if such Person is U.S. Borrower or a Domestic
Subsidiary, such Person (a) owns Property whose fair salable value is greater
than the amount required to pay all of its debts (including contingent,
subordinated, unmatured and unliquidated liabilities); (b) owns Property whose
present fair salable value (as defined below) is greater than the probable total
liabilities (including

 

26

--------------------------------------------------------------------------------


 

contingent, subordinated, unmatured and unliquidated liabilities) of such Person
as they become absolute and matured; (c) is able to pay all of its debts as they
mature; (d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates; (II) if such Person is
Singapore Borrower, such Person is neither (a) insolvent or unable to pay all of
its debts (including subordinated and contingent debts) nor (b) determined by a
court to be unable to pay its debts within the meaning of Section 254(2) of the
Companies Act, Chapter 50 of Singapore; and (III) if such Person is a Foreign
Subsidiary (other than Singapore Borrower) (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; and (e) is not “insolvent” within the meaning of Applicable Law.  “Fair
salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase.

 

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.

 

Subsidiary: (a) with respect to any Person (other than Singapore Borrower), any
entity more than 50% of whose voting securities or Equity Interests is owned by
such Person (including indirect ownership by such Person through other entities
in which such Person directly or indirectly owns more than 50% of the voting
securities or Equity Interests) and (b) with respect to Singapore Borrower, a
subsidiary within the meaning of Section 5 of the Companies Act, Chapter 50 of
Singapore.  Unless otherwise specified, “Subsidiary” refers to a Subsidiary of a
Borrower.

 

Swingline Loan: collectively the U.S. Swingline Loans and the Singapore
Swingline Loans.

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in trademarks, as security for the Obligations.

 

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Type: any type of a Revolver Loan (i.e., Base Rate Revolver Loan or LIBOR
Revolver Loan) that has the same interest option and, in the case of LIBOR
Revolver Loans, the same Interest Period.

 

UBS VAT Restricted Cash: cash pledged by U.S. Borrower to UBS to secure a bank
guarantee issued by UBS on behalf of U.S. Borrower in favor of the Governmental
Authority in the Netherlands

 

27

--------------------------------------------------------------------------------


 

responsible for the collection of value added taxes, which cash is reflected on
U.S. Borrower’s books and records as restricted cash.

 

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

Upstream Payment: a Distribution by a Subsidiary of a Borrower to its
shareholders.

 

U.S. Availability: the U.S. Borrowing Base minus the aggregate principal amount
of all U.S. Revolver Loans and all U.S. LC Obligations.

 

U.S. Base Rate Revolver Loan: any U.S. Revolver Loan that bears interest based
on the Base Rate.

 

U.S. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the U.S. Portion of the Revolver Commitments, minus the LC Reserve
attributable to U.S. Borrower; and (b) the sum of the Accounts Formula Amount
attributable to U.S. Borrower, plus the Inventory Formula Amount, plus the
Equipment Formula Amount, minus the Availability Reserve to the extent
attributable to U.S. Borrower in Agent’s reasonable discretion.

 

U.S. Facility: the credit facility described in Section 2.1.1(a) hereof to be
provided to U.S. Borrower on the terms and conditions set forth in this
Agreement.

 

U.S. Issuing Bank: Bank of America or an Affiliate of Bank of America.

 

U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
U.S. Borrower for any drawings under U.S. Letters of Credit; (b) the stated
amount of all outstanding U.S. Letters of Credit; and (c) all fees and other
amounts owing with respect to U.S. Letters of Credit.

 

U.S. Letter of Credit: any standby or documentary letter of credit issued by
U.S. Issuing Bank for the account of U.S. Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by
Agent or U.S. Issuing Bank for the benefit of U.S. Borrower.

 

U.S. LIBOR Revolver Loan: a U.S. Revolver Loan that bears interest based on
LIBOR.

 

U.S. Obligations: (a)(i) the principal of and premium, if any, and interest on,
the U.S. Revolver Loans made hereunder to, or for the benefit of, U.S. Borrower,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise (including any interest that accrues after the
commencement of any Insolvency Proceeding or any other case or proceeding by or
against U.S. Borrower under any debtor relief law, whether or not allowed in
such case or proceeding), and (ii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise, of U.S. Borrower to a Lender or U.S. Issuing
Bank under this Agreement and the other Loan Documents (including the U.S. LC
Obligations), (b) the due and punctual payment and performance of all covenants,
agreements, obligations and liabilities of U.S. Borrower under or pursuant to
this Agreement or the other Loan Documents, (c) obligations of U.S. Borrower
under any

 

28

--------------------------------------------------------------------------------


 

indemnity for Claims, (d) Extraordinary Expenses of U.S. Borrower, (e) Bank
Product Debt, and (f) other Debts, obligations and liabilities of any kind owing
by U.S. Borrower pursuant to the Loan Documents, whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether allowed
in any Insolvency Proceeding, whether arising from an extension of credit,
issuance of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several.

 

U.S. Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

U.S. Portion: at any time, the maximum amount of the Revolver Commitments that
may be borrowed by U.S. Borrower at such time, as set forth from time to time in
a written notice to Agent from Borrower Agent.

 

U.S. Revolver Loan: a loan made to U.S. Borrower pursuant to Section 2.1.1(a),
and any U.S. Swingline Loan, Overadvance Loan or Protective Advance attributable
to U.S. Borrower.

 

U.S. Swingline Loan: any Borrowing of U.S. Base Rate Revolver Loans funded with
Agent’s funds, until such Borrowing is settled among Lenders or repaid by U.S.
Borrower.

 

Value: (a) for Inventory, its net book value determined on the basis of the
lower of cost or market, calculated on a first-in, first-out basis, and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; (b) for an Account, its face amount, net of any
returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person; and (c) for
Equipment, the appraised value thereof, as set forth in the Equipment Appraisal
with respect to such Equipment; provided, that the Value of Equipment shall be
reduced on the first day of each Fiscal Quarter subsequent to the date of such
Equipment Appraisal in an amount equal to one-twentieth (1/20) of such appraised
value; provided, further, that the Value of Equipment shall be determined by
reference to the initial Equipment Appraisal of such Equipment and not any
re-appraisal thereof.

 

VAT Reserve: the aggregate of all past due amounts owing by an Obligor in
respect of goods and services tax imposed in Singapore or any other jurisdiction
and any equivalent tax applicable in any jurisdiction including any value added,
goods and services or similar tax.

 

1.2.         Accounting Terms.  Under the Loan Documents (except as otherwise
specified herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Parent delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required by GAAP if Borrowers’ certified public
accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Borrowers and Required
Lenders to take into account the effects of the change.

 

1.3.         Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time:  “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

 

1.4.         Certain Matters of Construction.  The terms “herein,” “hereof,”
“hereunder” and other

 

29

--------------------------------------------------------------------------------


 

words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision.  Any pronoun used shall be deemed
to cover all genders.  In the computation of periods of time from a specified
date to a later specified date, “from” means “from and including,” and “to” and
“until” each mean “to but excluding.”  The terms “including” and “include” shall
mean “including, without limitation” and, for purposes of each Loan Document,
the parties agree that the rule of ejusdem generis shall not be applicable to
limit any provision.  Section titles appear as a matter of convenience only and
shall not affect the interpretation of any Loan Document.  All references to
(a) laws or statutes include all related rules, regulations, interpretations,
amendments and successor provisions; (b) any document, instrument or agreement
include any amendments, waivers and other modifications, extensions or renewals
(to the extent permitted by the Loan Documents); (c) any section mean, unless
the context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 14.3.1, unless otherwise specified; or
(g) discretion of Agent, Issuing Bank or any Lender mean the sole and absolute
discretion of such Person.  All calculations of Value, fundings of Revolver
Loans, issuances of Letters of Credit and payments of Obligations shall be in
Dollars and, unless the context otherwise requires, all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time.  Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with GAAP). 
Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, Issuing Bank or any Lender under any
Loan Documents.  No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision.  Whenever the phrase “to the best of Borrowers’ knowledge” or words
of similar import are used in any Loan Documents, it means actual knowledge of a
Senior Officer, or knowledge that a Senior Officer would have obtained if he or
she had engaged in good faith and diligent performance of his or her duties,
including reasonably specific inquiries of employees or agents and a good faith
attempt to ascertain the matter to which such phrase relates.

 

SECTION 2.         CREDIT FACILITIES

 

2.1.         Revolver Commitment.

 

2.1.1.       Revolver Loans.

 

(a)           U.S. Revolver Loans.  Each Lender agrees, severally on a Pro Rata
basis up to the U.S. Portion of its Revolver Commitment, on the terms set forth
herein, to make U.S. Revolver Loans to U.S. Borrower from time to time through
the Commitment Termination Date.  The U.S. Revolver Loans may be repaid and
reborrowed as provided herein.  In no event shall Lenders have any obligation to
honor a request for a U.S. Revolver Loan if (a) the unpaid balance of U.S.
Revolver Loans outstanding at such time (including the requested U.S. Revolver
Loan) would exceed the U.S. Borrowing Base or (b) the unpaid balance of all
Revolver Loans outstanding at such time (including the requested U.S. Revolver
Loan) would exceed the Aggregate Borrowing Base.

 

(b)           Singapore Revolver Loans.  Each Lender agrees, severally on a Pro
Rata basis up to the Singapore Portion of its Revolver Commitment, on the terms
set forth herein, to make Singapore Revolver Loans to Singapore Borrower from
time to time through the Commitment Termination Date.  The Singapore Revolver
Loans may be repaid and reborrowed as provided herein.  In no event shall
Lenders have any obligation to honor a request for a Singapore Revolver Loan if
(a) the unpaid balance of Singapore Revolver Loans outstanding at such time
(including the requested Singapore Revolver Loan) would exceed the Singapore
Borrowing Base, (b) the unpaid balance of all Revolver Loans outstanding at

 

30

--------------------------------------------------------------------------------


 

such time (including the requested Singapore Revolver Loan) would exceed the
Aggregate Borrowing Base, or (c) so long as Singapore Borrower maintains Deposit
Accounts (other than Excluded Deposit Accounts) at HSBC and until such time as
Agent has received an acknowledgment from HSBC, in the form attached to the
Singapore Debenture, that HSBC has received a notice of assignment, in the form
attached to the Singapore Debenture, with respect to the charge granted by
Singapore Borrower to Agent over Singapore Borrower’s Deposit Accounts
maintained at HSBC, the unpaid balance of Singapore Revolver Loans outstanding
at such time (including the requested Singapore Revolver Loan) would exceed
$7,500,000.

 

2.1.2.       Revolver Notes.  The Revolver Loans made by each Lender and
interest accruing thereon shall be evidenced by the records of Agent and such
Lender.  At the request of any Lender, Borrowers shall deliver a Revolver Note
to such Lender.

 

2.1.3.       Use of Proceeds.  The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to pay fees and transaction expenses associated with the
closing of this credit facility; (b) to pay Obligations in accordance with this
Agreement; and (c) for working capital and other lawful corporate purposes of
Borrowers.

 

2.1.4.       Voluntary Reduction or Termination of Revolver Commitments.

 

(a)           The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement. 
Upon at least ninety (90) days prior written notice to Agent at any time after
the first Loan Year, Borrowers may, at their option, terminate the Revolver
Commitments and this credit facility.  Any notice of termination given by
Borrowers shall be irrevocable.  On the termination date, U.S. Borrower shall
make Full Payment of all U.S. Obligations and Singapore Borrower shall make Full
Payment of all Singapore Obligations.

 

(b)           Borrowers may permanently reduce the Revolver Commitments, on a
Pro Rata basis for each Lender, upon at least ten (10) Business Days prior
written notice to Agent delivered at any time after the first Loan Year, which
notice shall specify the amount of the reduction and shall be irrevocable once
given.  Each reduction shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof.

 

2.1.5.       Overadvances.  If the aggregate Revolver Loans of either Borrower
exceed the Borrowing Base of such Borrower (each, an “Overadvance”) at any time,
the excess amount shall be payable by such Borrower on demand by Agent, but all
such Revolver Loans shall nevertheless constitute U.S. Obligations or Singapore
Obligations, as the case may be, secured by the applicable Collateral and
entitled to all benefits of the Loan Documents.  Unless its authority has been
revoked in writing by Required Lenders, Agent may require Lenders to honor
requests for Overadvance Loans and to forbear from requiring Borrowers to cure
an Overadvance, (a) when no other Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than thirty (30) consecutive days
(and no Overadvance may exist for at least five (5) consecutive days thereafter
before further Overadvance Loans are required), and (ii) the Overadvance is not
known by Agent to exceed 10% of the Aggregate Borrowing Base; and (b) regardless
of whether an Event of Default exists, if Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased by more than $2,500,000, and (ii) does not
continue for more than thirty (30) consecutive days.  In no event shall
Overadvance Loans be required that would cause (a) the outstanding U.S. Revolver
Loans and U.S. LC Obligations to exceed the U.S. Portion of the aggregate
Revolver Commitments, (b) the outstanding Singapore Revolver Loans and Singapore
LC Obligations to exceed the Singapore Portion of the aggregate Revolver
Commitments, or (c) the outstanding Revolver Loans and LC Obligations to exceed
the aggregate Revolver Commitments.  Any funding of an

 

31

--------------------------------------------------------------------------------


 

Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by Agent or Lenders of the Event of Default caused thereby.  In no event shall
any Borrower or other Obligor be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.

 

2.1.6.       Protective Advances.  Agent shall be authorized, in its discretion,
at any time that any conditions in Section 6 are not satisfied, and without
regard to the Aggregate Availability, Singapore Availability or U.S.
Availability, to make Base Rate Revolver Loans (“Protective Advances”) (a) up to
an aggregate amount outstanding at any time not to exceed 10% of the Aggregate
Borrowing Base, if Agent deems such Revolver Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectability or repayment of
Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses.  All Protective Advances
allocable to the Singapore Obligations (as determined by Agent) shall be
Singapore Obligations, secured by the applicable Collateral, and all Protective
Advances allocable to the U.S. Obligations (as determined by Agent) shall be
U.S. Obligations, secured by the applicable Collateral.  Each Lender shall
participate in each Protective Advance on a Pro Rata basis.  Required Lenders
may at any time revoke Agent’s authority to make further Protective Advances by
written notice to Agent.  Absent such revocation, Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive.

 

2.1.7.       Reallocation of U.S. Portion and Singapore Portion.  Borrowers may
from time to time, but in no event more than once in each Fiscal Quarter, revise
the U.S. Portion and Singapore Portion upon not less than ten (10) Business Days
prior written notice to Agent so long as, at the effective time of such written
notice, (a) no Default or Event of Default exists, (b) the unpaid balance of
U.S. Revolver Loans outstanding at such time would not exceed the U.S. Borrowing
Base, as so revised, and (c) the unpaid balance of Singapore Revolver Loans
outstanding at such time would not exceed the Singapore Borrowing Base, as so
revised.

 

2.2.         Letter of Credit Facility.

 

2.2.1.       Issuance of Letters of Credit.  Issuing Bank agrees to issue
Letters of Credit from time to time until ten (10) Business Days prior to the
Revolver Termination Date (or until the Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:

 

(a)           Each Borrower acknowledges that Issuing Bank’s willingness to
issue any Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount.  Issuing Bank shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives a LC Request and LC Application at least three (3) Business Days prior
to the requested date of issuance from the applicable Borrower (or Borrower
Agent on behalf of Singapore Borrower); (ii) each LC Condition is satisfied; and
(iii) if a Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Agent and Issuing Bank to eliminate any funding
risk associated with the Defaulting Lender.  If Issuing Bank receives written
notice from a Lender at least five (5) Business Days before issuance of a Letter
of Credit that any LC Condition has not been satisfied, Issuing Bank shall have
no obligation to issue the requested Letter of Credit (or any other) until such
notice is withdrawn in writing by that Lender or until Required Lenders have
waived such condition in accordance with this Agreement.  Prior to receipt of
any such notice, Issuing Bank shall not be deemed to have knowledge of any
failure of LC Conditions.

 

(b)           Letters of Credit may be requested by a Borrower only (i) to
support obligations of such Borrower or a Subsidiary which is an Obligor
incurred in the Ordinary Course of Business; or (ii) for other purposes as Agent
and Lenders may approve from time to time in writing.  The renewal or extension
of any Letter of Credit shall be treated as the issuance of a new Letter of
Credit, except that

 

32

--------------------------------------------------------------------------------


 

delivery of a new LC Application shall be required at the discretion of Issuing
Bank.

 

(c)           Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority.  The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.  Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.

 

(d)           In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts. 
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

 

2.2.2.       Reimbursement; Participations.

 

(a)           If Issuing Bank honors any request for payment under a Letter of
Credit, subject to the last sentence of this Section 2.2.2(a), the applicable
Borrower shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for U.S. Base Rate Revolver Loans, in the case of the U.S.
LC Obligations, and the Singapore Base Rate Revolver Loans, in the case of the
Singapore LC Obligations, in each case from the Reimbursement Date until payment
by the applicable Borrower. The obligation of each Borrower to reimburse Issuing
Bank for any payment made under a Letter of Credit issued on its behalf shall be
absolute, unconditional and irrevocable, and shall be paid without regard to any
lack of validity or enforceability of any such Letter of Credit or the existence
of any claim, setoff, defense or other right that any Borrower may have at any
time against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing and without regard to the time of day, U.S. Borrower shall be deemed
to have requested a Borrowing of U.S. Base Rate Revolver Loans and/or Singapore
Borrower shall be deemed to have requested a Borrowing of Singapore Base Rate
Revolver Loans, in each case in an amount necessary to pay all amounts due
Issuing Bank by such Borrower on the applicable Reimbursement Date and each
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
Revolver Commitments have terminated, an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.

 

33

--------------------------------------------------------------------------------


 

(b)           Upon issuance of a Letter of Credit, each Lender shall be deemed
to have irrevocably and unconditionally purchased from Issuing Bank, without
recourse or warranty, an undivided Pro Rata interest and participation in all LC
Obligations relating to the Letter of Credit.  If Issuing Bank makes any payment
under a Letter of Credit and the applicable Borrower does not reimburse such
payment on the applicable Reimbursement Date, Agent shall promptly notify
Lenders and each Lender shall promptly (within one (1) Business Day) and
unconditionally pay to Agent, for the benefit of Issuing Bank, the Lender’s Pro
Rata share of such payment.  Upon request by a Lender, Issuing Bank shall
furnish copies of any Letters of Credit and LC Documents in its possession at
such time.

 

(c)           The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations.  Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents.  Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor.  Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

 

(d)           No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any LC
Documents except as a result of its actual gross negligence or willful
misconduct.  Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.

 

2.2.3.       Cash Collateral.  If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that U.S. Availability or Singapore Availability, as
applicable, is less than zero, (c) after the Commitment Termination Date, or
(d) within ten (10) Business Days prior to the Revolver Termination Date, then
each Borrower shall, at the applicable Issuing Bank’s or Agent’s request, Cash
Collateralize the stated amount of all of its outstanding Letters of Credit and
pay to the applicable Issuing Bank the amount of all of its other LC
Obligations.  Each Borrower shall, on demand by the applicable Issuing Bank or
Agent from time to time, Cash Collateralize its LC Obligations that relate to
any Defaulting Lender.  If either Borrower fails to provide any Cash Collateral
as required hereunder, Lenders may (and shall upon direction of Agent) advance,
as Revolver Loans to such Borrower (which Revolver Loans shall accrue interest
at the Base Rate plus (i) the Applicable Margin for U.S. Base Rate Revolver
Loans, in the case of U.S. Borrower, or (ii) the Applicable Margin for Singapore
Base Rate Loans, in the case of Singapore Borrower), the amount of the Cash
Collateral required (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).

 

34

--------------------------------------------------------------------------------


 

SECTION 3.         INTEREST, FEES AND CHARGES

 

3.1.         Interest.

 

3.1.1.       Rates and Payment of Interest.

 

(a)           The Obligations shall bear interest (i) if a U.S. Base Rate
Revolver Loan, at the Base Rate in effect from time to time, plus the Applicable
Margin for U.S. Base Rate Revolver Loans; (ii) if a U.S. LIBOR Revolver Loan, at
LIBOR for the applicable Interest Period, plus the Applicable Margin for U.S.
LIBOR Revolver Loans; (iii) if a Singapore Base Rate Revolver Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin for Singapore Base
Rate Revolver Loans; (iv) if a Singapore LIBOR Revolver Loan, at LIBOR for the
applicable Interest Period, plus the Applicable Margin for Singapore LIBOR
Revolver Loans; (v) if any other Singapore Obligation (including, to the extent
permitted by law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin for Singapore Base Rate Revolver Loans;
and (vi) if any other U.S. Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for U.S. Base Rate Revolver Loans. Interest shall
accrue from the date the Revolver Loan is advanced or the Obligation is incurred
or payable, until paid by the applicable Borrower. If a Revolver Loan is repaid
on the same day made, one (1) day’s interest shall accrue.

 

(b)           During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Agent or Required Lenders in their
discretion so elect, Obligations shall bear interest at the Default Rate
(whether before or after any judgment).  Each Borrower acknowledges that the
cost and expense to Agent and Lenders due to an Event of Default are difficult
to ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders for such cost and expense.

 

(c)           Interest accrued on the Revolver Loans shall be due and payable in
arrears, (i) on the first day of each month, in the case of each Base Rate
Revolver Loan, and on the last day of each applicable Interest Period, in the
case of each LIBOR Revolver Loan; (ii) on any date of prepayment, with respect
to the principal amount of Revolver Loans being prepaid; and (iii) on the
Commitment Termination Date.  Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand.  Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.

 

3.1.2.       Application of LIBOR to Outstanding Revolver Loans.

 

(a)           Each Borrower (or Borrower Agent on behalf of Singapore Borrower)
may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of its Base Rate Revolver
Loans to, or to continue any LIBOR Revolver Loan at the end of its Interest
Period as, a LIBOR Revolver Loan.  During any Default or Event of Default, Agent
may (and shall at the direction of Required Lenders) declare that no Revolver
Loan may be made, converted or continued as a LIBOR Revolver Loan.

 

(b)           Whenever a Borrower desires to convert or continue Revolver Loans
as LIBOR Revolver Loans, such Borrower (or Borrower Agent on behalf of Singapore
Borrower) shall give Agent a Notice of Conversion/Continuation, no later than
11:00 a.m. (Local Time) at least three (3) Business Days before the requested
conversion or continuation date.  Promptly after receiving any such notice,
Agent shall notify each Lender thereof.  Each Notice of Conversion/Continuation
shall be irrevocable, and shall specify the amount of Revolver Loans to be
converted or continued, the conversion or continuation date (which shall be a
Business Day), and the duration of the Interest Period (which shall be deemed to
be thirty (30) days if not specified).  If, upon the expiration of any Interest
Period in respect of any LIBOR Revolver Loans, the applicable Borrower shall
have failed to deliver a Notice of Conversion/Continuation, it shall be deemed
to have elected to convert (a) such LIBOR Revolver Loans

 

35

--------------------------------------------------------------------------------


 

that are U.S. LIBOR Revolver Loans into U.S. Base Rate Revolver Loans, and
(b) such LIBOR Revolver Loans that are Singapore LIBOR Revolver Loans into
Singapore Base Rate Revolver Loans.

 

3.1.3.       Interest Periods.  In connection with the making, conversion or
continuation of any LIBOR Revolver Loans, the applicable Borrower shall select
an interest period (“Interest Period”) to apply, which interest period shall be
thirty (30), sixty (60), or ninety (90) days; provided, however, that:

 

(a)           the Interest Period shall commence on the date the Revolver Loan
is made or continued as, or converted into, a LIBOR Revolver Loan, and shall
expire on the numerically corresponding day in the calendar month at its end;

 

(b)           if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

 

(c)           no Interest Period shall extend beyond the Revolver Termination
Date.

 

3.1.4.       Interest Rate Not Ascertainable.  If Agent shall determine that on
any date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrowers
of such determination.  Until Agent notifies Borrowers that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Revolver Loans shall be
suspended, and no further Revolver Loans may be converted into or continued as
LIBOR Revolver Loans.

 

3.2.         Fees.

 

3.2.1.       Unused Line Fee.  Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to 0.75% per annum times the amount by which the
Revolver Commitments exceed the average daily balance of Revolver Loans and
stated amount of Letters of Credit during any month; provided, that such
percentage rate shall be reduced to (a) 0.50% per annum for any month in which
the average daily balance of Revolver Loans and stated amount of Letters of
Credit is greater than 33.3% of the Revolver Commitments and less than 66.6% of
the Revolver Commitments, and (b) 0.375% per annum for any month in which the
average daily balance of Revolver Loans and stated amount of Letters of Credit
is greater than or equal to 66.6% of the Revolver Commitments.  Such fee shall
be payable in arrears, on the first day of each month and on the Commitment
Termination Date.

 

3.2.2.       LC Facility Fees.  (a) (i) U.S. Borrower shall pay to Agent, for
the Pro Rata benefit of Lenders, a fee equal to the Applicable Margin in effect
for U.S. LIBOR Revolver Loans times the average daily stated amount of U.S.
Letters of Credit, and (ii) Singapore Borrower shall pay to Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
Singapore LIBOR Revolver Loans times the average daily stated amount of
Singapore Letters of Credit, in each case which fees shall be payable monthly in
arrears, on the first day of each month; (b) each Borrower shall pay to Agent,
for its own account, a fronting fee equal to 0.125% of the stated amount of each
Letter of Credit issued on its behalf, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) each Borrower shall pay to
Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit issued on its behalf, which charges shall be
paid as and when incurred.  During an Event of Default, the fee payable under
clause (a) shall be increased by 2% per annum.

 

36

--------------------------------------------------------------------------------


 

3.2.3.       Closing Fee.  Borrowers shall pay to Agent, for the benefit of
Lenders, the closing fee described in the Fee Letter, which shall be paid
concurrently with the funding of the initial Revolver Loans hereunder.

 

3.2.4.       Agent Fees.  In consideration of Agent’s service as Agent
hereunder, Borrowers shall pay to Agent, for its own account, the fees described
in the Fee Letter.

 

3.3.         Computation of Interest, Fees, Yield Protection.  All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of three hundred sixty
(360) days.  Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration.  All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money.  A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.9, submitted to Borrower Agent by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within ten (10) days following receipt of the certificate.

 

3.4.         Reimbursement Obligations.  Borrowers shall reimburse Agent for all
Extraordinary Expenses.  Borrowers shall also reimburse Agent for all reasonable
out-of-pocket legal (including fees and expenses of one (1) United States legal
counsel and one (1) Singapore legal counsel (and such other foreign legal
counsel as may be required by Agent after consultation with U.S. Borrower) for
Agent), accounting, appraisal, consulting, and other fees, costs and expenses
incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s personnel or a third party. 
If, for any reason (including inaccurate reporting on financial statements or a
Compliance Certificate), it is determined that a higher Applicable Margin should
have applied to a period than was actually applied, then the proper margin shall
be applied retroactively and Borrowers shall immediately pay to Agent, for the
Pro Rata benefit of Lenders, an amount equal to the difference between the
amount of interest and fees that would have accrued using the proper margin and
the amount actually paid.  All amounts payable by Borrowers under this
Section shall be payable on demand.

 

3.5.         Illegality.  If any Lender determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Revolver Loans, or to determine or charge interest rates based upon
LIBOR, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to Agent,
any obligation of such Lender to make or continue LIBOR Revolver Loans or to
convert Base Rate Revolver Loans to LIBOR Revolver Loans shall be suspended
until such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist.  Upon delivery of such notice, Borrowers shall
prepay or, if applicable, convert all LIBOR Revolver Loans of such Lender to
Base Rate Revolver Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Revolver
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Revolver Loans.  Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

37

--------------------------------------------------------------------------------


 

3.6.         Inability to Determine Rates.  If Required Lenders notify Agent for
any reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Revolver Loan that (a) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Revolver Loan, (b) adequate and reasonable
means do not exist for determining LIBOR for the requested Interest Period, or
(c) LIBOR for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Revolver Loan, then Agent will
promptly so notify Borrower Agent and each Lender.  Thereafter, the obligation
of Lenders to make or maintain LIBOR Revolver Loans shall be suspended until
Agent (upon instruction by Required Lenders) revokes such notice.  Upon receipt
of such notice, Borrower Agent may revoke any pending request for a Borrowing
of, conversion to or continuation of a LIBOR Revolver Loan or, failing that,
will be deemed to have submitted a request for a Base Rate Revolver Loan.

 

3.7.         Increased Costs; Capital Adequacy.

 

3.7.1.       Change in Law.  If any Change in Law shall:

 

(a)           impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;

 

(b)           subject any Lender or Issuing Bank to any Tax with respect to any
Revolver Loan, Loan Document, Letter of Credit or participation in LC
Obligations, or change the basis of taxation of payments to such Lender or
Issuing Bank in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 5.9 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or Issuing Bank); or

 

(c)           impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting any Revolver Loan, Loan
Document, Letter of Credit or participation in LC Obligations;

 

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Revolver Loan (or of maintaining its obligation to make
any such Revolver Loan), or to increase the cost to such Lender or Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrowers will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

 

3.7.2.       Capital Adequacy.  If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Revolver
Commitments, Revolver Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, Issuing Bank or holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy), then from time to time Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate it or its holding company for any such reduction suffered.

 

38

--------------------------------------------------------------------------------


 

3.7.3.       Compensation.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Lender or Issuing Bank notifies Borrower Agent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

3.8.         Mitigation.  If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if  either Borrower is required to
pay additional amounts with respect to a Lender under Section 5.9, then such
Lender shall use reasonable efforts to designate a different Lending Office or
to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it.  Borrowers shall pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

3.9.         Funding Losses.  Subject to the last sentence of Section 3.11, if
for any reason (other than default by a Lender) (a) any Borrowing of, or
conversion to or continuation of, a LIBOR Revolver Loan does not occur on the
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Revolver Loan occurs on a day other than the end of its
Interest Period, or (c) Borrowers fail to repay a LIBOR Revolver Loan when
required hereunder, then Borrowers shall pay to Agent its customary
administrative charge and to each Lender all losses and expenses that it
sustains as a consequence thereof, including loss of anticipated profits and any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds.  Lenders shall not be required
to purchase Dollar deposits in the London interbank market or any other offshore
Dollar market to fund any LIBOR Revolver Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
LIBOR Revolver Loans.

 

3.10.       Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (“maximum rate”).  If Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to the applicable Borrower.  In determining whether
the interest contracted for, charged or received by Agent or a Lender exceeds
the maximum rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

3.11.       Market Disruption Event.  If a Market Disruption Event occurs:

 

(a)           the rate of interest of each Lender’s share of the relevant LIBOR
Revolver Loan for the applicable Interest Period shall be the rate per annum
equal to the sum of:

 

(i)            the Applicable Margin; plus

 

39

--------------------------------------------------------------------------------


 

(ii)           the higher of (x) the rate notified to Agent and Borrowers by
such Lender, as soon as practicable and in any event before the applicable
Interest Rate Fixing Day, to be that which expresses as a percentage rate per
annum the cost to such Lender of funding such LIBOR Revolver Loan from whatever
source such Lender may reasonably select and (y) LIBOR; and

 

(b)           (i)            if Agent or Borrowers require, Agent and Borrowers
shall enter into negotiations (for a period of not more than thirty (30) days)
with a view to agreeing on a substitute basis for determining the applicable
rate of interest; and

 

(ii)           any alternative interest rate agreed to between Agent and
Borrowers pursuant to the preceding clause (b)(i) above shall, with the prior
written consent of all Lenders and Borrowers, be binding on all Lenders and
Borrowers.

 

For the avoidance of doubt, in the event that no substitute basis for
determining the rate of interest is agreed at the end of such thirty (30) day
period, the rate of interest with respect to relevant Loans shall continue to be
determined in accordance with the terms of this Agreement.  Notwithstanding
anything herein to the contrary, if a Market Disruption Event occurs, Borrowers
may convert any pending request for any Borrowing of a LIBOR Revolver Loan to a
request for a Borrowing of a Base Rate Revolver Loan, or withdraw any pending
request for conversion to or continuation of a LIBOR Revolver Loan, in each case
without incurring any obligation to pay any amounts under Section 3.9.

 

SECTION 4.         LOAN ADMINISTRATION

 

4.1.         Manner of Borrowing and Funding Revolver Loans.

 

4.1.1.       Notice of Borrowing.

 

(a)           Whenever a Borrower desires funding of a Borrowing of Revolver
Loans, such Borrower (or Borrower Agent on behalf of Singapore Borrower) shall
give Agent a Notice of Borrowing.  Such notice must be received by Agent no
later than 11:00 a.m. (Local Time) (i) on the Business Day of the requested
funding date, in the case of Base Rate Revolver Loans, and (ii) at least three
(3) Business Days prior to the requested funding date, in the case of LIBOR
Revolver Loans.  Notices received after 11:00 a.m. (Local Time) shall be deemed
received on the next Business Day.  Each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as Base Rate Revolver Loans or LIBOR Revolver Loans, and (D) in the case of
LIBOR Revolver Loans, the duration of the applicable Interest Period (which
shall be deemed to be thirty (30) days if not specified).

 

(b)           Unless payment is otherwise timely made by the applicable
Borrower, the becoming due of any Obligations (whether principal, interest, fees
or other charges, including Extraordinary Expenses, LC Obligations, Cash
Collateral and Bank Product Debt) shall be deemed to be a request for U.S. Base
Rate Revolver Loans, in the case of any of the foregoing constituting U.S.
Obligations, and Singapore Base Rate Revolver Loans, in the case of any of the
foregoing constituting Singapore Obligations, in each case on the due date, in
the amount of such Obligations. The proceeds of such Revolver Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, Agent may,
at its option, charge such Obligations against any operating, investment or
other account of the applicable Borrower maintained with Agent or any of its
Affiliates.

 

(c)           If any Borrower establishes a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check
or other item of payment drawn on

 

40

--------------------------------------------------------------------------------


 

such account at a time when there are insufficient funds to cover it as of
1:30 p.m. (Local Time) on the day of presentation shall be deemed to be a
request for U.S. Base Rate Revolver Loans, in the case of any of the foregoing
relating to the U.S. Obligations, and Singapore Base Rate Revolver Loans, in the
case of any of the foregoing relating to the Singapore Obligations, in each case
on the date of such presentation, in the amount of the check and items presented
for payment. The proceeds of such Revolver Loans may be disbursed directly to
the controlled disbursement account or other appropriate account.

 

4.1.2.       Fundings by Lenders.  Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder.  Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon (Local Time) on the
proposed funding date for Base Rate Revolver Loans or by 3:00 p.m. (Local Time)
at least two (2) Business Days before any proposed funding of LIBOR Revolver
Loans.  Each Lender shall fund to Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by Agent in immediately available funds not
later than 2:00 p.m. (Local Time) on the requested funding date, unless Agent’s
notice is received after the times provided above, in which event Lender shall
fund its Pro Rata share by 11:00 a.m. (Local Time) on the next Business Day. 
Subject to its receipt of such amounts from Lenders, Agent shall disburse the
proceeds of the Revolver Loans as directed by as directed by the applicable
Borrower (or Borrower Agent on behalf of such Borrower).  Unless Agent shall
have received (in sufficient time to act) written notice from a Lender that it
does not intend to fund its Pro Rata share of a Borrowing, Agent may assume that
such Lender has deposited or promptly will deposit its share with Agent, and
Agent may disburse a corresponding amount to the applicable Borrower.  If a
Lender’s share of any Borrowing or of any settlement pursuant to
Section 4.1.3(b) is not received by Agent, then the applicable Borrowers agrees
to repay to Agent on demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to the
Borrowing.

 

4.1.3.       Swingline Loans; Settlement.

 

(a)           Agent may, but shall not be obligated to, advance Swingline Loans
to Borrowers, up to an aggregate outstanding amount of $5,000,000, unless the
funding is specifically required to be made by all Lenders hereunder.  Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account.  The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.

 

(b)           To facilitate administration of the Revolver Loans, Lenders and
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans may take place on a date determined
from time to time by Agent, which shall occur at least once each week.  On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Lenders.  Between settlement dates,
Agent may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary.  Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied.  If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Swingline Loan may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from Agent
a Pro Rata participation in each unpaid Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one (1) Business Day after Agent’s request therefor.

 

4.1.4.       Notices.  Each Borrower authorizes Agent and Lenders to extend,
convert or

 

41

--------------------------------------------------------------------------------


 

continue Revolver Loans, effect selections of interest rates, and transfer funds
to or on behalf of Borrowers based on telephonic or e-mailed instructions.  The
applicable Borrower (or Borrower Agent) shall confirm each such request by
prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern.  Neither Agent nor any Lender shall have any liability for
any loss suffered by a Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on a Borrower’s behalf.

 

4.2.         Defaulting Lender.  Agent may (but shall not be required to), in
its discretion, retain any payments or other funds received by Agent that are to
be provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement.  The failure of any Lender to fund a Revolver Loan, to make
any payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender.  Lenders and Agent agree
that, solely for purposes of determining a Defaulting Lender’s right to vote on
matters relating to the Loan Documents and to share in payments, fees and
Collateral proceeds thereunder, a Defaulting Lender shall not be deemed to be a
“Lender” until all its defaulted obligations have been cured.

 

4.3.         Number and Amount of LIBOR Revolver Loans; Determination of Rate. 
Each Borrowing of LIBOR Revolver Loans when made shall be in a minimum amount of
$500,000, plus any increment of $100,000 in excess thereof.  No more than ten
(10) Borrowings of LIBOR Revolver Loans may be outstanding at any time, and all
LIBOR Revolver Loans of a Borrower having the same length and beginning date of
their Interest Periods shall be aggregated together and considered one Borrowing
for this purpose.  Upon determining LIBOR for any Interest Period requested by a
Borrower, Agent shall promptly notify Borrower Agent thereof by telephone or
electronically and, if requested by Borrower Agent, shall confirm any telephonic
notice in writing.

 

4.4.         Borrower Agent.  Each Borrower hereby designates U.S. Borrower
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for Revolver Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender.  Borrower Agent hereby accepts such appointment.  Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any Notice of Borrowing) delivered by
Borrower Agent on behalf of any Borrower.  Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower.  Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it.

 

4.5.         One Obligation.  The Revolver Loans, LC Obligations and other
Obligations shall constitute one general obligation of U.S. Borrower and (unless
otherwise expressly provided in any Loan Document) shall be secured by Agent’s
Lien upon all Collateral of U.S. Borrower; provided, however, that Agent and
each Lender shall be deemed to be a creditor of, and the holder of a separate
claim against, each Borrower to the extent of U.S. Borrower’s liability with
respect to the Singapore Obligations.

 

4.6.         Effect of Termination.  On the effective date of any termination of
the Revolver

 

42

--------------------------------------------------------------------------------


 

Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services).  All undertakings of each
Borrower contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the Obligations. 
Notwithstanding Full Payment of the Obligations, Agent shall not be required to
terminate its Liens in any Collateral unless, with respect to any damages Agent
may incur as a result of the dishonor or return of Payment Items applied to
Obligations, Agent receives (a) a written agreement, executed by Borrowers and
any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; or (b) such
Cash Collateral as Agent, in its reasonable discretion, deems necessary to
protect against any such damages.  Sections 2.2, 3.4, 3.7, 3.9, 5.5, 5.9, 5.10,
12, 14.2 and this Section, and the obligation of each Obligor and Lender with
respect to each indemnity given by it in any Loan Document, shall survive Full
Payment of the Obligations and any release relating to this credit facility.

 

SECTION 5.         PAYMENTS

 

5.1.         General Payment Provisions.  All payments of Obligations shall be
made in Dollars, without offset, counterclaim or defense of any kind, free of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 noon (Local Time) on the due date. Any payment after such time
shall be deemed made on the next Business Day. Any payment of a LIBOR Revolver
Loan prior to the end of its Interest Period shall be accompanied by all amounts
due under Section 3.9. Any prepayment of Revolver Loans shall be applied (a) in
the case of U.S. Borrower, first, to U.S. Base Rate Revolver Loans and then to
U.S. LIBOR Revolver Loans and (b) in the case of Singapore Borrower, first, to
Singapore Base Rate Revolver Loans and then to Singapore LIBOR Revolver Loans. 
Unless otherwise specified, all payments shall be made to Agent, for the Pro
Rata benefit of Lenders, in accordance with the written instructions of Agent.

 

5.2.         Repayment of Revolver Loans.  Revolver Loans shall be due and
payable in full on the Revolver Termination Date, unless payment is sooner
required hereunder.  Revolver Loans may be prepaid from time to time, without
penalty or premium.  During any Cash Dominion Trigger Period, if any Asset
Disposition includes the disposition of Eligible Equipment, then Net Proceeds
equal to the greater of (a) the net book value of such Eligible Equipment, or
(b) the reduction in the Borrowing Base upon giving effect to such disposition,
shall be applied to the Revolver Loans; provided, that such Net Proceeds shall
be applied, first, to the U.S. Revolver Loans and, second, following Full
Payment of the U.S. Obligations, to the Singapore Revolver Loans. 
Notwithstanding anything herein to the contrary, if an Overadvance exists
(including as a result of any Asset Disposition), the applicable Borrower shall,
on the sooner of Agent’s demand or the first Business Day after such Borrower
has knowledge thereof, repay its outstanding Revolver Loans in an amount
sufficient to reduce the principal balance of Revolver Loans to the U.S.
Borrowing Base or Singapore Borrowing Base, as the case may be.

 

5.3.         Reserved.

 

5.4.         Payment of Other Obligations.  Obligations other than Revolver
Loans, including LC Obligations and Extraordinary Expenses, shall be paid by the
applicable Borrower as provided in the Loan Documents or, if no payment date is
specified, on demand.

 

5.5.         Marshaling; Payments Set Aside.  None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations.  If any payment by or on behalf of Borrowers is made to
Agent, Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender
exercises a right of setoff, and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including

 

43

--------------------------------------------------------------------------------


 

pursuant to any settlement entered into by Agent, Issuing Bank or such Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then to
the extent of such recovery, the Obligation originally intended to be satisfied,
and all Liens, rights and remedies relating thereto, shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred.

 

5.6.         Post-Default Allocation of Payments.

 

5.6.1.       Allocation.  Notwithstanding anything herein to the contrary,
during an Event of Default, monies to be applied to the U.S. Obligations or the
Singapore Obligations, as the case may be„ whether arising from payments by
Obligors, realization on Collateral, setoff or otherwise, shall be allocated to
such Obligations as follows:

 

(a)           first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;

 

(b)           second, to all amounts owing to Agent on Swingline Loans;

 

(c)           third, to all amounts owing to Issuing Bank on LC Obligations;

 

(d)           fourth, to all Obligations constituting fees (excluding amounts
relating to Bank Products);

 

(e)           fifth, to all Obligations constituting interest (excluding amounts
relating to Bank Products);

 

(f)            sixth, to provide Cash Collateral for outstanding Letters of
Credit;

 

(g)           seventh, to all other Obligations, other than Bank Product Debt
(excluding products under Hedging Agreements, so long as an appropriate Bank
Product Reserve has been established and is in effect therefor); and

 

(h)           last, to Bank Product Debt (including products under Hedging
Agreements, if an appropriate Bank Product Reserve has not been established and
is not in effect therefor).

 

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category.  If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category.  Notwithstanding the above, any application of
proceeds from Collateral that does not secure the U.S. Obligations shall be made
solely in respect of the Singapore Obligations.  The allocations set forth in
this Section are solely to determine the rights and priorities of Agent and
Lenders as among themselves, and may be changed by agreement among them without
the consent of any Obligor.  This Section is not for the benefit of or
enforceable by any Borrower.

 

5.6.2.       Erroneous Application.  Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).

 

5.7.         Application of Payments.  The ledger balance in the main Dominion
Account of Singapore Borrower as of the end of a Business Day shall be applied
to the Singapore Obligations at the beginning of the next Business Day. During
any Cash Dominion Trigger Period the ledger balance in the

 

44

--------------------------------------------------------------------------------


 

main Dominion Account of U.S. Borrower as of the end of a Business Day shall be
applied, first, to the U.S. Obligations, and second, following Full Payment of
the U.S. Obligations, to the Singapore Obligations, in each case at the
beginning of the next Business Day. If, as a result of such application from a
Dominion Account, a credit balance exists, the balance shall not accrue interest
in favor of Borrowers and shall be made available to the applicable Borrower as
long as no Default or Event of Default exists. During the continuance of an
Event of Default, each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds, and agrees that Agent shall
have the continuing, exclusive right to apply and reapply same against any
Obligations that such Collateral secures, in the manner provided for in this
Agreement, or, to the extent not so provided, in such manner as Agent deems
advisable.

 

5.8.         Loan Account; Account Stated.

 

5.8.1.       Loan Account.  Agent shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Debt of each Borrower resulting from each Revolver Loan or issuance of a Letter
of Credit from time to time. Any failure of Agent to record anything in the Loan
Account, or any error in doing so, shall not limit or otherwise affect the
obligation of such Borrower to pay any amount owing hereunder. Agent may
maintain a single Loan Account in the name of Borrower Agent.

 

5.8.2.       Entries Binding.  Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein.  If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within thirty (30) days after receipt or inspection that specific
information is subject to dispute.

 

5.9.         Taxes.

 

5.9.1.       Payments Free of Taxes.  All payments by Obligors of Obligations
shall be free and clear of and without reduction for any Taxes.  If Applicable
Law requires any Obligor or Agent to withhold or deduct any Tax (including
backup withholding or withholding Tax), the withholding or deduction shall be
based on information provided pursuant to Section 5.10 and Agent shall pay the
amount withheld or deducted to the relevant Governmental Authority.  If the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by Borrowers shall be increased so that Agent, Lender or Issuing
Bank, as applicable, receives an amount equal to the sum it would have received
if no such withholding or deduction (including deductions applicable to
additional sums payable under this Section) had been made.  Without limiting the
foregoing, Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities.

 

5.9.2.       Payment.  Borrowers shall indemnify, hold harmless and reimburse
(within ten (10) days after demand therefor) Agent, Lenders and Issuing Bank for
any Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.10.  A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error.  As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt
from the Governmental Authority or other evidence of payment satisfactory to
Agent.

 

45

--------------------------------------------------------------------------------

 


 

5.9.3.       Tax Refunds.  If Agent or a Lender determines in its reasonable
discretion that it has received a refund or credit (in lieu of such refund) of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 5.9, Agent or such Lender, as applicable, shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 5.9 with
respect to the Indemnified Taxes or the Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that if Agent or such Lender is
required to repay all or a portion of such refund to the relevant Governmental
Authority, such Borrower, upon the request of Agent or such Lender, shall repay
the amount paid over to such Borrower that is required to be repaid (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Agent or such Lender within three (3) Business Days after receipt
of written notice that Agent or such Lender is required to repay such refund (or
a portion thereof) to such Governmental Authority.  Nothing contained in this
Section 5.9.3 shall require Agent or any Lender to make available its tax
returns or any other information which it deems confidential or privileged to
Borrowers or any other person.  Notwithstanding anything to the contrary herein,
in no event will Agent or any Lender be required to pay any amount to any
Borrower, the payment of which would place Agent or such Lender in a less
favorable net after-tax position than Agent or such Lender would have been in if
the additional amounts giving rise to such refund of any Indemnified Taxes or
Other Taxes had never been paid.

 

5.10.       Lender Tax Information.

 

5.10.1.     Status of Lenders.  Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

 

5.10.2.     Documentation.  If a Borrower is resident for tax purposes in the
United States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements. 
If any Foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the Obligations, it shall deliver
to Agent and Borrower Agent, on or prior to the date on which it becomes a
Lender hereunder (and from time to time thereafter upon request by Agent or
Borrower Agent, but only if such Foreign Lender is legally entitled to do so),
(a) IRS Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and
all required supporting documentation; (d) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, IRS Form W-8BEN and a certificate showing such Foreign
Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.

 

5.10.3.     Lender Obligations.  Each Lender and Issuing Bank shall promptly
notify

 

46

--------------------------------------------------------------------------------


 

Borrowers and Agent of any change in circumstances that would change any claimed
Tax exemption or reduction.  Each Lender and Issuing Bank shall indemnify, hold
harmless and reimburse (within ten (10) days after demand therefor) Borrowers
and Agent for any Taxes, losses, claims, liabilities, penalties, interest and
expenses (including reasonable attorneys’ fees) incurred by or asserted against
a Borrower or Agent by any Governmental Authority due to such Lender’s or
Issuing Bank’s failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section.  Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.

 

5.11.       Nature and Extent of Certain Liabilities.

 

5.11.1.     Joint and Several Liability.  U.S. Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Agent and Lenders the prompt payment and performance of, the Singapore
Obligations.  U.S. Borrower agrees that such guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until Full Payment thereof, and that such
guaranty is absolute and unconditional, irrespective of (a) the genuineness,
validity, regularity, enforceability, subordination or any future modification
of, or change in, any Singapore Obligations or Loan Document, or any other
document, instrument or agreement to which Singapore Borrower is or may become a
party or be bound; (b) the absence of any action to enforce this Agreement
(including this Section) or any other Loan Document, or any waiver, consent or
indulgence of any kind by Agent or any Lender with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for the Singapore Obligations or any
action, or the absence of any action, by Agent or any Lender in respect thereof
(including the release of any security or guaranty); (d) the insolvency of
Singapore Borrower; (e) any election by Agent or any Lender in an Insolvency
Proceeding for the application of Section 1111(b)(2) of the Bankruptcy Code;
(f) any borrowing or grant of a Lien by Singapore Borrower in connection with
any Insolvency Proceeding; (g) the disallowance of any claims of Agent or any
Lender against Singapore Borrower for the repayment of any Obligations in
connection with any Insolvency Proceeding or otherwise; or (h) any other action
or circumstances that might otherwise constitute a legal or equitable discharge
or defense of a surety or guarantor, except Full Payment of all Obligations. 
U.S. Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.

 

5.11.2.     Waivers.

 

(a)           Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower.  Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Obligations.  It is agreed among each Borrower,
Agent and Lenders that the provisions of this Section 5.11 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Revolver Loans and issue
Letters of Credit.

 

(b)           Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.10.  If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss

 

47

--------------------------------------------------------------------------------


 

of any rights of subrogation that any Borrower might otherwise have had.  Any
election of remedies that results in denial or impairment of the right of Agent
or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations.  Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person.  Agent may bid
all or a portion of the Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by Agent but shall
be credited against the Obligations.  The amount of the successful bid at any
such sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.10, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.

 

5.11.3.     Extent of Liability; Contribution.

 

(a)           Notwithstanding anything herein to the contrary, U.S. Borrower
shall not make any payment pursuant to Section 5.11.1 if, as a result thereof,
such payment would be rendered voidable or avoidable under Section 548 of the
Bankruptcy Code or under any applicable state fraudulent transfer or conveyance
act, or similar statute or common law.

 

(b)           Nothing contained in this Section 5.11 shall limit the liability
of U.S. Borrower to pay Revolver Loans made directly or indirectly to U.S.
Borrower (including Revolver Loans advanced to Singapore Borrower and then
re-loaned or otherwise transferred to, or for the benefit of, U.S. Borrower), LC
Obligations relating to Letters of Credit issued to support U.S. Borrower’s
business, and all accrued interest, fees, expenses and other related Obligations
with respect thereto, for which U.S. Borrower shall be primarily liable for all
purposes hereunder.

 

5.11.4.     Joint Enterprise.  Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers in order to finance
Borrowers’ business most efficiently and economically.  Borrowers’ business is a
mutual and collective enterprise, and Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
the administration of their relationship with Lenders, all to the mutual
advantage of Borrowers.  Borrowers acknowledge and agree that Agent’s and
Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.

 

5.11.5.     Subordination.  U.S. Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

 

5.11.6.     Limitation.  Notwithstanding any other term of this Agreement or any
other Loan Document, neither Singapore Borrower nor any other Foreign Subsidiary
shall be obligated in respect of any Obligations of Parent, U.S. Borrower or any
other Obligor (other than Singapore Borrower or such Foreign Subsidiary).

 

SECTION 6.         CONDITIONS PRECEDENT

 

6.1.         Conditions Precedent to Effectiveness.  This Agreement shall not be
effective until the

 

48

--------------------------------------------------------------------------------


 

date (“Closing Date”) that each of the following conditions has been satisfied:

 

(a)           Revolver Notes shall have been executed by Borrowers and delivered
to each Lender that requests issuance of a Revolver Note.  Each other Loan
Document shall have been duly executed and delivered to Agent by each of the
signatories thereto, and each Obligor shall be in compliance with all terms
thereof.

 

(b)           Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.

 

(c)           Agent shall have received all notices of assignment and
acknowledgments thereto signed by each Person to whom that notice or
acknowledgment was addressed, all as required in accordance with Clause 3.3 of
the Singapore Debenture; provided, that Agent shall not deliver any notice of
assignment to HSBC until such time as the unpaid balance of Singapore Revolver
Loans then outstanding (including any requested Singapore Revolver Loan the
borrowing of which is pending) exceeds $7,500,000 and, accordingly, the receipt
by Agent of an acknowledgement of HSBC thereto shall not be a condition to the
effectiveness of this Agreement.

 

(d)           Agent shall have received from KEMET Asia Pacific all original
share certificates in respect of the Equity Interests of Singapore Borrower,
undated transfers of such Equity Interests executed in blank and all other
documents to be delivered pursuant to Clause 3.2 of the Singapore Share Charge.

 

(e)           Agent shall have received true and correct copies of the Senior
Notes Documents and the Convertible Notes Documents.

 

(f)            Agent shall have received duly executed agreements establishing
each Dominion Account and related lockbox, in form and substance, and with
financial institutions, reasonably satisfactory to Agent.

 

(g)           Agent shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, after giving effect to the initial Revolver Loans and
transactions hereunder, (i) such Borrower is Solvent; (ii) no Default or Event
of Default exists; (iii) the representations and warranties set forth in
Section 9 are true and correct in all material respects (except for those
representations and warranties that are already qualified by concepts of
materiality or by express thresholds, which representations and warranties shall
be true and correct in all respects); and (iv) such Borrower has complied with
all agreements and conditions to be satisfied by it under the Loan Documents.

 

(h)           Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents.  Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.

 

(i)            Agent shall have received a written opinion of Kirkland & Ellis
LLP and WongPartnership LLP, as well as any other local counsel to Borrowers or
Agent, each in form and

 

49

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to Agent.

 

(j)            Agent shall have received copies of the Organic Documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization.  Agent shall have received good
standing certificates for each Obligor (or, with respect to Singapore Borrower,
the analogous certificate available in Singapore), issued by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization and each jurisdiction where such Obligor’s conduct of business or
ownership of Property necessitates qualification.

 

(k)           Agent shall have received certificates of insurance for the
insurance policies carried by Borrowers, all in compliance with the Loan
Documents.

 

(l)            Agent shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results satisfactory to Agent.  Since March 31, 2010, no event
shall have occurred or circumstance exist that has or could reasonably be
expected to have a Material Adverse Effect.

 

(m)          Borrowers shall have paid all fees and expenses to be paid to Agent
and Lenders on the Closing Date.

 

(n)           Agent shall have received, in form and substance reasonably
satisfactory to Agent, interim financial statements for Parent as of June 30,
2010.

 

(o)           Agent shall have received a Borrowing Base Certificate prepared as
of July 31, 2010 and a separate aging as of July 31, 2010.  On the date hereof,
upon giving effect to the payment by Borrowers of all fees and expenses incurred
in connection herewith, Aggregate Availability shall be at least $48,000,000.

 

(p)           All conditions precedent in any other Loan Document shall be
satisfied.

 

6.2.         Conditions Precedent to All Credit Extensions.  Agent, Issuing Bank
and Lenders shall not be required to fund any Revolver Loans, arrange for
issuance of any Letters of Credit or grant any other accommodation to or for the
benefit of a Borrower, unless the following conditions are satisfied or waived
in accordance with Section 14.1:

 

(a)           No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;

 

(b)           The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects on the date of, and
upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date);

 

(c)           No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and

 

(d)           With respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.

 

Each request (or deemed request) by Borrowers for funding of a Revolver Loan or
issuance of a Letter of Credit shall constitute a representation by the
applicable Borrower that the foregoing conditions are satisfied on the date of
such request and on the date of such funding or issuance.

 

50

--------------------------------------------------------------------------------


 

SECTION 7.         COLLATERAL

 

7.1.         Grant of Security Interest.

 

7.1.1.       Grant of Security Interest by U.S. Borrower.  To secure the prompt
payment and performance of all Obligations, U.S. Borrower hereby grants to
Agent, for the benefit of Secured Parties, a continuing security interest in and
Lien upon all personal Property of U.S. Borrower, including all of the following
Property, whether now owned or hereafter acquired, and wherever located:

 

(a)           all Accounts;

 

(b)           all Chattel Paper, including electronic chattel paper;

 

(c)           all Commercial Tort Claims, including those shown on Schedule
9.1.16;

 

(d)           all Deposit Accounts;

 

(e)           all Documents;

 

(f)            all General Intangibles, including Intellectual Property;

 

(g)           all Goods, including Inventory, Equipment and fixtures;

 

(h)           all Instruments;

 

(i)            all Investment Property;

 

(j)            all Letter-of-Credit Rights;

 

(k)           all Supporting Obligations;

 

(l)            all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;

 

(m)          all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and

 

(n)           all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.

 

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (a) voting Equity Interests of any Foreign
Subsidiary which is a “first tier” Subsidiary of U.S. Borrower, solely to the
extent that such Equity Interests represent more than 65% of the outstanding
voting Equity Interests of such Foreign Subsidiary; (b) any rights or interest
in any contract, lease, permit or License covering real or personal Property of
any Obligor if under the terms of such contract, lease, permit or License, or
Applicable Law with respect thereto, the grant of a security interest or Lien
therein is prohibited as a matter of law or under the terms of such contract,
lease, permit or License and such prohibition or restriction has not been waived
or the consent of the other party to such contract, lease, permit or License has
not been obtained (provided, that, (i) the foregoing exclusions of this clause
(b) shall in no way be construed (A) to apply to the extent that any described
prohibition or restriction is unenforceable under Section 9-406, 9-407, 9-408,
or 9-409 of the UCC or other Applicable

 

51

--------------------------------------------------------------------------------


 

Law, or (B) to apply to the extent that any consent or waiver has been obtained
that would permit Agent’s security interest or Lien notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit or
License and (ii) the foregoing exclusions of clauses (a) and (b) shall in no way
be construed to limit, impair, or otherwise affect any of Agent’s or any other
Secured Party’s continuing security interests in and Liens upon any rights or
interests of any Obligor in or to (A) monies due or to become due under or in
connection with any described contract, lease, permit, License or Equity
Interests, or (B) any proceeds from the sale, license, lease, or other
dispositions of any such contract, lease, permit, License or Equity Interests);
(c) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under Applicable Law, provided, that, upon submission and
acceptance by the United States Patent and Trademark Office of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall be considered Collateral; (d) the
Senior Notes Collateral and the Equity Interests of any Subsidiary whose Equity
Interests constitute Senior Notes Collateral (but only so long as such Senior
Notes Collateral is pledged to Indenture Trustee pursuant to the Senior Notes
Documents); (e) Equity Interests of any Foreign Subsidiary which is not a “first
tier” Subsidiary of U.S. Borrower or which is a “first tier” Subsidiary of U.S.
Borrower organized in Finland, Germany, Canada or Japan; provided, that, upon
the occurrence of a Cash Dominion Trigger Period, U.S. Borrower shall pledge to
Agent the Equity Interests of each “first tier” Subsidiary of U.S. Borrower
organized in Germany; (f) Equity Interests in any Dormant Australian Subsidiary,
so long as such Dormant Australian Subsidiary (i) does not conduct any business,
obtain any assets or incur any liabilities and (ii) is dissolved in accordance
with Applicable Law on or before December 31, 2010; (g) any interest in Real
Estate; (h) Excluded Deposit Accounts; and (i) the UBS VAT Restricted Cash.

 

7.1.2.       Grant of Security Interest by Singapore Borrower.  To secure the
prompt payment and performance of all Singapore Obligations, pursuant to the
Singapore Debenture Singapore Borrower has granted to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon the personal
Property of Singapore Borrower as provided therein.

 

7.2.         Lien on Deposit Accounts; Cash Collateral.

 

7.2.1.       Deposit Accounts.  To further secure the prompt payment and
performance of all Obligations, U.S. Borrower hereby grants to Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
amounts credited to any Deposit Account of U.S. Borrower, including any sums in
any blocked or lockbox accounts or in any accounts into which such sums are
swept.  U.S. Borrower hereby authorizes and directs each bank or other
depository to deliver to Agent, upon request during a Cash Dominion Trigger
Period, all balances in any Deposit Account maintained by U.S. Borrower, without
inquiry into the authority or right of Agent to make such request.

 

7.2.2.       Cash Collateral.  Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Borrower, and shall
have no responsibility for any investment or loss. Each Borrower hereby grants
to Agent, for the benefit of Secured Parties, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, as security for the
Obligations (in the case of the Cash Collateral of U.S. Borrower) and the
Singapore Obligations (in the case of the Cash Collateral of Singapore
Borrower), whether such Cash Collateral is held in a Cash Collateral Account or
elsewhere. Agent may apply Cash Collateral to the payment of any Obligations (in
the case of the Cash Collateral of U.S. Borrower) and the Singapore Obligations
(in the case of the Cash Collateral of Singapore Borrower), in such order as
Agent may elect, as they become due and payable. Each Cash Collateral Account
and all Cash Collateral shall be under the sole dominion and control of Agent.
No Borrower or other Person claiming through or on behalf of any Borrower shall
have any right to any Cash Collateral, until Full Payment of all Obligations.

 

52

--------------------------------------------------------------------------------


 

7.3.         Reserved.

 

7.4.         Other Collateral.

 

7.4.1.       Commercial Tort Claims.  U.S. Borrower shall promptly notify Agent
in writing if U.S. Borrower has a Commercial Tort Claim (other than, as long as
no Event of Default exists, a Commercial Tort Claim for less than $500,000),
shall promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions as Agent deems appropriate to subject such claim to a duly perfected,
first priority Lien in favor of Agent (for the benefit of Secured Parties).

 

7.4.2.       Certain After-Acquired Collateral.  U.S. Borrower shall promptly
notify Agent in writing if, after the Closing Date, U.S. Borrower obtains any
interest in any Collateral having an aggregate value in excess of $500,000
consisting of Deposit Accounts (other than Excluded Deposit Accounts), Chattel
Paper, Documents, Instruments, Investment Property or Letter-of-Credit Rights
and, upon Agent’s request, shall promptly take such actions as Agent reasonably
deems appropriate to effect Agent’s duly perfected, first priority Lien upon
such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver.  If any Collateral having an aggregate value in excess
of $500,000 is in the possession of a third party, at Agent’s request, U.S.
Borrower shall obtain an acknowledgment that such third party holds such
Collateral for the benefit of Agent.  Concurrently with the delivery of the
financial statements required under Sections 10.1.2(a) and 10.1.2(b), U.S.
Borrower shall provide Agent with an update of all Intellectual Property
registered or issued to, or applied for by, U.S. Borrower in the Fiscal Quarter
then most recently ended.

 

7.5.         No Assumption of Liability.  The Lien on Collateral granted
hereunder is given as security only and shall not subject Agent or any Lender
to, or in any way modify, any obligation or liability of Borrowers relating to
any Collateral.

 

7.6.         Further Assurances.  Promptly upon request, Borrowers shall deliver
such instruments, assignments, title certificates, or other documents or
agreements, and shall take such actions, as Agent deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement.  Each Borrower authorizes Agent
to file any financing statement that indicates the Collateral as “all assets” or
“all personal property” of such Borrower, or words to similar effect, and
ratifies any action taken by Agent before the Closing Date to effect or perfect
its Lien on any Collateral.

 

SECTION 8.         COLLATERAL ADMINISTRATION

 

8.1.         Borrowing Base Certificates.  By the twentieth (20th) day of each
month (or, if such twentieth (20th) day is not a Business Day, the first
Business Day thereafter), Borrower Agent shall deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
the last day of the previous month, and, upon the occurrence and during the
continuance of an Event of Default, at such other times as Agent may request;
provided, that, without limiting the generality of the foregoing, during each
Cash Dominion Trigger Period, Borrowing Base Certificates shall be delivered
weekly, by the close of business on Tuesday of each week, prepared as of the
last day of the previous week.  All calculations of Aggregate Availability,
Singapore Availability and U.S. Availability in any Borrowing Base Certificate
shall originally be made by Borrower Agent and certified by a Senior Officer,
provided that Agent may from time to time review and adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any Collateral,
due to collections received in the Dominion Account or otherwise and (b) to the
extent the calculation is not made in accordance with this Agreement or does not
accurately reflect the Availability Reserve, Singapore Availability or U.S.
Availability.

 

53

--------------------------------------------------------------------------------


 

8.2.         Administration of Accounts.

 

8.2.1.       Records and Schedules of Accounts.  Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Agent sales, collection, reconciliation
and other reports in form reasonably satisfactory to Agent, on such periodic
basis as Agent may reasonably request.  Each Borrower shall also provide to
Agent, on or before the twentieth (20th) day of each month (or, if such
twentieth (20th) day is not a Business Day, the first Business Day thereafter),
a detailed aged trial balance of all Accounts as of the last day of the
preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment histories
and status reports as Agent may reasonably request, together with a
reconciliation of monthly agings to Borrowers’ monthly balance sheet and
Borrowers’ monthly watch list.  If in the first semi-monthly period of any month
Accounts in an aggregate face amount of $300,000 or more owing by any Account
Debtor cease to be Eligible Accounts, Borrowers shall notify Agent of such
occurrence within two (2) Business Days after the end of such semi-monthly
period.

 

8.2.2.       Taxes.  If an Account of any Borrower includes a charge for any
Taxes, Agent is authorized, in its discretion, to pay the amount thereof to the
proper taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from a Borrower or with respect to any Collateral and
Agent shall use reasonable efforts to notify U.S. Borrower of Agent’s payment of
such Taxes.

 

8.2.3.       Account Verification.  Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or otherwise;
provided, that, unless an Event of Default exists, Agent shall perform any such
verification only in conjunction with Borrowers.  Borrowers shall cooperate
fully with Agent in an effort to facilitate and promptly conclude any such
verification process.

 

8.2.4.       Maintenance of Dominion Account.  Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent. 
Borrowers shall obtain an agreement (in form and substance satisfactory to
Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, which may be
exercised by Agent, in the case of Singapore Borrower, at all times and, in the
case of U.S. Borrower, during any Cash Dominion Trigger Period, requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges.  If a Dominion Account is not maintained with
Bank of America, Agent may, in the case of Singapore Borrower, at all times and,
in the case of U.S. Borrower, during any Cash Dominion Trigger Period, require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America.  Agent and Lenders assume no responsibility to Borrowers
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.

 

8.2.5.       Proceeds of Collateral.  Each Borrower shall request in writing and
otherwise take all commercially reasonable steps to cause all payments on
Accounts or otherwise relating to Collateral to be made directly to the
applicable Dominion Account (or a lockbox relating to a Dominion Account) or a
Deposit Account subject to a Deposit Account Control Agreement. If any Borrower
or Subsidiary receives cash or Payment Items in excess of $100,000 in the
aggregate with respect to (a) any Collateral of U.S. Borrower, it shall hold
same in trust for Agent and promptly (not more than four (4) Business Days after
receipt) deposit the same into a Dominion Account of U.S. Borrower or a Deposit

 

54

--------------------------------------------------------------------------------


 

Account of U.S. Borrower subject to a Deposit Account Control Agreement or
(b) any Collateral of Singapore Borrower, it shall hold same in trust for Agent
and promptly (not more than four (4) Business Days after receipt) deposit the
same into a Dominion Account of Singapore Borrower.

 

8.3.         Administration of Inventory.

 

8.3.1.       Records and Reports of Inventory.  U.S. Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form reasonably satisfactory to Agent, on such
periodic basis as Agent may request.  U.S. Borrower shall conduct weekly cycle
counts consistent with historical practices, and shall provide to Agent the most
recently completed report based on such cycle count promptly upon request
therefor, together with such supporting information as Agent may reasonably
request.  Agent may participate in and observe no more than one period cycle
count per Fiscal Year unless an Event of Default exists; provided, that,
notwithstanding the foregoing, Agent may observe any cycle count commenced or in
progress during any inspection or examination conducted by Agent pursuant to
Section 10.1.1.

 

8.3.2.       Returns of Inventory.  U.S. Borrower shall not return any Inventory
to a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$1,000,000; and (d) any payment received by U.S. Borrower for a return is
promptly deposited into a Deposit Account subject to a Deposit Account Control
Agreement.

 

8.3.3.       Acquisition, Sale and Maintenance.  U.S. Borrower shall take all
steps to assure that all Inventory is produced in accordance with Applicable
Law.  Borrowers shall use, store and maintain all Inventory with reasonable care
and caution, in accordance with applicable standards of any insurance and in
conformity with all Applicable Law, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral included in the Borrowing Base is located.  Each Compliance
Certificate shall set forth a current schedule, in form and content reasonably
satisfactory to Agent, of Inventory of U.S. Borrower at each of U.S. Borrower’s
locations having an aggregate Value at such location in excess of $100,000 being
offered for sale on consignment or approval or any other basis under which the
customer may return or require a Borrower to repurchase such Inventory. 
Concurrently with the delivery of the financial statements required under
Section 10.1.2(a), U.S. Borrower shall provide Agent with a description, in form
and content reasonably satisfactory to Agent, of all arrangements relating to
Inventory acquired or accepted on consignment or approval having an aggregate
Value in excess of $100,000 for each such arrangement.  U.S. Borrower shall use
good faith efforts to obtain, within sixty (60) days after the Closing Date and
to the extent available under Applicable Law, waivers of all retention of title
rights inuring to the benefit of Subsidiaries organized in Europe in respect of
goods purchased by U.S. Borrower from such Subsidiaries.

 

8.4.         Administration of Equipment.

 

8.4.1.       Records and Schedules of Equipment.  U.S. Borrower shall keep
accurate and complete records of its Equipment, including kind, quality,
quantity, cost, acquisitions and dispositions thereof, and shall submit to
Agent, on such periodic basis as Agent may request, a current schedule thereof,
in form reasonably satisfactory to Agent.  Promptly upon request, U.S. Borrower
shall deliver to Agent evidence of its ownership or interests in any Equipment.

 

8.4.2.       Dispositions of Equipment.  No Borrower shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Agent,
other than a Permitted Asset Disposition.

 

55

--------------------------------------------------------------------------------

 


 

8.4.3.                     Condition of Equipment.  U.S. Borrower’s Equipment
included in the Borrowing Base is in good operating condition and repair, and
all necessary replacements and repairs have been made so that the value and
operating efficiency of such Equipment is preserved at all times, reasonable
wear and tear excepted.  U.S. Borrower shall ensure that its Equipment is
mechanically and structurally sound, and capable of performing the functions for
which it was designed, in accordance with manufacturer specifications.  U.S.
Borrower shall not permit any of its Equipment included in the Borrowing Base to
become affixed to Real Estate unless any landlord or mortgagee delivers a Lien
Waiver.

 

8.5.                            Administration of Deposit Accounts.  Schedule
8.5 sets forth all Deposit Accounts (other than Excluded Deposit Accounts)
maintained by Borrowers and the other Obligors, including all Dominion
Accounts.  Each Borrower and other Obligor shall take all actions necessary to
establish Agent’s control of each such Deposit Account (other than an Excluded
Deposit Account, Deposit Accounts maintained at HSBC and Deposit Accounts
maintained at UniCredit Corporate Banking SpA ); provided, that, within ninety
(90) days after the Closing Date, each such Deposit Account (other than an
Excluded Deposit Account) maintained with a bank or other depository other than
Bank of America or Bank of America-Singapore Branch shall be closed and all
account balances therein shall be transferred to Deposit Accounts maintained
with Bank of America (in the case of Deposit Accounts of U.S. Borrower) or Bank
of America-Singapore Branch (in the case of Deposit Accounts of Singapore
Borrower); provided, further, that during such ninety (90) day period (a) each
Borrower shall authorize and direct each such other bank or other depository
(other than UniCredit Corporate Banking SpA and, except during a Cash Dominion
Trigger Period, Wells Fargo) to transfer to a Deposit Account maintained with
Bank of America (in the case of Deposit Accounts of U.S. Borrower) or Bank of
America-Singapore Branch (in the case of Deposit Accounts of Singapore
Borrower), on a daily basis, all available balances as of 4:00 p.m. (Local Time)
in each Deposit Account (other than an Excluded Deposit Account) maintained by
such Borrower with such other bank or depository, it being understood and agreed
that no such daily transfer from any Deposit Account maintained with HSBC in
Singapore shall be required prior to October 1, 2010, and (b) Borrowers shall
not make any withdrawals or wire transfers from, draw any checks against or
otherwise conduct any business from any Dollar or Euro Deposit Account
maintained with HSBC in Singapore, except for the daily transfers required to be
made pursuant to the foregoing clause (a) and collections received into such
Deposit Accounts.  Each Borrower and other Obligor shall be the sole account
holder of each Deposit Account and shall not allow any other Person (other than
Agent) to have control over a Deposit Account or any Property deposited
therein.  Each Borrower shall promptly notify Agent of any opening or closing of
a Deposit Account (other than an Excluded Deposit Account) and will amend
Schedule 8.5 within ten (10) days to reflect same.

 

8.6.                            General Provisions.

 

8.6.1.                     Location of Collateral.  All Accounts of U.S.
Borrower and Singapore Borrower shall be paid to the applicable Borrower at all
times in the United States or Singapore, respectively.  All tangible items of
Collateral, other than Inventory in transit and Collateral not included in the
Borrowing Base with a fair market value individually or in the aggregate not in
excess of $50,000, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and
(b) move Collateral to another location in the United States, Singapore or other
location specified in Schedule 8.6.1 (as amended within ten (10) days of
acquiring any new location), as applicable.

 

8.6.2.                     Insurance of Collateral; Condemnation Proceeds.

 

(a)                                  Each Borrower and other Obligor shall
maintain insurance with respect to the Collateral, covering casualty, hazard,
theft, malicious mischief, flood and other risks, in amounts, with

 

56

--------------------------------------------------------------------------------


 

endorsements and with insurers (with a Best Rating of at least A7, unless
otherwise approved by Agent) reasonably satisfactory to Agent.  From time to
time upon request, Borrowers shall deliver to Agent the originals or certified
copies of its or other Obligors’ insurance policies. Unless Agent shall agree
otherwise, each such policy shall include satisfactory endorsements (i) showing
Agent as loss payee; (ii) requiring ten (10) days prior written notice to Agent
in the event of cancellation of the policy for nonpayment of insurance premiums
and thirty (30) days prior written notice to Agent in the event of cancellation
of the policy for any other reason whatsoever; and (iii) specifying that the
interest of Agent shall not be impaired or invalidated by any act or neglect of
any Borrower, other Obligor or the owner of the Property, nor by the occupation
of the premises for purposes more hazardous than are permitted by the policy. If
any Borrower or other Obligor fails to provide and pay for any insurance, Agent
may, at its option, but shall not be required to, procure the insurance and
charge Borrowers therefor. Each Borrower and other Obligor agrees to deliver to
Agent, promptly upon Agent’s reasonable request, copies of all reports made to
insurance companies. While no Event of Default exists, Borrowers and other
Obligors may settle, adjust or compromise any insurance claim, as long as the
proceeds are delivered to Agent to the extent required under Section 8.6.2(b).
If an Event of Default exists, only Agent shall be authorized to settle, adjust
and compromise such claims.

 

(b)                                 Any proceeds of property insurance relating
to any loss or destruction of Eligible Inventory or Eligible Equipment, any
proceeds of business interruption insurance, any awards arising from
condemnation of any Collateral and, at any time when Aggregate Availability is
less than $10,000,000 or U.S.  Availability is less than $7,500,000, any
proceeds of property insurance relating to any loss or destruction of Property
of any Obligor other than Eligible Inventory or Eligible Equipment, shall be
paid to Agent.  Any proceeds or awards (a) relating to the property and assets
of Singapore Borrower and Foreign Subsidiaries that are Obligors shall be
applied, first, to the Singapore Revolver Loans, and, second, to the other
Obligations of Singapore Borrower, and (b) relating to the property and assets
of U.S. Borrower or Domestic Subsidiaries shall be applied, first, to the U.S.
Revolver Loans, second, to the other Obligations of U.S. Borrower, third, to the
Singapore Revolver Loans, and fourth, the other Obligations of Singapore
Borrower (it being agreed that no amounts shall be applied to any category of
Obligations as so set forth until Full Payment thereof and then to the next
category).  Any such proceeds or awards that relate to Inventory shall be
applied to payment of the Revolver Loans, and then to any other Obligations
outstanding.  Subject to clause (c) below, any proceeds or awards that relate to
Equipment or Real Estate shall be applied first to Revolver Loans and then to
other Obligations.

 

(c)                                  With respect to any proceeds relating to
any loss or destruction of Equipment or Real Estate delivered to Agent pursuant
to Section 8.6.2(b), if requested by Borrowers in writing within fifteen (15)
days after Agent’s receipt of any such insurance proceeds or condemnation
awards, Borrowers may use such proceeds or awards to repair or replace such
Equipment or Real Estate (and until so used, the proceeds shall be (i) held by
Agent as Cash Collateral, (ii) fully reserved against the Borrowing Base, or
(iii) some combination thereof acceptable to Agent) as long as (i) no Default or
Event of Default exists; (ii) such repair or replacement is promptly undertaken
and concluded, in accordance with plans reasonably satisfactory to Agent;
(iii) replacement buildings are of comparable size, quality and utility to the
destroyed buildings; (iv) the repaired or replaced Property is free of Liens,
other than Permitted Liens that are not Purchase Money Liens; and (v) Borrowers
comply with disbursement procedures for such repair or replacement as Agent may
reasonably require.

 

8.6.3.                     Protection of Collateral.  All expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
any Collateral, all Taxes payable with respect to any Collateral (including any
sale thereof), and all other payments required to be made by Agent to any Person
to realize upon any Collateral, shall be borne and paid by the Borrower on whose
behalf the foregoing are incurred. Agent shall not be liable or responsible in
any way for the safekeeping of any Collateral, for any loss or damage thereto
(except for reasonable care in its custody while Collateral is in

 

57

--------------------------------------------------------------------------------


 

Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at the applicable Borrower’s sole risk.

 

8.6.4.                     Defense of Title to Collateral.  Each Borrower shall
at all times defend its title to Collateral and Agent’s Liens therein against
all Persons, claims and demands whatsoever, except Permitted Liens.

 

8.7.                            Power of Attorney.  Each Borrower hereby
irrevocably constitutes and appoints Agent (and all Persons designated by Agent)
as such Borrower’s true and lawful attorney (and agent-in-fact) for the purposes
provided in this Section.  Agent, or Agent’s designee, may, without notice and
in either its or a Borrower’s name, but at the cost and expense of Borrowers:

 

(a)                                  Endorse a Borrower’s name on any Payment
Item or other proceeds of Collateral (including proceeds of insurance) that come
into Agent’s possession or control;

 

(b)                                 Pay or discharge taxes and Liens levied or
placed on or threatened against any Accounts of any Borrower or, during an Event
of Default, pay or discharge taxes and Liens levied or placed on or threatened
against any other Collateral; and

 

(c)                                  During an Event of Default, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
deems advisable; (iv) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign a Borrower’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to a Borrower, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use a
Borrower’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) use information contained in any data processing,
electronic or information systems relating to Collateral; (x) make and adjust
claims under insurance policies; (xi) take any action as may be necessary or
appropriate to obtain payment under any letter of credit, banker’s acceptance or
other instrument for which a Borrower is a beneficiary; and (xii) take all other
actions as Agent reasonably deems appropriate to fulfill any Borrower’s
obligations under the Loan Documents.

 

8.8.                            Conflict with Singapore Debenture.  If any
provision contained in this Section 8 is in direct conflict with any provision
in the Singapore Debenture with respect to administration of the Collateral of
Singapore Borrower, the provision in the Singapore Debenture shall govern and
control.

 

SECTION 9.                            REPRESENTATIONS AND WARRANTIES

 

9.1.                            General Representations and Warranties.  To
induce Agent and Lenders to enter into this Agreement and to make available the
Revolver Commitments, Revolver Loans and Letters of Credit, each Borrower
represents and warrants that:

 

9.1.1.                     Organization and Qualification.  Each Borrower and
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. 

 

58

--------------------------------------------------------------------------------


 

Each Borrower and Subsidiary is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.

 

9.1.2.                     Power and Authority.  Each Obligor is duly authorized
to execute, deliver and perform its Loan Documents.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law or Material Contract; or (d) result in or require the imposition
of any Lien (other than Permitted Liens) on any Property of any Obligor.

 

9.1.3.                     Enforceability.  Subject to the Moneylenders Act
Reservation, each Loan Document is a legal, valid and binding obligation of each
Obligor party thereto, enforceable in accordance with its terms, except that the
Singapore Debenture and Singapore Share Charge are required to be stamped with
the Inland Revenue Authority of Singapore and statements containing particulars
of the Singapore Debenture and Singapore Share Charge are required to be filed
with the Accounting and Corporate Regulatory Authority of Singapore (each of
which actions Borrowers agree to complete substantially concurrently with the
occurrence of the Closing Date), and except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

9.1.4.                     Capital Structure.  Schedule 9.1.4 shows, for each
Borrower and Subsidiary, its name, its jurisdiction of organization, its
authorized and issued Equity Interests, the holders of its Equity Interests, and
all agreements binding on such holders with respect to their Equity Interests. 
Except as disclosed on Schedule 9.1.4, in the five years preceding the Closing
Date, no Borrower or Subsidiary has acquired any substantial assets from any
other Person (other than a Borrower or Subsidiary) nor been the surviving entity
in a merger, amalgamation or combination.  Each Borrower has good title to its
Equity Interests in its Subsidiaries, subject only to Agent’s Lien, and all such
Equity Interests are duly issued, fully paid and, to the extent applicable,
non-assessable.  There are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests of any Borrower or
Subsidiary.

 

9.1.5.                     Title to Properties; Priority of Liens.  Each
Borrower and Subsidiary has good and marketable title to (or valid leasehold
interests in or other rights to use) all of its Real Estate, and good title to
(or valid leasehold interests in or other rights to use) all of its personal
Property, including, as of the date of such financial statements, all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens.  Each Borrower and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens.  All Liens of Agent in the
Collateral are duly perfected, first priority Liens, subject only to Permitted
Liens that are expressly allowed to have priority over Agent’s Liens.

 

9.1.6.                     Accounts.  Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by
Borrowers with respect thereto.  Borrowers warrant, with respect to each Account
at the time it is shown as an Eligible Account in a Borrowing Base Certificate,
that:

 

(a)                                  it is genuine and in all respects what it
purports to be, and is not evidenced by a judgment;

 

(b)                                 it arises out of a completed, bona fide sale
and delivery of goods in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document

 

59

--------------------------------------------------------------------------------


 

relating thereto;

 

(c)                                  it is for a sum certain, maturing as stated
in the invoice covering such sale, a copy of which has been furnished or is
available to Agent on request;

 

(d)                                 it is not subject to any offset, Lien (other
than Agent’s Lien and Permitted Liens of the types described in Sections
10.2.2(c) and (g)), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the Ordinary Course of Business and disclosed to
Agent; and it is absolutely owing by the Account Debtor, without contingency in
any respect;

 

(e)                                  no purchase order, agreement, document or
Applicable Law restricts assignment of the Account to Agent (regardless of
whether, under the UCC, the restriction is ineffective), and the applicable
Borrower is the sole payee or remittance party shown on the invoice;

 

(f)                                    no extension, compromise, settlement,
modification, credit, deduction or return has been authorized with respect to
the Account, except discounts or allowances granted in the Ordinary Course of
Business for prompt payment that are reflected on the face of the invoice
related thereto and in the reports submitted to Agent hereunder; and

 

(g)                                 to the best of Borrowers’ knowledge,
(i) there are no facts or circumstances that are reasonably likely to impair the
enforceability or collectability of such Account; (ii) the Account Debtor had
the capacity to contract when the Account arose, continues to meet the
applicable Borrower’s customary credit standards, is Solvent, is not
contemplating or subject to an Insolvency Proceeding, and has not failed, or
suspended or ceased doing business; and (iii) there are no proceedings or
actions threatened or pending against any Account Debtor that could reasonably
be expected to have a material adverse effect on the Account Debtor’s financial
condition.

 

9.1.7.                     Financial Statements.  The consolidated and
consolidating balance sheets, and related statements of income, cash flow and
shareholder’s equity, of Parent and its subsidiaries that have been and are
hereafter delivered to Agent and Lenders, are prepared in accordance with GAAP
(subject, in the case of interim financial statements, to year-end adjustments
and the absence of footnotes), and fairly present in accordance with GAAP the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated.  All projections delivered from time to
time to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time.  Since March 31, 2010,
there has been no change in the condition, financial or otherwise, of any
Borrower or Subsidiary that could reasonably be expected to have a Material
Adverse Effect.  No financial statement delivered to Agent or Lenders at any
time contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading.  Each
Borrower is and Borrowers and Subsidiaries, taken as a whole, are Solvent.

 

9.1.8.                     Surety Obligations.  No Borrower or Subsidiary is
obligated as surety or indemnitor under any bond or other contract that assures
payment or performance of any obligation of any Person, except as permitted
hereunder.

 

9.1.9.                     Taxes.  Each Borrower and Subsidiary has filed all
federal and material state and local tax returns and other reports that it is
required by law to file, and has paid, or made provision for the payment of, all
material Taxes upon it, its income and its Properties that are due and payable,
except to the extent being Properly Contested.  The provision for Taxes on the
books of each Borrower and Subsidiary is adequate for all years not closed by
applicable statutes, and for its current Fiscal Year.

 

9.1.10.               Brokers.  There are no brokerage commissions, finder’s
fees or investment

 

60

--------------------------------------------------------------------------------


 

banking fees payable in connection with any transactions contemplated by the
Loan Documents.

 

9.1.11.               Intellectual Property. Each Borrower and Subsidiary owns
or has the lawful right to use all Intellectual Property necessary for the
conduct of its business, without conflict with any rights of others that,
individually or cumulatively with all such conflicts, could reasonably be
expected to have a Material Adverse Effect.  There is no pending or, to any
Borrower’s knowledge, threatened Intellectual Property Claim with respect to any
Borrower, any Subsidiary or any of their Property (including any Intellectual
Property) that, individually or cumulatively with all such Intellectual Property
Claims against all Borrowers and Subsidiaries, could reasonably be expected to
have a Material Adverse Effect.  Except as disclosed on Schedule 9.1.11, no
Borrower or Subsidiary pays or owes any Royalty or other compensation to any
Person with respect to any Intellectual Property that is not generally available
for purchase or license.  All registered Intellectual Property, and all
Intellectual Property for which registration has been applied for, in each case
which is owned, used or licensed by any Borrower or Subsidiary that is not
generally available for purchase or license, is shown on Schedule 9.1.11.

 

9.1.12.               Governmental Approvals.  Each Borrower and Subsidiary has,
is in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties except where such noncompliance or failure to be in good standing
could not reasonably be expected to have a Material Adverse Effect.  All
necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where failure to procure or be in effect or noncompliance
could not reasonably be expected to have a Material Adverse Effect.

 

9.1.13.               Compliance with Laws.  Each Borrower and Subsidiary has
duly complied, and its Properties and business operations are in compliance, in
all material respects with all Applicable Law, except where noncompliance could
not reasonably be expected to have a Material Adverse Effect.  There have been
no citations, notices or orders of material noncompliance issued to any Borrower
or Subsidiary under any Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.  No Inventory has been
produced in violation of the FLSA, to the extent that the FLSA is applicable
thereto.

 

9.1.14.               Compliance with Environmental Laws.  Except as disclosed
on Schedule 9.1.14, no Borrower’s or Subsidiary’s past or present operations,
Real Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action is needed to address any
environmental pollution, hazardous material or environmental clean-up, except
where such remedial action could not reasonably be expected to have a Material
Adverse Effect.  No Borrower or Subsidiary has received any Environmental Notice
regarding conditions that could reasonably be expected to have a Material
Adverse Effect.  No Borrower or Subsidiary has any contingent liability with
respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it,
except contingent liabilities which could not reasonably be expected to have a
Material Adverse Effect.

 

9.1.15.               Burdensome Contracts.  No Borrower or Subsidiary is a
party or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect.  No Borrower or
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15.  No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document by an Obligor.

 

9.1.16.               Litigation.  Except as shown on Schedule 9.1.16, there are
no proceedings or

 

61

--------------------------------------------------------------------------------


 

investigations pending or, to any Borrower’s knowledge, threatened against any
Borrower or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Borrower or Subsidiary.  Except as
shown on such Schedule, no Obligor has a Commercial Tort Claim (other than, as
long as no Default or Event of Default exists, a Commercial Tort Claim having a
value of less than $500,000).  No Borrower or Subsidiary is in default with
respect to any order, injunction or judgment of any Governmental Authority of
(i) the United States or any political subdivision thereof, (ii) the Republic of
Singapore or any political subdivision thereof or (iii) any other jurisdiction.

 

9.1.17.               No Defaults.  No event or circumstance has occurred or
exists that constitutes a Default or Event of Default.  No Borrower or
Subsidiary is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default,
under any Material Contract or in the payment of any Borrowed Money.  There is
no basis upon which any party (other than a Borrower or Subsidiary) could
terminate a Material Contract prior to its scheduled termination date.

 

9.1.18.               Benefit Plans.

 

(a)                                  U.S. Benefit Plans.  Except as disclosed on
Schedule 9.1.18:

 

(i)                                     Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code, and other
federal and state laws.  Each U.S. Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification.  Each
Obligor and ERISA Affiliate has made all required contributions to each U.S.
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any U.S. Plan.

 

(ii)                                  There are no pending or, to the knowledge
of Borrowers, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any U.S. Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any U.S. Plan that has resulted in or could reasonably be expected to have a
Material Adverse Effect.

 

(iii)                               (A) No ERISA Event has occurred or is
reasonably expected to occur; (B) no Pension Plan has any Unfunded Pension
Liability; (C) no Obligor or ERISA Affiliate has incurred, or reasonably expects
to incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (D) no
Obligor or ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (E) no Obligor or ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

 

(b)                                 Foreign Benefit Plans.

 

(i)                                 With respect to any Foreign Plan, (A) all
employer and employee contributions required by law or by the terms of the
Foreign Plan have been made, or, if

 

62

--------------------------------------------------------------------------------


 

applicable, accrued, in accordance with normal accounting practices; (B) where
applicable, the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance, or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (C) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

 

(ii)                                  Each Foreign Plan is in compliance (A) in
all material respects with the requirements of all Applicable Laws of the
Republic of Singapore and (B) in all respects with the requirements of all
federal, state, provisional and other Applicable Laws (other than those of the
Republic of Singapore), except where such failure to be in compliance could not,
either singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect .

 

(iii)                               There are no pending or, to the knowledge of
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Foreign Plan that could reasonably be expected to
have a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Foreign Plan
that has resulted in or could reasonably be expected to have a Material Adverse
Effect.

 

9.1.19.               Trade Relations.  There exists no actual or threatened
termination, limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate are material to the business
of such Borrower or Subsidiary, except as could not reasonably be expected to
result in a Material Adverse Effect.  There exists no condition or circumstance
that could reasonably be expected to impair the ability of any Borrower or
Subsidiary to conduct its business at any time hereafter in substantially the
same manner as conducted on the Closing Date, except as could not reasonably be
expected to result in a Material Adverse Effect.

 

9.1.20.               Labor Relations.  Except as described on Schedule 9.1.20,
no Borrower or Subsidiary is party to or bound by any collective bargaining
agreement, management agreement or consulting agreement.  There are no material
grievances, disputes or controversies with any union or other organization of
any Borrower’s or Subsidiary’s employees, or, to any Borrower’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining that could reasonably be expected to have a Material Adverse Effect.

 

9.1.21.               Payable Practices.  No Borrower or Subsidiary has made any
change in its historical accounts payable practices from those in effect on the
Closing Date that could reasonably be expected to have a Material Adverse
Effect.

 

9.1.22.               Not a Regulated Entity.  No Obligor is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.

 

9.1.23.               Margin Stock.  No Borrower or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No Revolver
Loan proceeds or Letters of Credit will be used by Borrowers to purchase or

 

63

--------------------------------------------------------------------------------


 

carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Board of Governors.

 

9.1.24.               Dormant Australian Subsidiaries.  No Dormant Australian
Subsidiary conducts any business or has any material assets, Indebtedness or
material liabilities.

 

9.2.                            Complete Disclosure.  No Loan Document contains
any untrue statement of a material fact, nor fails to disclose any material fact
necessary to make the statements contained therein not materially misleading. 
There is no fact or circumstance that any Obligor has failed to disclose to
Agent in writing that could reasonably be expected to have a Material Adverse
Effect.

 

9.3.                            Amendment of Schedules.  Except as otherwise
provided herein, concurrently with the delivery of each quarterly and annual
Compliance Certificate, Borrowers shall provide Agent with written notice of any
amendments to the Schedules referred to in Sections 8 and 9 and any
representation, warranty, or covenant contained herein which refers to any such
Schedule shall, from and after the first day of the Fiscal Quarter to which such
Compliance Certificate relates, refer to such Schedule as so amended; provided,
however, that in no event shall the amendment of any such Schedule constitute a
waiver by Agent and Lenders of any Default or Event of Default arising as a
result of noncompliance with Section 10 that exists notwithstanding the
amendment of such Schedule.

 

SECTION 10.                     COVENANTS AND CONTINUING AGREEMENTS

 

10.1.                     Affirmative Covenants.  Until Full Payment of the
Obligations has occurred, each Borrower shall, and shall cause each Subsidiary
to:

 

10.1.1.               Inspections; Appraisals.

 

(a)                                  Permit Agent from time to time, subject
(except when a Default or Event of Default exists) to reasonable notice and
normal business hours, to visit and inspect the Properties of any Borrower or
Subsidiary, inspect, audit and make extracts from any Borrower’s or Subsidiary’s
books and records, and discuss with its officers, employees, agents, advisors
and independent accountants such Borrower’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations.  Lenders may participate
in any such visit or inspection, at their own expense.  Neither Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower.  Borrowers
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them.

 

(b)                                 Reimburse Agent for all charges, costs and
expenses of Agent in connection with examinations of any Obligor’s books and
records or any other financial or Collateral matters as Agent deems appropriate,
up to two times per Loan Year (or three times per Loan Year if Aggregate
Availability at any time during such Loan Year  is less than 15% of the
aggregate Revolver Commitments at such time for five (5) consecutive days);
provided, however, that if an examination is initiated during a Default or Event
of Default, all charges, costs and expenses therefor shall be reimbursed by
Borrowers without regard to such limits.  Subject to and without limiting the
foregoing, Borrowers specifically agree to pay Agent’s then standard charges for
each day that an employee of Agent or its Affiliates is engaged in any
examination activities.  This Section shall not be construed to limit Agent’s
right to conduct examinations or to obtain appraisals at any time in its
discretion, nor to use third parties for such purposes.

 

10.1.2.               Financial and Other Information.  Keep adequate records
and books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP

 

64

--------------------------------------------------------------------------------


 

reflecting all financial transactions; and furnish to Agent and Lenders:

 

(a)                                  as soon as available, and in any event
within ninety (90) days after the close of each Fiscal Year, balance sheets as
of the end of such Fiscal Year and the related statements of income, cash flow
and shareholders’ equity for such Fiscal Year, on consolidated and consolidating
bases for Parent and its Subsidiaries, which consolidated statements shall be
audited and certified (without qualification as to scope or going concern) by
Ernst & Young LLP or another firm of independent certified public accountants of
recognized standing selected by Parent and reasonably acceptable to Agent, and
shall set forth in comparative form corresponding figures for the preceding
Fiscal Year (it being understood and agreed that the timely filing with the SEC
of Parent’s Form 10-K for such Fiscal Year shall satisfy such delivery
requirement in this clause (a));

 

(b)                                 as soon as available, and in any event
within forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters, unaudited balance sheets as of the end of such Fiscal Quarter and the
related statements of income and cash flow for such Fiscal Quarter and for the
portion of the Fiscal Year then elapsed, on consolidated and consolidating bases
for Parent and its Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of Borrower Agent as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such Fiscal
Quarter and period, subject to normal year-end adjustments and the absence of
footnotes (it being understood and agreed that the timely filing with the SEC of
Parent’s Form 10-Q for such Fiscal Quarter shall satisfy such delivery
requirement in this clause (b));

 

(c)                                  as soon as available, and in any event
within thirty (30) days after the end of each month (but within sixty (60) days
after the last month in a Fiscal Year), unaudited balance sheets as of the end
of such month and the related statements of income and cash flow for such month
and for the portion of the Fiscal Year then elapsed, on consolidated and
consolidating bases for Parent and its Subsidiaries, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by the chief financial officer of Borrower Agent as prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes; provided, that the financial statements furnished to
Agent and Lenders pursuant to this Section 10.1.2(c) for the last month in a
Fiscal Year shall have appended to them supplemental schedules setting forth the
same information for the last Fiscal Quarter of such Fiscal Year;

 

(d)                             concurrently with delivery of financial
statements under clauses (a), (b) and (c) above, or more frequently if requested
by Agent while a Default or Event of Default exists, a Compliance Certificate
executed by the chief financial officer of Borrower Agent; provided, that,
unless compliance with Section 10.3.1 is required at the time of delivery of any
Compliance Certificate, the failure of Borrowers to maintain the Fixed Charge
Coverage Ratio set forth in Section 10.3.1 shall not result in an Event of
Default;

 

(e)                                  concurrently with delivery of financial
statements under clause (a) above, copies of all management letters and other
material reports submitted to Borrowers by their accountants in connection with
such financial statements;

 

(f)                                    prior to the commencement of each Fiscal
Year, projections of Parent’s consolidated balance sheets, results of
operations, cash flow and Aggregate Availability, U.S. Availability and
Singapore Availability for such Fiscal Year, month by month, and for the next
two Fiscal Years, year by year;

 

(g)                                 at Agent’s request, a listing of each
Borrower’s trade payables, specifying the

 

65

--------------------------------------------------------------------------------


 

trade creditor and balance due, and a detailed trade payable aging, all in form
satisfactory to Agent;

 

(h)                                 if Parent no longer files reports under
Sections 13 and 15(d) of the Securities Exchange Act of 1934, promptly after the
sending or filing thereof, copies of any proxy statements, financial statements
or reports that any Borrower has made generally available to its shareholders;
copies of any regular, periodic and special reports or registration statements
or prospectuses that any Borrower files with any Governmental Authority or any
securities exchange; and copies of any press releases or other statements made
available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

 

(i)                                     promptly after the sending or filing
thereof, copies of any annual report to be filed in connection with each U.S.
Plan or Foreign Plan; and

 

(j)                                     such other reports and information
(financial or otherwise) as Agent may request from time to time in connection
with any Collateral or any Borrower’s, Subsidiary’s or other Obligor’s financial
condition or business.

 

10.1.3.               Notices.  Notify Agent and Lenders in writing, promptly
after a Borrower’s obtaining knowledge thereof, of any of the following that
affects an Obligor: (a) the threat or commencement of any proceeding or
investigation, whether or not covered by insurance, if an adverse determination
could reasonably be expected to have a Material Adverse Effect; (b) any pending
or threatened labor dispute, strike or walkout, or the expiration of any
material labor contract; (c) any default under or termination of a Material
Contract; (d) the existence of any Default or Event of Default; (e) any judgment
in an amount exceeding $5,000,000; (f) the assertion of any Intellectual
Property Claim, if an adverse resolution could have a Material Adverse Effect;
(g) any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
reasonably be expected to have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor, except as could not reasonably be expected to have a Material Adverse
Effect; or receipt of any Environmental Notice relating to a condition or
occurrence that could reasonably be expected to have a Material Adverse Effect;
(i) the occurrence of any ERISA Event; (j) the discharge of or any withdrawal or
resignation by Borrowers’ independent accountants; (k) any opening of a new
office or place of business, at least ten (10) days prior to such opening; or
(l) the receipt or delivery of any notice pursuant to any Senior Note or
Convertible Note.

 

10.1.4.               Landlord and Storage Agreements.  Upon request, provide
Agent with copies of all existing agreements and, not less frequently than once
in each six (6) month period, provide Agent with copies of all future
agreements, between an Obligor and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns any premises at which any Collateral
may be kept or that otherwise may possess or handle any Collateral.

 

10.1.5.               Compliance with Laws.  Comply with all Applicable Laws,
including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect.  Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of any Borrower or
Subsidiary, it shall act promptly and diligently to investigate and report to
Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release, whether or
not directed to do so by any Governmental Authority, other than where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

66

--------------------------------------------------------------------------------


 

10.1.6.               Taxes.  Pay and discharge all material Taxes prior to the
date on which they become delinquent or penalties attach, unless such Taxes are
being Properly Contested.

 

10.1.7.               Insurance.  In addition to the insurance required
hereunder with respect to Collateral, maintain insurance with insurers (with a
Best Rating of at least A7, unless otherwise approved by Agent) reasonably
satisfactory to Agent, (a) with respect to the Properties and business of
Borrowers and Subsidiaries of such type (including product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated; and (b) business interruption
insurance with coverage of not less than twelve (12) months, with deductibles
and subject to an Insurance Assignment reasonably satisfactory to Agent.

 

10.1.8.               Licenses.  Keep each material License affecting any
Collateral (including the manufacture, distribution or disposition of Inventory)
or any other material Property of Borrowers and Subsidiaries in full force and
effect; promptly notify Agent of any proposed modification to any material
License, or entry into any material new License, in each case at least ten
(10) days prior to its effective date; pay all Royalties when due unless being
Properly Contested; and notify Agent of any default or breach asserted by any
Person to have occurred under any material License.

 

10.1.9.               Future Subsidiaries; Dormant Australian Subsidiaries. 
Promptly notify Agent upon (a) any Person becoming a Subsidiary and, if such
Person is not a Foreign Subsidiary, cause it to guaranty the Obligations in a
manner reasonably satisfactory to Agent, and to execute and deliver such
documents, instruments and agreements and to take such other actions as Agent
shall require to evidence and perfect a Lien in favor of Agent (for the benefit
of Secured Parties) on all assets of such Person which are of a type
constituting Collateral, including delivery of such legal opinions, in form and
substance reasonably satisfactory to Agent, as it shall reasonably deem
appropriate, and (b) any Dormant Australian Subsidiary conducting any business
or acquiring or otherwise obtaining any assets, Indebtedness or material
liabilities.

 

10.2.                     Negative Covenants.  Until Full Payment of the
Obligations has occurred, each Borrower shall not, and shall cause each
Subsidiary not to:

 

10.2.1.               Permitted Debt.  Create, incur, guarantee or suffer to
exist any Debt, except:

 

(a)                                  the Obligations;

 

(b)                                 Subordinated Debt;

 

(c)                                  Permitted Purchase Money Debt;

 

(d)                                 Borrowed Money (other than the Obligations,
Subordinated Debt and Permitted Purchase Money Debt), but only to the extent
outstanding on the Closing Date and not satisfied with proceeds of the initial
Revolver Loans;

 

(e)                                  Bank Product Debt incurred in the Ordinary
Course of Business;

 

(f)                                    (1) Debt that is in existence when a
Person becomes a Subsidiary (and not incurred in contemplation of such Person
becoming a Subsidiary), (2) Debt that constitutes unsecured seller financing
incurred in connection with the Acquisition of a Subsidiary, (3) Debt that is
secured by an asset when acquired (and not incurred in contemplation of the
acquisition of such asset) by a Borrower or Subsidiary and (4) Debt of Foreign
Subsidiaries (other than Singapore Borrower) that is in existence

 

67

--------------------------------------------------------------------------------


 

when a Person becomes, or is incurred in connection with the Acquisition of, a
Foreign Subsidiary, provided, that with respect to such Debt of Foreign
Subsidiaries, such Debt (x) may be restructured in the context of amended and
restated agreements, which amendment and restatement may, without limitation,
alter the number or identities of lenders or convert the Debt from unsecured to
secured Debt (subject to the limitations set forth in Section 10.2.2(l)), so
long as the aggregate principal amount of the Debt thereunder as of the date of
the Acquisition is not increased and the terms, conditions and covenants set
forth in such amended and restated agreements, taken as a whole, are no more
burdensome than the terms, conditions and covenants set forth in the applicable
agreements in existence prior to such amendment and restatement and (y) may be
replaced with other Debt, including secured Debt (subject to the limitations set
forth in Section 10.2.2(l)) under other Debt agreements so long as the aggregate
principal amount of the Debt as of the date of the Acquisition is not increased
and the terms, conditions and covenants set forth in the replacement Debt
agreements, taken as a whole, are no more burdensome than the terms, conditions
and covenants set forth in the applicable Debt agreements in existence prior to
such replacement, in each case described in the foregoing clauses (1), (2),
(3) and (4), as long as (i) on a pro forma basis for the thirty (30) consecutive
day period immediately prior to and upon the incurrence of such Debt, Aggregate
Availability is greater than or equal to 20% of the Revolver Commitments at such
time and the Fixed Charge Coverage Ratio (for this purpose, after giving pro
forma effect to the incurrence of such Debt and, to the extent applicable, the
consummation of such Acquisition) is greater than or equal to 1.1 to 1.0,
(ii) upon the incurrence of such Debt, U.S. Availability is greater than or
equal to $5,000,000, and (iii) immediately prior to and upon the incurrence of
such Debt, no Default or Event of Default exists;

 

(g)                                 Permitted Contingent Obligations;

 

(h)                                 Refinancing Debt as long as each Refinancing
Condition is satisfied;

 

(i)                                     Debt permitted by Section 10.2.5 and
Section 10.2.7;

 

(j)                                     Debt of Foreign Subsidiaries (other than
Singapore Borrower) in an aggregate principal amount at any one time outstanding
not to exceed the greater of (A) $15,000,000 and (B) 5.0% of the total
consolidated assets of the Foreign Subsidiaries (other than Singapore Borrower)
calculated on a consolidated basis in accordance with GAAP; and

 

(k)                                  Debt that is not included in any of the
preceding clauses (other than clause (j)) of this Section 10.2.1, is not secured
by a Lien and does not exceed $25,000,000 in the aggregate at any one time
outstanding, including, without limitation, (i) Debt in respect of workers’
compensation claims, self-insurance obligations, indemnity, bid, performance,
warranty, release, appeal, surety and similar bonds, letters of credit for
operating purposes and completion guarantees provided or incurred (including
Contingent Obligations with respect thereto) incurred in the Ordinary Course of
Business; (ii) Debt arising from agreements of providing for indemnification,
contribution, earnout, adjustment of purchase price or similar obligations, in
each case, incurred or assumed in connection with the acquisition or disposition
of any business, assets or equity interests of a Subsidiary otherwise permitted
hereunder; (iii) Debt arising from customary cash management services or the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn
against insufficient funds in the Ordinary Course of Business; provided, that
such Debt is extinguished within five Business Days of incurrence; (iv) customer
deposits and advance payments received in the Ordinary Course of Business from
customers for goods purchased in the ordinary course of business; and (v) Debt
consisting of (A) the financing of insurance premiums or (B) take-or-pay
obligations contained in supply arrangements, in each case, incurred in the
Ordinary Course of Business.

 

10.2.2.               Permitted Liens.  Create or suffer to exist any Lien upon
any of its Property,

 

68

--------------------------------------------------------------------------------


 

except the following (collectively, “Permitted Liens”):

 

(a)                                  Liens in favor of Agent;

 

(b)                                 Purchase Money Liens securing Permitted
Purchase Money Debt;

 

(c)                                  Liens for Taxes not yet due or being
Properly Contested;

 

(d)                                 statutory Liens (other than Liens for Taxes
or imposed under ERISA) arising in the Ordinary Course of Business, but only if
(i) payment of the obligations secured thereby is not yet due or is being
Properly Contested, and (ii) such Liens do not materially impair the value or
use of the Property or materially impair operation of the business of any
Borrower or Subsidiary;

 

(e)                                  Liens incurred or deposits made in the
Ordinary Course of Business to secure the performance of tenders, bids, leases,
contracts (except those relating to Borrowed Money), statutory obligations and
other similar obligations, or arising as a result of progress payments under
government contracts, as long as such Liens are at all times junior to Agent’s
Liens;

 

(f)                                    Liens arising in the Ordinary Course of
Business that are subject to Lien Waivers;

 

(g)                                 Liens arising by virtue of a judgment or
judicial order against any Borrower or Subsidiary, or any Property of a Borrower
or Subsidiary, as long as such Liens are (i) in existence for less than twenty
(20) consecutive days or being Properly Contested, and (ii) at all times junior
to Agent’s Liens;

 

(h)                                 easements, rights-of-way, restrictions,
covenants or other agreements of record, and other similar charges or
encumbrances on Real Estate, that do not secure any monetary obligation and do
not interfere with the Ordinary Course of Business;

 

(i)                                     normal and customary rights of setoff
upon deposits in favor of depository institutions, and Liens of a collecting
bank on Payment Items in the course of collection;

 

(j)                                     Liens as set forth in the Senior Notes
Documents as in effect on the Closing Date;

 

(k)                                  Liens securing obligations (other than
Debt) in an aggregate outstanding amount not to exceed $1,000,000;

 

(l)                                     Liens (i) on property of a Person
existing at the time such Person is merged with or into or consolidated with a
Borrower or a Subsidiary, or becomes a Subsidiary (and not created or incurred
in anticipation of such transaction) or (ii) securing Debt permitted by
Section 10.2.1(f)(4), provided that, in each case, such Liens are not extended
to the property and assets of Borrowers and Subsidiaries other than the property
or assets acquired or the property or assets of the Subsidiary acquired subject
to the limitations set forth in Section 10.2.1(f);

 

(m)                               Liens in favor of customs or revenue
authorities arising as a matter of law to secure payment of custom duties in
connection with the importation of goods incurred in the Ordinary Course of
Business; and

 

(n)                                 existing Liens shown on Schedule 10.2.2.

 

69

--------------------------------------------------------------------------------


 

10.2.3.               Capital Expenditures.  Make Capital Expenditures in excess
of $40,000,000 (the “Base Amount”) in the aggregate during any Fiscal Year plus
any portion of the Base Amount not spent in the immediately preceding period;
provided, that Borrowers and Subsidiaries may make any Capital Expenditure when,
on a pro forma basis for the thirty (30) consecutive day period immediately
prior and upon giving effect thereto, Aggregate Availability is greater than or
equal to 20% of the Revolver Commitments at such time and the Fixed Charge
Coverage Ratio (for this purpose, after giving pro forma effect to such Capital
Expenditures) is greater than or equal to 1.1 to 1.0, so long as (i) upon giving
effect thereto, U.S. Availability is greater than or equal to $5,000,000, and
(ii) immediately prior and upon giving effect thereto, no Default or Event of
Default exists.

 

10.2.4.               Distributions; Upstream Payments.  Declare or make any
Distributions, except Upstream Payments; or create or suffer to exist any
encumbrance or restriction on the ability of a Subsidiary to make any Upstream
Payment, except for restrictions under the Loan Documents, under Applicable Law
or in effect on the Closing Date as shown on Schedule 9.1.15.  Notwithstanding
the foregoing, any Borrower may declare and make Distributions (1) if, (a) on a
pro forma basis for the thirty (30) consecutive day period immediately prior and
upon giving effect thereto, Aggregate Availability is greater than or equal to
25% of the Revolver Commitments at such time and the Fixed Charge Coverage Ratio
(for this purpose, after giving pro forma effect to such Distribution) is
greater than or equal to 1.1 to 1.0, (b) upon giving effect thereto, U.S.
Availability is greater than or equal to $5,000,000, (c) if any such
Distribution is funded by a Borrowing hereunder, the sum of (i) the aggregate
amount of all Distributions funded by Borrowings hereunder plus (ii) the
aggregate amount of all payments of Debt permitted under Section 10.2.8 funded
by Borrowings hereunder, shall not exceed $10,000,000 in any Fiscal Year, and
(d) immediately prior and upon giving effect thereto, no Default or Event of
Default exists; (2) any Distribution with respect to Equity Interests within
sixty (60) days after declaration thereof if at the declaration date such
payment would not have been prohibited by this Section 10.2.4; (3) the purchase,
redemption, retirement or other acquisition for value of Equity Interests in
Parent held by current or former employees, directors, officers, managers or
consultants of Parent, a Borrower or a Subsidiary (or their estates or
beneficiaries under their estates) upon death, disability, retirement or
termination of employment or pursuant to the terms of any agreement under which
such Equity Interests were issued; provided, that the aggregate cash
consideration paid for all such purchases, redemptions, retirements or other
acquisitions of such Equity Interests does not exceed $2,500,000 in any calendar
year (which amount shall be increased by (x) the amount of any net cash proceeds
of key man life insurance policies received by Parent and Subsidiaries after the
Closing Date that have not been applied to the payment of Distributions pursuant
to this clause (3) and (y) the amount of net cash proceeds received by Parent
and Subsidiaries after the Closing Date from the issuance and sale of Equity
Interests in Parent to employees, directors, officers, managers or consultants
of Parent or any Subsidiary); provided, that any unused amounts in any calendar
year may be carried forward to one or more future periods; provided, further,
that the aggregate amount of repurchases made pursuant to this clause (3) may
not exceed $5,000,000 in any calendar year; (4) the repurchase of Equity
Interests deemed to occur upon the exercise of stock options, warrants or other
convertible or exchangeable securities to the extent such Equity Interests
represent a portion of the exercise price of those stock options, warrants or
other convertible or exchangeable securities; provided, that the aggregate
amount of repurchases made in cash pursuant to this clause (4) may not exceed
$1,000,000 in any calendar year; (5) cash payment, in lieu of issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for the Equity Interests of Parent
or a Subsidiary; and (6) other Distributions not in excess of $25,000,000 in the
aggregate since the Closing Date for Parent to fund Permitted Restructuring
Transactions if, (a) on a pro forma basis for the thirty (30) consecutive day
period immediately prior and upon giving effect thereto, Aggregate Availability
is greater than or equal to 20% of the Revolver Commitments at such time, the
Fixed Charge Coverage Ratio (for this purpose, after giving pro forma effect to
such Distribution) is greater than or equal to 1.1 to 1.0, and U.S. Availability
is greater than or equal to $5,000,000, and (b) immediately prior and upon
giving effect thereto, no Default or Event of

 

70

--------------------------------------------------------------------------------


 

Default exists.

 

10.2.5.               Restricted Investments.  Make any Restricted Investment. 
Notwithstanding the foregoing, (a) any Borrower may make a Restricted Investment
not constituting an Acquisition if, on a pro forma basis for the thirty (30)
consecutive day period immediately prior and upon giving effect thereto,
Aggregate Availability is greater than or equal to 25% of the Revolver
Commitments at such time and the Fixed Charge Coverage Ratio (for this purpose,
after giving pro forma effect to such Investment) is greater than or equal to
1.1 to 1.0 and (b) any Borrower may make a Restricted Investment constituting an
Acquisition if, on a pro forma basis for the thirty (30) consecutive day period
immediately prior and upon giving effect thereto, Aggregate Availability is
greater than or equal to 20% of the Revolver Commitments at such time and the
Fixed Charge Coverage Ratio (for this purpose, after giving pro forma effect to
such Acquisition) is greater than or equal to 1.1 to 1.0; provided, that, in
each case, (i) upon giving effect thereto, U.S. Availability is greater than or
equal to $5,000,000, and (ii) immediately prior and upon giving effect thereto,
no Default or Event of Default exists.

 

10.2.6.               Disposition of Assets.  Make any Asset Disposition, except
a Permitted Asset Disposition, a disposition of Equipment under Section 8.4.2,
or a transfer of Property by a Subsidiary or Obligor to a Borrower.

 

10.2.7.               Loans.  Make any loans or other advances of money to any
Person, except (a) advances to an officer or employee for salary, travel
expenses, commissions and similar items in the Ordinary Course of Business;
(b) prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business; (c) deposits with financial institutions permitted hereunder;
(d) (i) intercompany loans by a domestic Obligor to a domestic Obligor and
(ii) intercompany loans by a Subsidiary that is not an Obligor to any Subsidiary
that is not an Obligor; and (e) except as permitted in the foregoing clause
(d) and as long as no Default, Event of Default or Overadvance exists or would
be caused thereby, (i) intercompany loans by an Obligor to an Obligor, and
(ii) intercompany loans among Obligors and Subsidiaries (other than intercompany
loans from U.S. Borrower to Singapore Borrower) in an aggregate amount
outstanding at any time not to exceed $10,000,000.

 

10.2.8.               Restrictions on Payment of Certain Debt.  Make any
payments (whether voluntary or mandatory, or a prepayment, redemption,
retirement, defeasance or acquisition) with respect to any (a) Subordinated
Debt, except regularly scheduled payments of principal, interest and fees, but
only to the extent permitted under any subordination agreement relating to such
Debt (and a Senior Officer of Borrower Agent shall certify to Agent, not less
than five (5) Business Days prior to the date of payment, that all conditions
under such agreement have been satisfied (provided, that the failure to so
certify shall not result in an Event of Default)); or (b) Borrowed Money
described on Schedule 10.2.8 prior to its due date under the agreements
evidencing such Debt as in effect on the Closing Date (or as amended thereafter
with the consent of Agent).  Notwithstanding the foregoing, any Borrower may
make any such payment if, (a) on a pro forma basis for the thirty (30)
consecutive day period immediately prior and upon giving effect thereto,
Aggregate Availability is greater than or equal to 25% of the Revolver
Commitments at such time and the Fixed Charge Coverage Ratio (for this purpose,
after giving pro forma effect to such payment) is greater than or equal to 1.1
to 1.0, (b) upon giving effect thereto, U.S. Availability is greater than or
equal to $5,000,000, (c) if any such payment is funded by a Borrowing hereunder,
the sum of (i) the aggregate amount of all such payments funded by Borrowings
hereunder plus (ii) the aggregate amount of all Distributions permitted under
Section 10.2.4 funded by Borrowings hereunder, shall not exceed $10,000,000 in
any Fiscal Year, and (d) immediately prior and upon giving effect thereto, no
Default or Event of Default exists.

 

10.2.9.               Fundamental Changes.  Merge, amalgamate, combine or
consolidate with any Person, or liquidate, wind up its affairs or dissolve
itself, in each case whether in a single transaction or in

 

71

--------------------------------------------------------------------------------


 

a series of related transactions, except for mergers, amalgamations or
consolidations of a wholly-owned Subsidiary with another wholly-owned Subsidiary
or into a Borrower; change its name or conduct business under any fictitious
name; change its tax, charter or other organizational identification number; or
change its form or state of organization.  Notwithstanding the foregoing, each
Borrower may, and may cause any Subsidiary to, engage in any Permitted
Restructuring Transaction.

 

10.2.10.         Subsidiaries.  Form or acquire any Subsidiary after the Closing
Date, except in accordance with Sections 10.1.9 and 10.2.5; or permit any
existing Subsidiary to issue any additional Equity Interests to any Person
(other than its existing shareholders) except director’s qualifying shares.

 

10.2.11.         Organic Documents.  Amend, modify or otherwise change any of
its Organic Documents as in effect on the Closing Date, in each case in any
manner adverse in any material respect to Agent and Lenders.

 

10.2.12.         Tax Consolidation.  File or consent to the filing of any
consolidated income tax return with any Person other than Borrowers and
Subsidiaries.

 

10.2.13.         Accounting Changes.  Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.

 

10.2.14.         Restrictive Agreements.  Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date;
(b) relating to secured Debt permitted hereunder, as long as the restrictions
apply only to collateral for such Debt; (c) constituting customary restrictions
on assignment in leases and other contracts; and (d) the Senior Notes Documents.

 

10.2.15.         Hedging Agreements.  Enter into any Hedging Agreement, except
to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes.

 

10.2.16.         Conduct of Business.  Engage in any business, other than its
business as conducted on the Closing Date and any activities incidental or
reasonably related thereto.

 

10.2.17.         Affiliate Transactions.  Enter into or be party to any
transaction with an Affiliate involving aggregate consideration in excess of
$2,500,000 in any Fiscal Year, except (a) transactions contemplated by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely among Obligors; (e) transactions with Affiliates shown on Schedule
10.2.17; (f) transactions with Affiliates in the Ordinary Course of Business,
upon fair and reasonable terms fully disclosed to Agent and no less favorable
than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate; (g) transactions solely among Subsidiaries that are not Obligors;
(h) Distributions and Investments that are permitted hereunder; and (i) payments
by Parent or any Subsidiaries to any of the Permitted Holders made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, including, without limitation, in
connection with acquisitions or divestitures, which payments are approved by a
majority of the Disinterested Directors (as defined in the Senior Notes
Indenture) in good faith; provided that the aggregate amount of such payments
may not exceed $5,000,000 in any calendar year.

 

10.2.18.         Plans.  Become party to any Multiemployer Plan or Foreign Plan,
other than any in existence on the Closing Date.

 

72

--------------------------------------------------------------------------------


 

10.2.19.         Amendments to Subordinated Debt.  Amend, supplement or
otherwise modify any document, instrument or agreement relating to any
Subordinated Debt, if such modification (a) increases the principal balance of
such Debt, or increases any required payment of principal or interest;
(b) accelerates the date on which any installment of principal or any interest
is due, or adds any additional redemption, put or prepayment provisions;
(c) shortens the final maturity date or otherwise accelerates amortization;
(d) increases the interest rate; (e) increases or adds any fees or charges;
(f) modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect for any
Borrower or Subsidiary, or that is otherwise materially adverse to any Borrower,
any Subsidiary or Lenders; or (g) results in the Obligations not being fully
benefited by the subordination provisions thereof.

 

10.2.20.         UBS VAT Restricted Cash.  Permit the aggregate amount of UBS
VAT Restricted Cash to exceed €2,000,000 at any time.

 

10.3.                     Financial Covenant.  Until Full Payment of the
Obligations has occurred, Borrowers shall:

 

10.3.1.               Fixed Charge Coverage Ratio.  Maintain a Fixed Charge
Coverage Ratio of at least 1.1 to 1.0 for each period of four Fiscal Quarters
ending during or immediately before any Covenant Testing Trigger Period.

 

SECTION 11.                     EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

11.1.                     Events of Default.  Each of the following shall be an
“Event of Default” hereunder, if the same shall occur for any reason whatsoever,
whether voluntary or involuntary, by operation of law or otherwise:

 

(a)                                  A Borrower fails to pay any Obligations
when due (whether at stated maturity, on demand, upon acceleration or
otherwise);

 

(b)                                 Any representation, warranty or other
written statement of an Obligor made in connection with any Loan Documents or
transactions contemplated thereby is incorrect or misleading in any material
respect when given;

 

(c)                                  A Borrower breaches or fail to perform any
covenant contained in Section 7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1,
10.1.2, 10.2 or 10.3;

 

(d)                                 An Obligor breaches or fails to perform any
other covenant contained in any Loan Documents, and such breach or failure is
not cured within fifteen (15) days after a Senior Officer of such Obligor has
knowledge thereof or receives notice thereof from Agent, whichever is sooner;
provided, however, that such notice and opportunity to cure shall not apply if
the breach or failure to perform is not capable of being cured within such
period or is a willful breach by an Obligor;

 

(e)                                  A Guarantor repudiates, revokes or attempts
to revoke its Guaranty; an Obligor denies or contests the validity or
enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or any Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and
Lenders or as a result of the termination thereof in accordance with its terms);

 

(f)                                    Any breach or default of an Obligor
occurs under any document, instrument or agreement to which it is a party or by
which it or any of its Properties is bound, relating to any Debt

 

73

--------------------------------------------------------------------------------


 

(other than the Obligations) in excess of $5,000,000, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach; or any breach or default of an Obligor occurs under any Convertible
Notes Document or Senior Notes Document;

 

(g)                                 Any judgment or order for the payment of
money is entered against an Obligor in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors,
$5,000,000 (net of any insurance coverage therefor unless the insurer has denied
coverage), and the same shall remain undischarged, unvacated or unbonded for a
period of sixty (60) consecutive days during which execution shall not be
effectively stayed, by reason of a pending appeal or otherwise;

 

(h)                                 A loss, theft, damage or destruction occurs
(i) with respect to any Collateral included in the calculation of the Borrowing
Base if the amount not covered by insurance exceeds $5,000,000 and (ii) with
respect to any Collateral not included in the calculation of the Borrowing Base
which could reasonably be expected to have a Material Adverse Effect;

 

(i)                                     An Obligor is enjoined, restrained or in
any way prevented by any Governmental Authority from conducting any material
part of its business which could reasonably be expected to have a Material
Adverse Effect; an Obligor suffers the loss, revocation or termination of any
material license, permit, lease or agreement necessary to its business which
could reasonably be expected to have a Material Adverse Effect; there is a
cessation of any material part of an Obligor’s business for a material period of
time which could reasonably be expected to have a Material Adverse Effect; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation which could reasonably be expected to have a Material Adverse
Effect; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;

 

(j)                                     Singapore Borrower is declared by the
Minister for Finance in Singapore to be a declared company under the provisions
of Part IX of the Companies Act, Chapter 50 of Singapore.

 

(k)                                  An Insolvency Proceeding is commenced by an
Obligor; an Obligor makes an offer of settlement, extension or composition to
its unsecured creditors generally; a trustee is appointed to take possession of
any substantial Property of or to operate any of the business of an Obligor; or
an Insolvency Proceeding is commenced against an Obligor and:  the Obligor
consents to institution of the proceeding, the petition commencing the
proceeding is not timely contested by the Obligor, the petition is not dismissed
within thirty (30) days after filing, or an order for relief is entered in the
proceeding;

 

(l)                                     An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan that has resulted or could reasonably be
expected to result in liability of an Obligor to a Pension Plan, Multiemployer
Plan or PBGC, or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; an Obligor or
ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
or any event similar to the foregoing occurs or exists with respect to a Foreign
Plan which, in each case, could reasonably be expected to have a Material
Adverse Effect; or

 

(m)                               A Change of Control occurs; any Parent Default
occurs; or Parent amends, supplements or otherwise modifies any of the Senior
Notes Documents.

 

11.2.                     Remedies upon Default.  If an Event of Default
described in Section 11.1(j) occurs with respect to any Borrower, then to the
extent permitted by Applicable Law, all Obligations shall become automatically
due and payable and all Revolver Commitments shall terminate, without any action
by Agent or notice of any kind.  In addition, or if any other Event of Default
exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following

 

74

--------------------------------------------------------------------------------


 

from time to time:

 

(a)                                  declare any Obligations immediately due and
payable, whereupon they shall be due and payable without diligence, presentment,
demand, protest or notice of any kind, all of which are hereby waived by
Borrowers to the fullest extent permitted by law;

 

(b)                                 terminate, reduce or condition any Revolver
Commitment, or make any adjustment to the Borrowing Base;

 

(c)                                  require Obligors to Cash Collateralize LC
Obligations, Bank Product Debt and other Obligations that are contingent or not
yet due and payable, and, if Obligors fail promptly to deposit such Cash
Collateral, Agent may (and shall upon the direction of Required Lenders) advance
the required Cash Collateral as Revolver Loans (whether or not an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied); and

 

(d)                                 exercise any other rights or remedies
afforded under any agreement, by law, at equity or otherwise, including the
rights and remedies of a secured party under the UCC.  Such rights and remedies
include the rights to (i) take possession of any Collateral; (ii) require
Borrowers to assemble Collateral, at Borrowers’ expense, and make it available
to Agent at a place designated by Agent; (iii) enter any premises where
Collateral is located and store Collateral on such premises until sold (and if
the premises are owned or leased by a Borrower, Borrowers agree not to charge
for such storage); and (iv) sell or otherwise dispose of any Collateral in its
then condition, or after any further manufacturing or processing thereof, at
public or private sale, with such notice as may be required by Applicable Law,
in lots or in bulk, at such locations, all as Agent, in its discretion, deems
advisable.  Each Borrower agrees that ten (10) days notice of any proposed sale
or other disposition of Collateral by Agent shall be reasonable.  Agent shall
have the right to conduct such sales on any Obligor’s premises, without charge,
and such sales may be adjourned from time to time in accordance with Applicable
Law.  Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Agent may purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may set off the amount of such price
against the Obligations.

 

11.3.                     License.  For the purpose of enabling Agent to
exercise rights and remedies under this Agreement at such time as Agent shall be
lawfully entitled to exercise such rights and remedies, Agent is hereby granted
an irrevocable, non-exclusive license or other right to use, license or
sub-license (without payment of royalty or other compensation to any Person) any
or all Intellectual Property of each Borrower, computer hardware and software,
trade secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral.  Each
Borrower’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.  The foregoing license shall be subject to those Licenses
granted to the Borrowers in effect on the date hereof and those granted to any
Borrower hereafter, as permitted under the Loan Documents, to the extent
conflicting.

 

11.4.                     Setoff.  At any time during an Event of Default,
Agent, Issuing Bank, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Agent, Issuing Bank, such Lender or such Affiliate to or for the
credit or the account of an Obligor against any Obligations, irrespective of
whether or not Agent, Issuing Bank, such Lender or such Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations may be contingent or unmatured or are owed to a branch or
office of Agent, Issuing Bank, such Lender or such

 

75

--------------------------------------------------------------------------------


 

Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that all such deposits of Singapore Borrower and
any other Foreign Subsidiary shall only be applied against the Singapore
Obligations.  The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.

 

11.5.                     Remedies Cumulative; No Waiver.

 

11.5.1.               Cumulative Rights.  All agreements, warranties,
guaranties, indemnities and other undertakings of Borrowers under the Loan
Documents are cumulative and not in derogation of each other.  The rights and
remedies of Agent and Lenders are cumulative, may be exercised at any time and
from time to time, concurrently or in any order, and are not exclusive of any
other rights or remedies available by agreement, by law, at equity or
otherwise.  All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.

 

11.5.2.               Waivers.  No waiver or course of dealing shall be
established by (a) the failure or delay of Agent or any Lender to require strict
performance by Borrowers with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise; (b) the making
of any Revolver Loan or issuance of any Letter of Credit during a Default, Event
of Default or other failure to satisfy any conditions precedent; or
(c) acceptance by Agent or any Lender of any payment or performance by an
Obligor under any Loan Documents in a manner other than that specified therein. 
It is expressly acknowledged by Borrowers that any failure to satisfy a
financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.

 

SECTION 12.                     AGENT

 

12.1.                     Appointment, Authority and Duties of Agent.

 

12.1.1.               Appointment and Authority.  Each Lender appoints and
designates Bank of America as Agent hereunder.  Agent may, and each Lender
authorizes Agent to, enter into all Loan Documents to which Agent is intended to
be a party and accept all Security Documents, for Agent’s benefit and the Pro
Rata benefit of Lenders.  Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the provisions of the Loan Documents, and
the exercise by Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Lenders.  Without limiting the generality of
the foregoing, Agent shall have the sole and exclusive authority to (a) act as
the disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document from any
Obligor or other Person; (c) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, Applicable
Law or otherwise.  The duties of Agent shall be ministerial and administrative
in nature, and Agent shall not have a fiduciary relationship with any Lender,
Secured Party, Participant or other Person, by reason of any Loan Document or
any transaction relating thereto.  Agent alone shall be authorized to determine
whether any Accounts or Inventory constitute Eligible Accounts or Eligible
Inventory, or whether to impose or release any reserve, and to exercise its
Credit Judgment in connection therewith, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.

 

12.1.2.               Duties.  Agent shall not have any duties except those
expressly set forth in the

 

76

--------------------------------------------------------------------------------


 

Loan Documents.  The conferral upon Agent of any right shall not imply a duty on
Agent’s part to exercise such right, unless instructed to do so by Required
Lenders in accordance with this Agreement.

 

12.1.3.     Agent Professionals.  Agent may perform its duties through agents
and employees.  Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional.  Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.

 

12.1.4.     Instructions of Required Lenders.  The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law.  Agent may
request instructions from Required Lenders with respect to any act (including
the failure to act) in connection with any Loan Documents, and may seek
assurances to its satisfaction from Lenders of their indemnification obligations
under Section 12.6 against all Claims that could be incurred by Agent in
connection with any act.  Agent shall be entitled to refrain from any act until
it has received such instructions or assurances, and Agent shall not incur
liability to any Person by reason of so refraining.  Instructions of Required
Lenders shall be binding upon all Lenders, and no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting in accordance with the instructions of Required Lenders.  Notwithstanding
the foregoing, instructions by and consent of all Lenders shall be required in
the circumstances described in Section 14.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Revolver Loans held by one Lender without
accelerating and demanding payment of all other Revolver Loans, nor to terminate
the Revolver Commitments of one Lender without terminating the Revolver
Commitments of all Lenders.  In no event shall Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.

 

12.2.       Agreements Regarding Collateral and Field Examination Reports.

 

12.2.1.     Lien Releases; Care of Collateral.  Lenders authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition (other than a
Permitted Asset Disposition to an Obligor) or a Lien which Borrowers certify is
a Permitted Lien entitled to priority over Agent’s Liens (and Agent may rely
conclusively on any such certificate without further inquiry); (c) that does not
constitute a material part of the Collateral; or (d) with the written consent of
all Lenders.  Lenders authorize Agent to subordinate its Liens to any Purchase
Money Lien permitted hereunder.  Agent shall have no obligation to assure that
any Collateral exists or is owned by a Borrower, or is cared for, protected or
insured, nor to assure that Agent’s Liens have been properly created, perfected
or enforced, or are entitled to any particular priority, nor to exercise any
duty of care with respect to any Collateral.

 

12.2.2.     Possession of Collateral.  Agent and Lenders appoint each Lender as
agent (for the benefit of Secured Parties) for the purpose of perfecting Liens
in any Collateral held or controlled by such Lender, to the extent such Liens
are perfected by possession or control.  If any Lender obtains possession or
control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

 

12.2.3.     Reports.  Agent shall promptly forward to each Lender, when
complete, copies of any field audit, examination or appraisal report prepared by
or for Agent with respect to any Obligor or Collateral (“Report”).  Each Lender
agrees (a) that neither Bank of America nor Agent makes any representation or
warranty as to the accuracy or completeness of any Report, and shall not be
liable for

 

77

--------------------------------------------------------------------------------


 

any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive audits or examinations, and that Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and accountants) or use any Report in any manner other than administration of
the Revolver Loans and other Obligations.  Each Lender agrees to indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Report, as
well as from any Claims arising as a direct or indirect result of Agent
furnishing a Report to such Lender.

 

12.3.       Reliance By Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.

 

12.4.       Action Upon Default.  Agent shall not be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender or Borrower specifying the occurrence and nature thereof.  If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Agent and the other Lenders thereof in writing.  Each Lender agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.  Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.

 

12.5.       Ratable Sharing.  If any Lender shall obtain any payment or
reduction of any Obligation, whether through set-off or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.6.1, as applicable, such Lender shall forthwith purchase from
Agent, Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  No Lender shall
set off against any Dominion Account without the prior consent of Agent.

 

12.6.       Indemnification of Agent Indemnitees.  EACH LENDER SHALL INDEMNIFY
AND HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS
(BUT WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT).  In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders.  If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and

 

78

--------------------------------------------------------------------------------


 

expenses (including attorneys’ fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Lender to the extent of its Pro Rata share.

 

12.7.       Limitation on Responsibilities of Agent.  Agent shall not be liable
to Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct.  Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents.  Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor.  No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor.  No Agent Indemnitee shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Obligor of any terms of the Loan Documents, or
the satisfaction of any conditions precedent contained in any Loan Documents.

 

12.8.       Successor Agent and Co-Agents.

 

12.8.1.     Resignation; Successor Agent.  Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least thirty (30) days written notice thereof to Lenders and
Borrower Agent.  Upon receipt of such notice, Required Lenders shall have the
right to appoint a successor Agent which shall be (a) a Lender or an Affiliate
of a Lender; or (b) a commercial bank that is organized under the laws of the
United States or any state or district thereof, has a combined capital surplus
of at least $200,000,000 and (provided no Default or Event of Default exists) is
reasonably acceptable to Borrowers.  If no successor agent is appointed prior to
the effective date of the resignation of Agent, then Agent may appoint a
successor agent from among Lenders.  Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2.  Notwithstanding any
Agent’s resignation, the provisions of this Section 12 shall continue in effect
for its benefit with respect to any actions taken or omitted to be taken by it
while Agent.  Any successor to Bank of America by merger or acquisition of stock
or this loan shall continue to be Agent hereunder without further act on the
part of the parties hereto, unless such successor resigns as provided above.

 

12.8.2.     Separate Collateral Agent.  It is the intent of the parties that
there shall be no violation of any Applicable Law denying or restricting the
right of financial institutions to transact business in any jurisdiction.  If
Agent believes that it may be limited in the exercise of any rights or remedies
under the Loan Documents due to any Applicable Law, Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent.  If Agent so appoints a collateral agent or co-collateral
agent, each right and remedy intended to be available to Agent under the Loan
Documents shall also be vested in such separate agent.  Every covenant and
obligation necessary to the exercise thereof by such agent shall run to and be
enforceable by it as well as Agent.  Lenders shall execute and deliver such
documents as Agent deems appropriate to vest any rights or remedies in such
agent.  If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.

 

79

--------------------------------------------------------------------------------


 

12.9.       Due Diligence and Non-Reliance.  Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder.  Each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligor as such Lender feels necessary.  Each
Lender further acknowledges and agrees that the other Lenders and Agent have
made no representations or warranties concerning any Obligor, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Lender will, independently and without reliance upon the
other Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents.  Except for notices, reports and other information expressly
requested by a Lender, Agent shall have no duty or responsibility to provide any
Lender with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or any of Agent’s Affiliates.

 

12.10.     Replacement of Certain Lenders.  If a Lender (a) is a Defaulting
Lender, or (b) fails to give its consent to any amendment, waiver or action for
which consent of all Lenders was required and Required Lenders consented, then,
in addition to any other rights and remedies that any Person may have, Agent
may, by notice to such Lender within one hundred twenty (120) days after such
event, require such Lender to assign all of its rights and obligations under the
Loan Documents to Eligible Assignee(s) specified by Agent, pursuant to
appropriate Assignment and Acceptance(s) and within twenty (20) days after
Agent’s notice.  Agent is irrevocably appointed as attorney-in-fact to execute
any such Assignment and Acceptance if the Lender fails to execute same.  Such
Lender shall be entitled to receive, in cash, concurrently with such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment (but excluding any prepayment
charge).

 

12.11.     Remittance of Payments and Collections.

 

12.11.1.        Remittances Generally.  All payments by any Lender to Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds.  If no time for payment is specified or if payment
is due on demand by Agent and request for payment is made by Agent by 11:00 a.m.
on a Business Day, payment shall be made by Lender not later than 2:00 p.m. on
such day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day.  Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent.  Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.

 

12.11.2.        Failure to Pay.  If any Lender fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation.  In no event shall Borrowers be
entitled to receive credit for any interest paid by a Lender to Agent, nor shall
any Defaulting Lender be entitled to interest on any amounts held by Agent
pursuant to Section 4.2.

 

12.11.3.        Recovery of Payments.  If Agent pays any amount to a Lender in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Lender that received it.  If Agent determines at any time that an
amount received under any Loan Document must be returned to an Obligor or paid
to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other

 

80

--------------------------------------------------------------------------------


 

term of any Loan Document, Agent shall not be required to distribute such amount
to any Lender.  If any amounts received and applied by Agent to any Obligations
are later required to be returned by Agent pursuant to Applicable Law, each
Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of the
amounts required to be returned.

 

12.12.     Agent in its Individual Capacity.  As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender.  Each of Bank of America
and its Affiliates may accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, provide Bank Products to, act as trustee
under indentures of, serve as financial or other advisor to, and generally
engage in any kind of business with, Obligors and their Affiliates, as if Bank
of America were any other bank, without any duty to account therefor (including
any fees or other consideration received in connection therewith) to the other
Lenders.  In their individual capacity, Bank of America and its Affiliates may
receive information regarding Obligors, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and each
Lender agrees that Bank of America and its Affiliates shall be under no
obligation to provide such information to Lenders, if acquired in such
individual capacity and not as Agent hereunder.

 

12.13.     Agent Titles.  Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

 

12.14.     No Third Party Beneficiaries.  This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. 
This Section 12 does not confer any rights or benefits upon Borrowers or any
other Person.  As between Borrowers and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Lenders.

 

SECTION 13.       BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

 

13.1.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agent, Lenders, and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3. 
Agent may treat the Person which made any Revolver Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with
Section 13.3.  Any authorization or consent of a Lender shall be conclusive and
binding on any subsequent transferee or assignee of such Lender.

 

13.2.       Participations.

 

13.2.1.     Permitted Participants; Effect.  Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Revolver Loans and
Revolver Commitments for all purposes, all amounts payable by Borrowers shall be
determined as if such Lender had not sold such participating interests, and
Borrowers and Agent shall continue to deal solely and directly with such Lender
in connection with the Loan Documents.  Each Lender shall be solely responsible
for notifying its Participants of any matters under the Loan Documents, and
Agent and the

 

81

--------------------------------------------------------------------------------


 

other Lenders shall not have any obligation or liability to any such
Participant.  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.9 unless Borrowers agree
otherwise in writing.

 

13.2.2.     Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Revolver Loan or Revolver Commitment in which such Participant has an
interest, postpones the Commitment Termination Date or any date fixed for any
regularly scheduled payment of principal, interest or fees on such Revolver Loan
or Revolver Commitment, or releases any Borrower, Guarantor or substantial
portion of the Collateral.

 

13.2.3.     Benefit of Set-Off.  Borrowers agree that each Participant shall
have a right of set-off in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it.  By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.

 

13.3.       Assignments.

 

13.3.1.     Permitted Assignments.  A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount; (b) except in the case of an
assignment in whole of a Lender’s rights and obligations, the aggregate amount
of the Revolver Commitments retained by the transferor Lender is at least
$5,000,000; and (c) the parties to each such assignment shall execute and
deliver to Agent, for its acceptance and recording, an Assignment and
Acceptance.  Nothing herein shall limit the right of a Lender to pledge or
assign any rights under the Loan Documents to (i) any Federal Reserve Bank or
the United States Treasury as collateral security pursuant to Regulation A of
the Board of Governors and any Operating Circular issued by such Federal Reserve
Bank, or (ii) counterparties to swap agreements relating to any Revolver Loans;
provided, however, that any payment by a Borrower to the assigning Lender in
respect of any Obligations assigned as described in this sentence shall satisfy
such Borrower’s obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.

 

13.3.2.     Effect; Effective Date.  Upon delivery to Agent of an assignment
notice in the form of Exhibit C and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3.  From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder.  Upon consummation of an assignment, the transferor Lender, Agent
and Borrowers shall make appropriate arrangements for issuance of replacement
and/or new Revolver Notes, as applicable.  The transferee Lender shall comply
with Section 5.10 and deliver, upon request, an administrative questionnaire
satisfactory to Agent.

 

SECTION 14.       MISCELLANEOUS.

 

14.1.       Consents, Amendments and Waivers.

 

14.1.1.     Amendment.  No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective

 

82

--------------------------------------------------------------------------------


 

without the prior written agreement of Agent (with the consent of Required
Lenders) and each Obligor party to such Loan Document; provided, however, that

 

(a)           without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;

 

(b)           without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations or Section 2.2;

 

(c)           without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Revolver Commitment
of such Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; and

 

(d)           without the prior written consent of all Lenders (except a
Defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) extend the Revolver Termination Date; (ii) alter
Section 5.6, 7.1 (except to add Collateral) or 14.1.1; (iii) amend the
definition of Borrowing Base (or any defined term used in such definition), Pro
Rata or Required Lenders; (iv) increase any advance rate or increase total
Revolver Commitments; (vi) release Collateral with a book value greater than
$5,000,000 during any calendar year, except as currently contemplated by the
Loan Documents; or (vii) release any Obligor from liability for any Obligations,
if such Obligor is Solvent at the time of the release.

 

14.1.2.     Limitations.  The agreement of Borrowers shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves.  Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no right to participate in any manner in modification of any other Loan
Document.  The making of any Revolver Loans during the existence of a Default or
Event of Default shall not be deemed to constitute a waiver of such Default or
Event of Default, nor to establish a course of dealing.  Any waiver or consent
granted by Agent or Lenders hereunder shall be effective only if in writing and
only for the matter specified.

 

14.1.3.     Payment for Consents.  No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

 

14.2.       Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE.  In
no event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.  Borrowers agree to pay all reasonable fees and out-of-pocket
expenses that are incurred by each Lender in connection with the enforcement or
protection of its rights in connection with the Agreement or any other Loan
Document.

 

14.3.       Notices and Communications.

 

14.3.1.     Notice Address.  Subject to Section 4.1.4, all notices and other
communications

 

83

--------------------------------------------------------------------------------


 

by or to a party hereto shall be in writing and shall be given to any Borrower,
at Borrower Agent’s address shown on the signature pages hereof, and to any
other Person at its address shown on the signature pages hereof (or, in the case
of a Person who becomes a Lender after the Closing Date, at the address shown on
its Assignment and Acceptance), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3.  Each such
notice or other communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three (3) Business
Days after deposit in the U.S. mail, with first-class postage pre-paid,
addressed to the applicable address; or (c) if given by personal delivery, when
duly delivered to the notice address with receipt acknowledged.  Notwithstanding
the foregoing, no notice to Agent pursuant to Section 2.1.4, 2.2, 3.1.2, 4.1.1
or 5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent.  Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party.  Any notice received by Borrower Agent shall be deemed received by all
Borrowers.

 

14.3.2.     Electronic Communications; Voice Mail.  Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4.  Agent and Lenders make no
assurances as to the privacy and security of electronic communications. 
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

 

14.3.3.     Non-Conforming Communications.  Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.

 

14.4.       Performance of Borrowers’ Obligations.  Agent may, in its discretion
at any time and from time to time, at Borrowers’ expense, pay any amount or do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien.  All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred to the date of payment thereof at the Default Rate applicable
to Base Rate Revolver Loans.  Any payment made or action taken by Agent under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.

 

14.5.       Credit Inquiries.  Each Borrower hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.

 

14.6.       Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

 

14.7.       Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are

 

84

--------------------------------------------------------------------------------


 

cumulative.  The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided.  Except
as otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

 

14.8.       Counterparts.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto. 
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.

 

14.9.       Entire Agreement.  Time is of the essence of the Loan Documents. 
The Loan Documents constitute the entire contract among the parties relating to
the subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

14.10.     Relationship with Lenders.  The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender.  Amounts payable hereunder to each Lender shall
be a separate and independent debt.  It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes.  Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.

 

14.11.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrowers and their Affiliates, and have no obligation to disclose any
of such interests to Borrowers or their Affiliates.  To the fullest extent
permitted by Applicable Law, each Borrower hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by a Loan Document.

 

14.12.     Confidentiality.  Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f)

 

85

--------------------------------------------------------------------------------


 

subject to an agreement containing provisions substantially the same as this
Section, to any Transferee or any actual or prospective party (or its advisors)
to any Bank Product; (g) with the consent of Borrower Agent; or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Agent, any Lender, Issuing Bank
or any of their Affiliates on a nonconfidential basis from a source other than
Borrowers.  Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information describing this credit facility, including the
names and addresses of Borrowers and a general description of Borrowers’
businesses, and may use Borrowers’ logos, trademarks or product photographs in
advertising materials.  As used herein, “Information” means all information
received from an Obligor or Subsidiary relating to it or its business, other
than any information that is available to Agent, any Lender or Issuing Bank on a
nonconfidential basis prior to disclosure by the Obligor or Subsidiary, provided
that, in the case of information received from an Obligor or Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises the same degree of care that it accords its own confidential
information.  Each of Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.

 

14.13.     Certifications Regarding Senior Notes Documents.  Borrowers certify
to Agent and Lenders that neither the execution or performance of the Loan
Documents nor the incurrence of any Obligations by Borrowers violates any of the
Senior Notes Documents.  Borrowers further certify that the Revolver Commitments
and Obligations constitute a “Credit Facility” and “Permitted Debt” under the
Senior Notes Documents.

 

14.14.     GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS) ; PROVIDED, HOWEVER, THAT IF THE LAWS
OF ANY JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

 

14.15.     CONSENT TO FORUM.  EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY
LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT.  EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1.  Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law. 
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.

 

14.16.     Waivers by Borrowers.  To the fullest extent permitted by Applicable
Law, each

 

86

--------------------------------------------------------------------------------


 

Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof.  Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Borrowers.  Each Borrower has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

14.17.     Patriot Act Notice.  Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. 
Agent and Lenders will also require information regarding each personal
guarantor, if any, and may require information regarding Borrowers’ management
and owners, such as legal name, address, social security number and date of
birth.

 

14.18.     Judgment Currency.  If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, Agent could purchase in the New York foreign
exchange market, the Original Currency with the Second Currency on the date two
(2) Business Days preceding that on which judgment is given. Each Borrower
agrees that its obligation in respect of any Original Currency due from it
hereunder shall, notwithstanding any judgment or payment in such other currency,
be discharged only to the extent that, on the Business Day following the date
Agent receives payment of any sum so adjudged to be due hereunder in the Second
Currency, Agent may, in accordance with normal banking procedures, purchase, in
the New York foreign exchange market, the Original Currency with the amount of
the Second Currency so paid; and if the amount of the Original Currency so
purchased or could have been so purchased is less than the amount originally due
in the Original Currency, the applicable Borrower agrees as a separate
obligation and notwithstanding any such payment or judgment to indemnify Agent
against such loss. The term “rate of exchange” in this Section 14.18 means the
spot rate at which Agent, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.

 

[Remainder of page intentionally left blank; signatures begin on following page]

 

87

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

BORROWERS:

 

 

 

KEMET ELECTRONICS CORPORATION

 

 

 

 

 

By:

/s/ William M. Lowe, Jr.

 

Name:

William M. Lowe, Jr.

 

Title:

Chief Financial Officer

 

Address:

 

2835 KEMET Way

 

Simpsonville, South Carolina 29681

 

Attn: Chief Financial Officer

 

Telecopy: (864) 228-4161

 

 

 

With a copy to:

 

 

 

Kirkland & Ellis, LLP

 

300 North LaSalle Street

 

Chicago, Illinois 60654

 

Attention: H. Kurt von Moltke, P.C.

 

Telecopy: (312) 862-2200

 

E-mail: kvonmoltke@kirkland.com

 

 

 

KEMET ELECTRONICS MARKETING (S) PTE LTD.

 

 

 

 

 

By:

/s/ How Kian Peng

 

Name:

How Kian Peng

 

Title:

Director

 

Address:

 

1 Scotts Road

 

#15-07/10 Shaw Centre

 

Singapore 228208

 

Attn: How Kian Peng

 

Telecopy: +65 6586 1902

 

Signature Page to Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

BANK OF AMERICA, N.A.,

 

as Agent and Lender

 

 

 

 

 

By:

/s/ Steven Blumberg

 

Name:

Steven Blumberg

 

Title:

Senior Vice President

 

Address:

 

3000 Galleria Parkway

 

Suite 800

 

Atlanta, Georgia 30339

 

Attn: Andrew Doherty

 

Telecopy: (312) 453-4665

 

E-mail: andrew.doherty@baml.com

 

 

 

With a copy to:

 

 

 

Otterbourg, Steindler, Houston & Rosen, P.C.

 

230 Park Avenue

 

New York, New York 10169

 

Attention: Richard L. Stehl

 

Telecopy: (917) 368-7109

 

E-mail:     rstehl@oshr.com

 

Signature Page to Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

Loan and Security Agreement

 

REVOLVER NOTE

 

September         , 2010

 

$                                      

 

New York, New York

 

[KEMET ELECTRONICS CORPORATION, a Delaware corporation][KEMET ELECTRONICS
MARKETING (S) PTE LTD., a Singapore corporation] (“Borrower”), for value
received, hereby unconditionally promises to pay to the order of
                                                         (“Lender”), the
principal sum of                                                             
DOLLARS ($                      ), or such lesser amount as may be advanced by
Lender as [U.S.][Singapore] Revolver Loans and owing as [U.S.][Singapore] LC
Obligations from time to time under the Loan Agreement described below, together
with all accrued and unpaid interest thereon.  Terms are used herein as defined
in the Loan and Security Agreement dated as of September [29], 2010, among
Borrower, [KEMET Electronics Corporation, a Delaware corporation][KEMET
Electronics Marketing (S) Pte Ltd., a Singapore corporation], Bank of America,
N.A., as Agent, Lender, and certain other financial institutions, as such
agreement may be amended, modified, renewed or extended from time to time (“Loan
Agreement”).

 

Principal of and interest on this Revolver Note from time to time outstanding
shall be due and payable as provided in the Loan Agreement.  This Revolver Note
is issued pursuant to and evidences [U.S.][Singapore] Revolver Loans and
[U.S.][Singapore] LC Obligations under the Loan Agreement, to which reference is
made for a statement of the rights and obligations of Lender and the duties and
obligations of Borrower.  The Loan Agreement contains provisions for
acceleration of the maturity of this Revolver Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.

 

The holder of this Revolver Note is hereby authorized by Borrower to record on a
schedule annexed to this Revolver Note (or on a supplemental schedule) the
amounts owing with respect to [U.S.][Singapore] Revolver Loans and
[U.S.][Singapore] LC Obligations, and the payment thereof.  Failure to make any
notation, however, shall not affect the rights of the holder of this Revolver
Note or any obligations of Borrower hereunder or under any other Loan Documents.

 

Time is of the essence of this Revolver Note.  Each Borrower and all endorsers,
sureties and guarantors of this Revolver Note hereby severally waive demand,
presentment for payment, protest, notice of protest, notice of intention to
accelerate the maturity of this Revolver Note, diligence in collecting, the
bringing of any suit against any party, and any notice of or defense on account
of any extensions, renewals, partial payments, or changes in any manner of or in
this Revolver Note or in any of its terms, provisions and covenants, or any
releases or substitutions of any security, or any delay, indulgence or other act
of any trustee or any holder hereof, whether before or after maturity.  Borrower
agrees to pay, and to save the holder of this Revolver Note harmless against,
any liability for the payment of all costs and expenses (including without
limitation reasonable attorneys’ fees) if this Revolver Note is collected by or
through an attorney-at-law.

 

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Revolver Note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
Applicable Law.  If any such excess amount is inadvertently paid by Borrower or
inadvertently received by the holder of this Revolver Note, such excess shall be
returned to Borrower or credited as a payment of principal, in accordance with
the Loan Agreement.  It is the intent

 

--------------------------------------------------------------------------------


 

hereof that Borrower not pay or contract to pay, and that holder of this
Revolver Note not receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by Borrower
under Applicable Law.

 

This Revolver Note shall be governed by the laws of the State of New York,
without giving effect to any conflict of law principles (but giving effect to
federal laws relating to national banks).

 

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

 

Attest:

 

KEMET ELECTRONICS [CORPORATION]
[MARKETING (S) PTE LTD.]

 

 

 

 

 

 

Secretary

 

 

 

 

By

 

[Seal]

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

to

Loan and Security Agreement

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Loan and Security Agreement dated as of September [29],
2010, as amended (“Loan Agreement”), among KEMET ELECTRONICS CORPORATION, a
Delaware corporation (“U.S. Borrower”), KEMET ELECTRONICS MARKETING (S) PTE
LTD., a Singapore corporation (“Singapore Borrower” and, together with U.S.
Borrower, collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders.  Terms are used herein as defined in the Loan
Agreement.

 

                                                           (“Assignor”) and
                                                                             
(“Assignee”) agree as follows:

 

1.             Assignor hereby assigns to Assignee and Assignee hereby purchases
and assumes from Assignor (a) a principal amount of $                 of
Assignor’s outstanding Revolver Loans and $                       of Assignor’s
participations in LC Obligations and (b) the amount of $                     of
Assignor’s Revolver Commitment (which represents         % of the total Revolver
Commitments) (the foregoing items being, collectively, the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest.  This Agreement shall be effective as of the date (“Effective Date”)
indicated in the corresponding Assignment Notice delivered to Agent, provided
such Assignment Notice is executed by Assignor, Assignee, Agent and Borrower
Agent, if applicable.  From and after the Effective Date, Assignee hereby
expressly assumes, and undertakes to perform, all of Assignor’s obligations in
respect of the Assigned Interest, and all principal, interest, fees and other
amounts which would otherwise be payable to or for Assignor’s account in respect
of the Assigned Interest shall be payable to or for Assignee’s account, to the
extent such amounts accrue on or after the Effective Date.

 

2.             Assignor (a) represents that as of the date hereof, prior to
giving effect to this assignment, its Revolver Commitment is
$                     and the outstanding balance of its Revolver Loans and
participations in LC Obligations is $                    ; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents.  [Assignor is attaching the Revolver Note[s] held by it and requests
that Agent exchange such Revolver Note[s] for new Revolver Notes payable to
Assignee [and Assignor].]

 

3.             Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received copies of the Loan Agreement and such other Loan Documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (c) agrees that it shall,
independently and without reliance upon Assignor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;

 

--------------------------------------------------------------------------------


 

(d) confirms that it is an Eligible Assignee; (e) appoints and authorizes Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Agreement as are delegated to Agent by the terms thereof, together with
such powers as are incidental thereto; (f) agrees that it will observe and
perform all obligations that are required to be performed by it as a “Lender”
under the Loan Documents; and (g) represents and warrants that the assignment
evidenced hereby will not result in a non-exempt “prohibited transaction” under
Section 406 of ERISA.

 

4.             This Agreement shall be governed by the laws of the State of New
York.  If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

 

5.             Each notice or other communication hereunder shall be in writing,
shall be sent by messenger, by telecopy or facsimile transmission, or by
first-class mail, shall be deemed given when sent and shall be sent as follows:

 

(a)                                  If to Assignee, to the following address
(or to such other address as Assignee may designate from time to time):

 

 

(b)                                 If to Assignor, to the following address (or
to such other address as Assignor may designate from time to time):

 

 

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

 

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

ABA No.

 

Account No.

Reference:

 

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

 

ABA No.

 

Account No.

Reference:

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                          .

 

 

 

 

(“Assignee”)

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

(“Assignor”)

 

 

 

 

 

By

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

to

Loan and Security Agreement

 

ASSIGNMENT NOTICE

 

Reference is made to (1) the Loan and Security Agreement dated as of
September [29], 2010, as amended (“Loan Agreement”), among KEMET ELECTRONICS
CORPORATION, a Delaware corporation (“U.S. Borrower”), KEMET ELECTRONICS
MARKETING (S) PTE LTD., a Singapore corporation (“Singapore Borrower” and,
together with U.S. Borrower, collectively, “Borrowers”), BANK OF AMERICA, N.A.,
as agent (“Agent”) for the financial institutions from time to time party to the
Loan Agreement (“Lenders”), and such Lenders; and (2) the Assignment and
Acceptance dated as of                         , 20     (“Assignment
Agreement”), between                                      (“Assignor”) and
                                         (“Assignee”).  Terms are used herein as
defined in the Loan Agreement.

 

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$                 of Assignor’s outstanding Revolver Loans and
$                       of Assignor’s participations in LC Obligations and
(b) the amount of $                     of Assignor’s Revolver Commitment (which
represents         % of the total Revolver Commitments) (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest.  This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and Borrower Agent,
if applicable.  Pursuant to the Assignment Agreement, Assignee has expressly
assumed all of Assignor’s obligations under the Loan Agreement to the extent of
the Assigned Interest, as of the Effective Date.

 

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $                  , and Assignee’s Revolver
Commitment to be increased by $                  .

 

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

 

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement.  Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                          .

 

 

 

 

(“Assignee”)

 

--------------------------------------------------------------------------------


 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

(“Assignor”)

 

 

 

 

 

By

 

 

 

Title:

 

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER AGENT:*

 

KEMET ELECTRONICS CORPORATION

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

 

BANK OF AMERICA, N.A.,

as Agent

 

 

By

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E-1

to

Loan and Security Agreement

 

NOTICE OF BORROWING

 

Date:                              , 20

 

To:                             Bank of America, N.A., as agent under the Loan
and Security Agreement, dated as of September         , 2010 (as amended,
restated, replaced, refinanced, modified or supplemented from time to time, the
“Loan Agreement”), by and among KEMET Electronics Corporation, a Delaware
corporation (“U.S. Borrower” or “Borrower Agent”), KEMET Electronics Marketing
(S) Pte Ltd., a Singapore corporation (“Singapore Borrower” and, together with
U.S. Borrower, collectively, “Borrowers”), the financial institutions party
thereto from time to time as lenders (collectively, “Lenders”) and Bank of
America, N.A., a national banking association, as agent for the Lenders
(“Agent”).

 

Ladies and Gentlemen:

 

The undersigned Borrower Agent refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you irrevocable
notice of the Borrowing requested by the undersigned specified below:

 

1.                                      The Business Day of the proposed
Borrowing is                           , 201     (the “Borrowing Date”).

 

2.                                      The aggregate amount of the proposed
Borrowing is as follows:

 

U.S. Revolver Loans [$                        ].

 

3.                                      The Borrowing is to be comprised of
[$                     of U.S. Base Rate Revolver Loans]
[$                         of U.S. LIBOR Revolver Loans].

 

4.                                      The duration of the Interest
Period(s) for the LIBOR Revolver Loans, if any, included in the Borrowing shall
be as follows: [List duration(s)].

 

The undersigned Borrower Agent hereby certifies that the following statements
are true on the date hereof, and will be true on the Borrowing Date, both before
and after giving effect to the proposed Borrowing and to the application of the
proceeds therefrom:

 

(a)                                 No Default or Event of Default exists or
would result from such Borrowing;

 

(b)                                 The representations and warranties of each
Obligor in the Loan Documents are true and correct in all material respects
(except for representations and warranties that expressly relate to an earlier
date); and

 

--------------------------------------------------------------------------------


 

(c)                                  No event has occurred and no circumstance
exists that has had or could reasonably be expected to have a Material Adverse
Effect.

 

 

 

BORROWER AGENT

 

 

 

KEMET ELECTRONICS CORPORATION

 

 

 

 

 

By

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E-2

to

Loan and Security Agreement

 

<TO BE TYPED ON COMPANY’S LETTER-HEAD>

 

Date:

 

Bank of America, NA

Fax No:

#17-00 Republic Plaza Tower 1

Original to follow

9 Raffles Place

 

Singapore 048619

 

 

Attention:  Ms Joy Tan, Client Service Team

 

Dear Sirs,

 

DRAWDOWN OF REVOLVING FACILITY (SINGAPORE BASE RATE REVOLVER LOAN) OF XXXXXX
(Amount in USD)

 

1.              We wish to drawdown a Singapore Base Rate Revolver Loan as
follows:

 

Amount:

Value Date:

 

2.              Please debit the above drawdown amount from the Loan Account
####-#####-### and credit to the Disbursement Account No: ####-#####-###

 

3.                                      The undersigned hereby certifies that
the following statements are true on the date hereof, and will be true on the
Borrowing Date, both before and after giving effect to the proposed Borrowing
and to the application of the proceeds therefrom:

 

(a)                                 No Default or Event of Default exists or
would result from such Borrowing;

 

(b)                                 The representations and warranties of each
Obligor in the Loan Documents are true and correct in all material respects
(except for representations and warranties that expressly relate to an earlier
date); and

 

(c)                                  No event has occurred and no circumstance
exists that has had or could reasonably be expected to have a Material Adverse
Effect.

 

--------------------------------------------------------------------------------


 

Yours faithfully,

<NAME OF CREDIT TAKER>

 

 

 

 

 

Authorized Signatory

 

Authorized Signatory

 

 

[to be signed in accordance to the Board Resolution for operation of the credit
facility]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E-3

to

Loan and Security Agreement

 

<TO BE TYPED ON COMPANY’S LETTER-HEAD>

 

Date:

 

Bank of America, NA

Fax No:

#17-00 Republic Plaza Tower 1

Original to follow

9 Raffles Place

 

Singapore 048619

 

 

Attention:  Ms Joy Tan, Client Service Team

 

Dear Sirs,

 

DRAWDOWN OF SHORT TERM ADVANCE (SINGAPORE LIBOR REVOLVER LOAN) OF XXXXXX (Amount
in USD)

 

1.              We wish to drawdown a short term advance as follows:

 

Amount:

Value Date:

Maturity Date:

Tenure:

Interest Cost:

 

2.              Please credit the loan proceeds to the Disbursement Account No:
####-#####-###

 

3.                                      The undersigned hereby certifies that
the following statements are true on the date hereof, and will be true on the
Borrowing Date, both before and after giving effect to the proposed Borrowing
and to the application of the proceeds therefrom:

 

(a)                                 No Default or Event of Default exists or
would result from such Borrowing;

 

(b)                                 The representations and warranties of each
Obligor in the Loan Documents are true and correct in all material respects
(except for representations and warranties that expressly relate to an earlier
date); and

 

(c)                                  No event has occurred and no circumstance
exists that has had or could reasonably be expected to have a Material Adverse
Effect.

 

--------------------------------------------------------------------------------


 

Yours faithfully,

<NAME OF CREDIT TAKER>

 

 

 

 

 

Authorized Signatory

 

Authorized Signatory

 

 

[to be signed in accordance to the Board Resolution for operation of the credit
facility]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

to

Loan and Security Agreement

 

REVOLVER COMMITMENTS OF LENDERS

 

Lender

 

Revolver Commitment

 

Bank of America, N.A.

 

$

50,000,000

 

 

--------------------------------------------------------------------------------

 